EXHIBIT 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 14, 2003,

 

among

 

CB RICHARD ELLIS SERVICES, INC.

 

CBRE HOLDING, INC.

 

THE LENDERS NAMED HEREIN

 

and

 

CREDIT SUISSE FIRST BOSTON,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE FIRST BOSTON,

 

as Sole Lead Arranger and Sole Bookrunner

 

CREDIT LYONNAIS NEW YORK BRANCH,

 

as Syndication Agent

 

SCOTIA CAPITAL,

 

as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

 

 

Definitions

 

 

SECTION 1.01.  Defined Terms

 

SECTION 1.02.  Terms Generally

 

SECTION 1.03.  Classification of Loans and Borrowings

 

SECTION 1.04.  Pro Forma Calculations

 

SECTION 1.05.  Designation of Obligations

 

 

 

ARTICLE II

 

 

The Credits

 

 

SECTION 2.01.  Commitments

 

SECTION 2.02.  Loans

 

SECTION 2.03.  Borrowing Procedure

 

SECTION 2.04.  Evidence of Debt; Repayment of Loans

 

SECTION 2.05.  Fees

 

SECTION 2.06.  Interest on Loans

 

SECTION 2.07.  Default Interest

 

SECTION 2.08.  Alternate Rate of Interest

 

SECTION 2.09.  Termination and Reduction of Commitments

 

SECTION 2.10.  Conversion and Continuation of Borrowings

 

SECTION 2.11.  Repayment of Term Borrowings

 

SECTION 2.12.  Prepayment

 

SECTION 2.13.  Mandatory Prepayments

 

SECTION 2.14.  Reserve Requirements; Change in Circumstances

 

SECTION 2.15.  Change in Legality

 

SECTION 2.16.  Indemnity

 

SECTION 2.17.  Pro Rata Treatment

 

SECTION 2.18.  Sharing of Setoffs

 

SECTION 2.19.  Payments

 

SECTION 2.20.  Taxes

 

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

 

SECTION 2.22.  Swingline Loans

 

SECTION 2.23.  Letters of Credit

 

SECTION 2.24.  Increase in Revolving Credit Commitments

 

SECTION 2.25.  Increase in Term Loan Commitments

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

 

 

Representations and Warranties

 

 

SECTION 3.01.  Organization; Powers

 

SECTION 3.02.  Authorization

 

SECTION 3.03.  Enforceability

 

SECTION 3.04.  Governmental Approvals

 

SECTION 3.05.  Financial Statements

 

SECTION 3.06.  No Material Adverse Change

 

SECTION 3.07.  Title to Properties

 

SECTION 3.08.  Subsidiaries; Designated Real Estate Credit Support

 

SECTION 3.09.  Litigation; Compliance with Laws

 

SECTION 3.10.  Agreements

 

SECTION 3.11.  Federal Reserve Regulations

 

SECTION 3.12.  Investment Company Act; Public Utility Holding Company Act

 

SECTION 3.13.  Use of Proceeds

 

SECTION 3.14.  Tax Returns

 

SECTION 3.15.  No Material Misstatements

 

SECTION 3.16.  Employee Benefit Plans

 

SECTION 3.17.  Environmental Matters

 

SECTION 3.18.  Insurance

 

SECTION 3.19.  Labor Matters

 

SECTION 3.20.  Solvency

 

SECTION 3.21.  Senior Indebtedness

 

 

 

ARTICLE IV

 

 

Conditions of Lending

 

 

SECTION 4.01.  All Credit Events

 

SECTION 4.02.  Restatement Date

 

 

 

ARTICLE V

 

 

Affirmative Covenants

 

 

SECTION 5.01.  Existence; Businesses and Properties

 

SECTION 5.02.  Insurance

 

SECTION 5.03.  Obligations and Taxes

 

SECTION 5.04.  Financial Statements, Reports, etc

 

SECTION 5.05.  Litigation and Other Notices

 

SECTION 5.06.  Information Regarding Collateral

 

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections

 

SECTION 5.08.  Use of Proceeds

 

SECTION 5.09.  Further Assurances

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

Negative Covenants

 

 

SECTION 6.01.  Indebtedness

 

SECTION 6.02.  Liens

 

SECTION 6.03.  Sale and Lease-Back Transactions

 

SECTION 6.04.  Investments, Loans and Advances

 

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions

 

SECTION 6.06.  Restricted Payments; Restrictive Agreements

 

SECTION 6.07.  Transactions with Affiliates

 

SECTION 6.08.  Business of Holdings, Borrower and Subsidiaries

 

SECTION 6.09.  Other Indebtedness and Agreements

 

SECTION 6.10.  Capital Expenditures

 

SECTION 6.11.  Interest Coverage Ratio

 

SECTION 6.12.  Fixed Charge Coverage Ratio

 

SECTION 6.13.  Maximum Leverage Ratio

 

SECTION 6.14.  Maximum Senior Secured Leverage Ratio

 

SECTION 6.15.  Fiscal Year

 

SECTION 6.16.  Management Fees

 

SECTION 6.17.  Indebtedness of Co-investment Subsidiaries

 

 

 

ARTICLE VII

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

The Administrative Agent and the Collateral Agent

 

 

 

ARTICLE IX

 

 

Miscellaneous

 

 

SECTION 9.01.  Notices

 

SECTION 9.02.  Survival of Agreement

 

SECTION 9.03.  Binding Effect

 

SECTION 9.04.  Successors and Assigns

 

SECTION 9.05.  Expenses; Indemnity

 

SECTION 9.06.  Right of Setoff

 

SECTION 9.07.  Applicable Law

 

SECTION 9.08.  Waivers; Amendment

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.09.  Interest Rate Limitation

 

SECTION 9.10.  Entire Agreement

 

SECTION 9.11.  WAIVER OF JURY TRIAL

 

SECTION 9.12.  Severability

 

SECTION 9.13.  Counterparts

 

SECTION 9.14.  Headings

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process

 

SECTION 9.16.  Confidentiality

 

SECTION 9.17.  Effect of Restatement

 

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

Exhibit A

Form of Administrative Questionnaire

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Borrowing Request

Exhibit D

Collateral Agreement

Exhibit E-1

Form of Opinion of Assistant General Counsel of Borrower

Exhibit E-2

Form of Opinion of Simpson Thacher & Bartlett LLP

 

 

Schedules

 

 

 

Schedule 1.01(a)

Subsidiary Guarantors

Schedule 1.01(b)

Co-investment Subsidiaries

Schedule 1.01(c)

Inactive Subsidiaries

Schedule 1.01(d)

Insignia Merger Cost Savings

Schedule 1.01(e)

Designated Real Estate Asset Subsidiaries and Designated Real Estate Assets

Schedule 2.01

Lenders

Schedule 3.08(a)

Subsidiaries

Schedule 3.08(b)

Designated Real Estate Credit Support

Schedule 3.09

Litigation; Compliance with Laws

Schedule 3.18

Insurance

Schedule 6.01(a)

Indebtedness

Schedule 6.02(a)

Liens

Schedule 6.04(a)

Existing Investments, Loans and Advances to Foreign Subsidiaries

Schedule 6.04(k)

Existing Investments

Schedule 6.06(b)

Certain Existing Restrictions

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 14, 2003, among
CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the “Borrower”), CBRE
HOLDING, INC., a Delaware corporation (“Holdings”), the Lenders (as defined in
Article I), and CREDIT SUISSE FIRST BOSTON, a bank organized under the laws of
Switzerland, acting through its Cayman Islands branch, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

 

The Borrower, Holdings, the Administrative Agent and certain lenders party
thereto (the “Existing Lenders”) previously entered into that certain Credit
Agreement dated as of July 20, 2001, as amended and restated as of May 22, 2003
(the “Existing Credit Agreement”), under which (a) the Existing Lenders extended
credit or agreed to extend credit in the form of (i) Tranche A Term Loans,
Tranche B Term Loans and Additional Tranche B Term Loans (as each such term is
defined in the Existing Credit Agreement, the “Existing Term Loans”), and
(ii) Revolving Loans at any time and from time to time prior to the Revolving
Credit Maturity Date, in an aggregate principal amount at any time outstanding
not in excess of $90,000,000, (b) the Swingline Lender agreed to extend credit,
at any time and from time to time prior to the Revolving Credit Maturity Date,
in the form of Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $10,000,000 and (c) the Issuing Bank agreed to
issue Letters of Credit, in an aggregate face amount at any time outstanding not
in excess of $30,000,000, to support payment obligations incurred in the
ordinary course of business by the Borrower and its Subsidiaries.

 

The Borrower and Holdings have requested that the Term Lenders make Term Loans
to the Borrower in an aggregate principal amount not in excess of $300,000,000,
subject to the terms and conditions set forth herein, the proceeds of which will
be used by the Borrower solely (a) to prepay the Existing Term Loans, (b) to
redeem, repurchase or otherwise retire a portion of the Holdco Notes and (c) to
pay fees and expenses incurred in connection with the Amendment Transactions.

 

The Term Lenders are willing to make the Term Loans to the Borrower for the
purposes set forth above and subject to the terms and conditions set forth
herein.

 

The Borrower, Holdings, the Required Lenders (as defined in the Existing Credit
Agreement) and the Term Lenders desire to amend and restate the Existing Credit
Agreement in the form hereof to, among other things, set forth the terms and
conditions under which the Lenders will make the Term Loans to the Borrower and
to make certain other amendments thereto.

 

The amendment and restatement of the Existing Credit Agreement evidenced by this
Agreement shall become effective as provided in the Amendment Agreement;
provided, however, that if the Restatement Date does not occur on or before
October 31, 2003, then this Agreement shall be of no force or effect and the
Existing Credit Agreement shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

Accordingly, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional L/C Facility” shall mean each letter of credit facility provided to
the Borrower by one or more financial institutions, whether or not each such
financial institution is a Lender, pursuant to which (a) standby letters of
credit are issued or outstanding for the account of the Borrower or any
Subsidiary to support payment obligations incurred in the ordinary course of
business, and (b) any extensions, renewals or replacements of such letters of
credit to the extent the aggregate principal amount of such facility is not
increased.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%.  Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Amendment Agreement” shall mean the Amendment Agreement dated as of October 14,
2003, among other things, effecting the amendment and restatement of the
Existing Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Amendment Transactions” shall mean, collectively, the transactions to occur on
or prior to the Restatement Date, including (a) the execution and delivery of
the Amendment Agreement and the borrowing of the Term Loans hereunder, (b) the
prepayment of the Existing Term Loans and (c) the payment of all fees and
expenses to be paid on or prior to the Restatement Date and owing in connection
with the foregoing.

 

“Applicable Percentage” shall mean, for any day, subject to Section 2.07,
(a) with respect to any Eurodollar Term Loan, 3.25%, (b) with respect to any ABR
Term Loan, 2.25%, and (c) with respect to any Revolving Loan, the applicable
percentage set forth below under the caption “Eurodollar Spread—Revolving Loans”
or “ABR Spread—Revolving Loans”, as the case may be, based upon the Leverage
Ratio as of the relevant date of determination:

 

Leverage Ratio

 

Eurodollar Spread—
Revolving Loans

 

ABR Spread—
Revolving Loans

 

Category 1

 

 

 

 

 

Greater than 2.5 to 1.0

 

3.75

%

2.75

%

 

 

 

 

 

 

Category 2

 

 

 

 

 

Greater than 2.0 to 1.0 but less than or equal to 2.5 to 1.0

 

3.50

%

2.50

%

 

 

 

 

 

 

Category 3

 

 

 

 

 

Greater than 1.5 to 1.0 but less than or equal to 2.0 to 1.0

 

3.25

%

2.25

%

 

 

 

 

 

 

Category 4

 

 

 

 

 

Equal to or less than 1.5 to 1.0

 

3.00

%

2.00

%

 

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Revolving Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.04(a) or (b)
and Section 5.04(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, or (b) at any time after the occurrence and
during the continuance of an Event of Default, the Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Applicable
Percentage.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of any assets of the Borrower or any of the Subsidiaries (other than
(i) inventory, damaged, obsolete or worn out assets and Permitted

 

3

--------------------------------------------------------------------------------


 

Investments, in each case disposed of in the ordinary course of business,
(ii) dispositions between or among Foreign Subsidiaries, (iii) the sale by
Melody of assets purchased and/or funded pursuant to the Melody Mortgage
Warehousing Facility or the Melody Loan Arbitrage Facility, (iv) the sale by
Melody of servicing rights in respect of mortgage portfolios in the ordinary
course of its business and consistent with past practice) and (v) Designated
Real Estate Assets or all or any portion of the Equity Interests of any
Designated Real Estate Asset Subsidiary); provided that any asset sale or series
of related asset sales having a value (net of related assumed liabilities) not
in excess of $750,000 shall be deemed not to be an “Asset Sale” for purposes of
this Agreement.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Available Cash” shall mean, on any date, the amount of cash and Permitted
Investments held by the Borrower and the Domestic Subsidiaries on such date,
less the amount thereof that is (a) reflected as “Cash Surrender Value for
Insurance Policy for Deferred Compensation Plan” and “Prepaid Pension Costs” on
the most recent balance sheet of the Borrower delivered pursuant to this
Agreement or (b) subject to restrictions, directly or indirectly, on its use.

 

“Blum Funds” shall mean (i) Blum Strategic Partners, L.P. (as successor to RCBA
Strategic Partners, L.P.) and its successors, (ii) Blum Capital Partners, L.P.
and its successors and (iii) any investment fund which is an Affiliate of Blum
Capital Partners, L.P. or its successors.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Calpers Co-investment” shall mean a Co-investment by Global Innovation
Contributors, LLC (which shall be a Co-investment Subsidiary) in Global
Innovation Partners, LLC (which shall be a Co-investment Vehicle), pursuant to
the terms of such Co-investment contained in the organizational documents of
Global Innovation Contributors, LLC and Global Innovation Partners, LLC as of
the Closing Date.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are set forth as such in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding in each case (i) any
such expenditure made to restore, replace or rebuild property to the condition
of such property

 

4

--------------------------------------------------------------------------------


 

immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards, damage recovery proceeds or other indemnity payments
relating to any such damage, loss, destruction or condemnation within 270 days
of receipt of such proceeds, (ii) any such expenditure made at the request of,
and for which the Borrower or any consolidated Subsidiary receives reimbursement
in cash from, a person other than the Borrower or any Subsidiary in the ordinary
course of business, and (iii) expenditures which represent any part of the
aggregate consideration made in connection with any investment or Permitted
Acquisition permitted under Section 6.04.  For purposes of determining the Fixed
Charge Coverage Ratio for the periods ended on September 30, 2003, December 31,
2003, and March 31, 2004, Capital Expenditures will be deemed to be equal to
(i) for the fiscal quarter ended December 31, 2002, $9,041,000, (ii) for the
fiscal quarter ended March 31, 2003, $5,486,000 and (iii) for the fiscal quarter
ended June 30, 2003, $616,000.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equity Contribution” shall mean (a) the contribution by one or more
Permitted Investors or investors designated by the Blum Funds to Holdings of an
aggregate amount of $120,000,000 in cash in the form of equity on the First
Restatement Date and (b) the contribution by Holdings on the First Restatement
Date of an aggregate amount of $100,000,000 in cash to the Borrower as common
equity.

 

“Change in Control” shall mean (a) the failure by the Blum Funds to own,
directly or indirectly, beneficially and of record, Equity Interests in Holdings
representing at least 75% of the Equity Interests in Holdings owned by the Blum
Funds on the Closing Date; (b) any person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 as in effect on
the Closing Date) other than a group controlled by the Blum Funds shall own,
beneficially or of record, Equity Interests of Holdings that represents a
greater percentage of the Equity Interests of Holdings then owned by the Blum
Funds; (c) the Blum Funds shall cease to have the right or ability, by voting
power, contract or otherwise, to elect or designate for election a majority of
the seats on the board of directors of Holdings; (d) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Holdings by
persons who were neither (i) nominated by the board of directors of Holdings or
any Permitted Investor nor (ii) appointed by the directors so nominated;
(e) Holdings shall cease to directly own 100% of the issued and outstanding
Equity Interests of the Borrower or (f) the occurrence of a “Change of Control”
under and as defined in the Holdco Note Documents, the Senior Subordinated Note
Documents or the Senior Unsecured Note Documents.  For purposes hereof, (i) the
Blum Funds shall not be deemed to beneficially own any Equity Interests owned of
record by any other person for purposes of clause (a) and (ii) any person other
than the Blum Funds that is member of a group that includes the Blum Funds shall
not be deemed to beneficially own any Equity Interests owned of record by the
Blum Funds as a result of such ownership by the Blum Funds.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by

 

5

--------------------------------------------------------------------------------


 

such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a Term Loan Commitment, an Incremental Term Loan Commitment or a Swingline
Commitment.

 

“Closing Date” shall mean July 20, 2001.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-investment” shall mean any investment by a Co-investment Subsidiary in up to
30% of the outstanding Equity Interests and/or outstanding Indebtedness of a
Co-investment Vehicle, in each case, pursuant to arrangements substantially
similar to arrangements entered into by the Borrower and the Subsidiaries prior
to the First Restatement Date.

 

“Co-investment Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed solely for the purpose of, and engages in no business other than the
business of, investing in or managing Co-investment Vehicles, whether directly
or indirectly through one or more other Co-investment Subsidiaries, and (b) the
Co-investment Subsidiaries existing on the Restatement Date and listed on
Schedule 1.01(b).

 

“Co-investment Vehicle” shall mean an entity formed for the purpose of investing
principally in commercial real estate and managed by a Co-investment Subsidiary
pursuant to arrangements substantially similar to arrangements entered into by
the Borrower and the Subsidiaries prior to the First Restatement Date.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, dated
as of July 20, 2001, among the Borrower, Holdings, the Subsidiary Guarantors and
the Collateral Agent for the benefit of the Secured Parties, a copy of which is
attached as Exhibit D.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2003.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period (including deferred financing costs), (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees,
expenses or charges in connection with the consummation of the Merger
Transactions or the Amendment Transactions, (v) any non-recurring fees, expenses
or charges related to any Equity

 

6

--------------------------------------------------------------------------------


 

Issuance, investment permitted under Section 6.04, Permitted Acquisition or
incurrence of Indebtedness, in an amount not exceeding $5,000,000 for all such
non-recurring fees, expenses and charges, (vi) any cost savings implemented
within twelve months of the First Restatement Date associated with the Insignia
Merger and contained in Schedule 1.01(d), and (vii) all other non-cash losses,
expenses and charges of the Borrower and its consolidated Subsidiaries
(excluding (x) the write-down of current assets and (y) any such non-cash charge
to the extent that it represents an accrual of or reserve for cash expenditures
in any future period) and minus (b) without duplication (i) all cash payments
made during such period on account of reserves, restructuring charges and other
noncash charges added to Consolidated Net Income pursuant to clause (a)(vi)
above in a previous period and (ii) to the extent included in determining such
Consolidated Net Income, any extraordinary gains for such period, all determined
on a consolidated basis in accordance with GAAP.  For purposes of determining
the Fixed Charge Coverage Ratio, the Interest Coverage Ratio, the Leverage Ratio
and the Senior Secured Leverage Ratio as of or for the periods ended on
September 30, 2003, December 31, 2003, and March 31, 2004, Consolidated EBITDA
will be deemed to be equal to (i) for the fiscal quarter ended December 31,
2002, $79,592,000, (ii) for the fiscal quarter ended March 31, 2003,
$14,236,000, and (iii) for the fiscal quarter ended June 30, 2003, $45,837,000.

 

“Consolidated Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations but excluding all non-cash interest expense) of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus (ii) any interest accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, minus (b) to the extent otherwise included in
Consolidated Interest Expense, (i) deferred financing costs, (ii) interest
expense associated with any Non-Recourse Indebtedness and (iii) interest expense
on the Existing Term Loans.  For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Subsidiary with respect to interest rate Hedging
Agreements.  For purposes of determining the Interest Coverage Ratio and the
Fixed Charge Coverage Ratio for the period of four consecutive quarters ending
on September 30, 2003, December 31, 2003, March 31, 2004, June 30, 2004 and
September 30, 2004, Consolidated Interest Expense shall be deemed to be (a) for
Consolidated Interest Expense in respect of the Senior Unsecured Notes and the
Term Loans, (i) the Consolidated Interest Expense for the two consecutive fiscal
quarters ended September 30, 2003 (as if such Indebtedness were incurred on
April 1, 2003), multiplied by 2, (ii) the Consolidated Interest Expense for the
three consecutive fiscal quarters ended December 31, 2003 (as if such
Indebtedness were incurred on April 1, 2003), multiplied by 4/3, (iii) the
Consolidated Interest Expense for the four consecutive fiscal quarters ending on
March 31, 2004 (as if such Indebtedness were incurred on April 1, 2003),
(iv) the Consolidated Interest Expense for the four consecutive fiscal quarters
ending on June 30, 2004 (as if such Indebtedness were incurred on July 1, 2004),
and (v) the Consolidated Interest Expense for the four consecutive fiscal
quarters ending on September 30, 2004 (as if such Indebtedness were incurred on
October 1, 2004), respectively, plus, for each such period, and (b) for
Consolidated Interest Expense in respect of all other Indebtedness, the actual
Consolidated Interest Expense for such borrowings for such period.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that

 

7

--------------------------------------------------------------------------------


 

income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) except as set forth in
Section 1.04, the income or loss of any person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such person’s assets are acquired by the Borrower or
any Subsidiary, (c) the income of any person in which any other person (other
than the Borrower or a Subsidiary of which at least 80% of the Equity Interests
is owned by the Borrower or a wholly owned Subsidiary or any director holding
qualifying shares in accordance with applicable law) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
received by the Borrower or a wholly owned Subsidiary from such person during
such period, and (d) any gains attributable to sales of assets out of the
ordinary course of business; provided further, that Consolidated Net Income for
any period shall be increased by cash received during such period by the
Borrower or any of its consolidated Subsidiaries in respect of commissions
receivable (net of related commissions payable to brokers) on leasing
transactions that were completed by any acquired business prior to the
acquisition of such business and which purchase accounting rules under GAAP
would require to be recognized as an intangible asset purchased.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Deferred Compensation Plan” shall mean the Deferred Compensation Plan for
employees of the Borrower and the Subsidiaries and any successor plan thereto
and the 401(k) Restoration Plan of Insignia and any successor plan thereto.

 

“Designated Real Estate Asset Guarantee” shall mean any Guarantee by Holdings,
the Borrower or any of its Subsidiaries of any of the following obligations of,
or relating to, the Designated Real Estate Asset Subsidiaries and the Designated
Real Estate Assets:  (a) the repayment of a fixed amount of indebtedness or
(b) liabilities associated with recourse exceptions to non-recourse
indebtedness.

 

“Designated Real Estate Asset Subsidiaries” shall mean those persons specified
in Schedule 1.01(e).

 

“Designated Real Estate Assets” shall mean those real estate assets specified in
Schedule 1.01(e).

 

“Designated Real Estate Credit Support” shall mean, with respect to any
Designated Real Estate Assets, (a) any Designated Real Estate Asset Guarantee or
(b) any letter of credit for which Holdings, the Borrower or any of its
Subsidiaries is the account party or otherwise liable that supports the
indebtedness or other obligations or liabilities of such Designated Real Estate
Assets or the Designated Real Estate Asset Subsidiaries that are the direct or
indirect owners of such Designated Real Estate Assets.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

8

--------------------------------------------------------------------------------


 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

 

“Equity Issuance” shall mean any issuance or sale by Holdings, the Borrower or
any of their respective subsidiaries of any Equity Interests or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire such Equity Interests or such convertible or exchangeable
obligations, as applicable, except in each case for (a) any issuance or sale to
any Permitted Investor (other than any such person acting in the capacity of an
underwriter or placement agent with regard to such Equity Issuance), Holdings,
the Borrower or any Subsidiary, (b) any issuance of directors’ qualifying shares
and (c) sales or issuances of common stock of Holdings or stock fund units in
the Deferred Compensation Plan to management, employees or consultants of
Holdings, the Borrower or any Subsidiary under the Deferred Compensation Plan or
any employee stock option or stock purchase plan or employee benefit plan in
existence from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of

 

9

--------------------------------------------------------------------------------


 

ERISA with respect to the termination of any Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA) or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (g) the receipt by the Borrower or any of its ERISA Affiliates of any
intent to withdraw from a Multiemployer Plan, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; (i) any other event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary; or (j) any Foreign Benefit Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any period, the excess of Consolidated EBITDA
for such period minus the sum, without duplication, of (i) the amount of any
Taxes paid in cash by the Borrower and the Subsidiaries with respect to such
period, (ii) Consolidated Interest Expense for such period paid in cash,
(iii) Capital Expenditures made in cash in accordance with Section 6.10 during
such period, except to the extent financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds, condemnation proceeds or other proceeds
that would not be included in Consolidated EBITDA, (iv) permanent repayments of
Indebtedness (other than mandatory prepayments of Loans under Section 2.13) made
by the Borrower and the subsidiaries during such period, but only to the extent
that such prepayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness, (v) the amount of net investments made in cash in accordance with
Section 6.04(g) or (i) during such period, (vi) the amount of Restricted
Payments made in cash by the Borrower in accordance with Section 6.06(a) (other
than Section 6.06(a)(viii)) during such period, and (vii) any non-recurring
fees, expenses or charges in connection with the consummation of the Merger
Transactions or the Amendment Transactions to the extent included in
Consolidated EBITDA with respect to such period pursuant to clause (iv) of the
definition of Consolidated EBITDA.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by (i) any Governmental
Authority of the United States of America (or any political subdivision or
taxing authority thereof or therein), or the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax (or any political subdivision or taxing authority

 

10

--------------------------------------------------------------------------------


 

thereof or therein) other than a connection arising solely as a result of
entering into any Loan Document; (b) any branch profits taxes imposed by any
Governmental Authority of the United States of America (or any political
subdivision or taxing authority thereof or therein) or any similar tax imposed
by any other jurisdiction described in clause (a) above, and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.21(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.20(a).

 

“Existing Term Loans” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

 

“First Restatement Date” shall mean July 23, 2003.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period minus Capital Expenditures and
Co-investments for such period to (b) the sum of Consolidated Interest Expense
plus Restricted Payments made under Section 6.06(a)(ii) by the Borrower for such
period.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $5,000,000 (or the
equivalent thereof in another currency) by Holdings, the Borrower or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Holdings, the Borrower or any of
its Subsidiaries, or the imposition on Holdings, the Borrower or any of its
Subsidiaries of

 

11

--------------------------------------------------------------------------------


 

any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $5,000,000 (or the equivalent thereof
in another currency).

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States by Holdings, the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of Holdings, the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

12

--------------------------------------------------------------------------------


 

“Holdco Note Documents” shall mean the Holdco Notes, the indenture under which
the Holdco Notes are issued and all other material instruments, agreements and
other documents evidencing or governing the Holdco Notes or providing for any
right in respect thereof.

 

“Holdco Notes” shall mean Holdings’ 16% Senior Unsecured Notes due 2011, in an
initial aggregate principal amount of $65,000,000.

 

“Inactive Subsidiary” shall mean (a) each Domestic Subsidiary that (i) has not
conducted any business during the 12-month period preceding the date of
determination, (ii) has no outstanding Indebtedness and, (iii) has total
tangible assets of less than $50,000, (b) each Foreign Subsidiary that has total
tangible assets of less than $250,000 and (c) each Subsidiary listed on
Schedule 1.01(c), so long as after the Restatement Date such Subsidiary
(i) engages in no business, (ii) incurs no Indebtedness and (iii) acquires no
tangible assets.

 

“Incremental Revolving Facility Amount” shall mean, at any time the excess, if
any, of (a) $25,000,000 over (b) the sum of (i) the aggregate amount of all
Incremental Term Loan Commitments established at or prior to such time pursuant
to Section 2.25 and (ii) the aggregate increase in the Revolving Credit
Commitments established prior to such time pursuant to Section 2.24.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $25,000,000 over (b) the sum of (i) the aggregate increase in the Revolving
Credit Commitments established at or prior to such time pursuant to Section 2.24
and (ii) the aggregate amount of all Incremental Term Loan Commitments
established prior to such time pursuant to Section 2.25.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to clause (c) of Section 2.01.  Incremental Term Loans may
be made in the form of additional Term Loans or, to the extent permitted by
Section 2.25 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

 

13

--------------------------------------------------------------------------------


 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding (i) with respect to clause (e), trade accounts payable and accrued
obligations incurred in the ordinary course of business and (ii) only with
respect to clauses (a) through (e), accrued obligations in respect of the
Deferred Compensation Plan), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others (other than
Guarantees by a Co-Investment Subsidiary of any Indebtedness of any
Co-Investment Vehicle; provided that neither such Guarantee nor the related
Indebtedness is recourse to Holdings, the Borrower or any other Subsidiary
(other than a Co-Investment Subsidiary)), (h) all Capital Lease Obligations of
such person, (i) all obligations of such person as an account party in respect
of letters of credit and (j) all obligations of such person in respect of
bankers’ acceptances.  The Indebtedness of any person shall include all
Indebtedness of any partnership, or other entity in which such person is a
general partner, or other equity holder with unlimited liability other than
(x) Indebtedness which by its terms is expressly non-recourse to such person and
(y) if such person is a Co-Investment Subsidiary, the Indebtedness of the
related Co-Investment Vehicle.  Notwithstanding the foregoing, (A) in connection
with the purchase of any business, Indebtedness shall not include post-closing
payment adjustments to which the seller may become entitled so long as (i) such
payment is to be determined by a final closing balance sheet or depends on the
performance of such business after the closing of the purchase, (ii) at the time
of closing, the amount of any such payment is not determinable and (iii) to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 60 days thereafter, and (B) no Designated Real Estate Asset Guarantee of
an obligation in clause (b) of the definition of the term “Designated Real
Estate Asset Guarantee” shall be considered Indebtedness of Holdings, the
Borrower or a Subsidiary unless and to the extent the beneficiary with respect
to such guarantee shall seek to enforce such guarantee.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Insignia” shall mean Insignia Financial Group, Inc., a Delaware corporation.

 

“Insignia Merger” shall mean the merger of Apple Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of the Borrower, with and into Insignia
on July 23, 2003, with Insignia surviving as a wholly owned Subsidiary of the
Borrower.

 

“Insignia Merger Agreement” shall mean the Amended and Restated Agreement and
Plan of Merger, dated as of May 28, 2003, among the Borrower, Holdings, Insignia
Merger Sub and Insignia, and all other material documents entered into or
delivered in connection with the Insignia Merger Agreement.

 

“Insignia Transaction Documents” shall mean (a) the Insignia Merger Agreement,
(b) the Island Purchase Agreement, (c) any other agreements executed pursuant to
the Insignia Merger Agreement or the Island Purchase Agreement and (d) the
Senior Unsecured Note Documents.

 

14

--------------------------------------------------------------------------------


 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) the sum of Consolidated Interest
Expense plus Restricted Payments made under Section 6.06(a)(ii) by the Borrower
for such period.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or 9 or
12 months thereafter if, at the time of the relevant Borrowing, all Lenders
participating therein agree to make an interest period of such duration
available), as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Island” shall mean Island Fund I LLC, a Delaware limited liability company.

 

“Island Purchase Agreement” shall mean the Purchase Agreement dated as of
May 28, 2003, among Insignia, the Borrower, Holdings, Apple Acquisition Corp.
and Island.

 

“Island Transaction” shall mean the sale by Insignia and certain of its
subsidiaries to Island of certain real estate investment assets of Insignia,
pursuant to the Island Purchase Agreement.

 

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse First
Boston, in its capacity as the issuer of Letters of Credit hereunder, and
(b) any other Lender that may become an Issuing Bank pursuant to Section 2.23(i)
or (k), with respect to Letters of Credit issued by such Lender.  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“JV Subsidiary” shall mean a partially owned Subsidiary in which the Borrower or
any Subsidiary has contributed assets or otherwise made an investment in
(including of cash) with a fair market value (determined on the date of such
contribution or investment, as the case may be) of $500,000 or less in the
aggregate; provided, that the aggregate fair market value (determined on the
date of such contribution or investment, as the case may be) of all assets
contributed, indebtedness assumed or investments made by the Borrower or
Subsidiaries in all JV Subsidiaries shall not exceed in the aggregate
$3,000,000.

 

15

--------------------------------------------------------------------------------


 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time.  The L/C Exposure of any Revolving Credit Lender at any
time shall equal its Pro Rata Percentage of the aggregate L/C Exposure at such
time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt less Available
Cash on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities (other than a purchase
right or right of first refusal with respect to Equity Interests in a JV
Subsidiary).

 

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the Letters
of Credit, the Collateral Agreement, the Security Documents and each Incremental
Term Loan Assumption Agreement.

 

16

--------------------------------------------------------------------------------


 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, operations or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform any of its obligations under any Loan
Document to which it is or will be a party or (c) the rights of or benefits
available to the Lenders under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $7,500,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings, the Borrower or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

“Melody” shall mean L.J. Melody & Company, a Texas corporation.

 

“Melody Loan Arbitrage Facility” shall mean a credit facility provided to Melody
by any depository bank in which Melody deposits payments relating to mortgage
loans for which Melody is servicer or sub-servicer prior to distribution of such
payments to or for the benefit of the borrower of such loans or the holders of
such loans, so long as (i) Melody applies all proceeds of loans made under such
credit facility to purchase Permitted Investments, and (ii) all such Permitted
Investments purchased by Melody with the proceeds of loans thereunder (and
proceeds thereof and distributions thereon) are pledged to the depository bank
providing such credit facility, and such bank has a first priority perfected
security interest therein, to secure loans made under such credit facility.

 

“Melody Mortgage Warehousing Facility” shall mean the credit facility provided
by Residential Funding Corporation (“RFC”) or any substantially similar facility
extended to any Mortgage Banking Subsidiary in connection with any Mortgage
Banking Activities, pursuant to which RFC or another lender makes loans to
Melody, the proceeds of which loans are applied by Melody (or any Mortgage
Banking Subsidiary) to fund commercial mortgage loans originated and owned by
Melody (or any Mortgage Banking Subsidiary) subject to a commitment (subject to
customary exceptions) to purchase such mortgage loans by the Federal Home Loan
Mortgage Corporation, the Federal National Mortgage Association or any other
quasi-federal governmental entity so long as loans made by RFC or such other
lender to Melody (or any Mortgage Banking Subsidiary) thereunder are secured by
a pledge of commercial mortgage loans made by Melody (or any Mortgage Banking
Subsidiary) with the proceeds of such loans, and RFC or such other lender has a
perfected first priority security interest therein, to secure loans made under
such credit facility.

 

“Melody Permitted Indebtedness” shall mean Indebtedness of Melody under the
Melody Loan Arbitrage Facility, the Melody Mortgage Warehousing Facility and the
Melody Working Capital Facility and Indebtedness of any Mortgage Banking
Subsidiary under the Melody

 

17

--------------------------------------------------------------------------------


 

Mortgage Warehousing Facility that is, in all cases, non-recourse to the
Borrower or any of the other Subsidiaries.

 

“Melody Working Capital Facility” shall mean a credit facility provided by a
financial institution to Melody, so long as (i) the proceeds of loans thereunder
are applied only to provide working capital to Melody, (ii) loans under such
credit facility are unsecured, and (iii) the aggregate principal amount of loans
outstanding under such credit facility at no time exceeds $1,000,000.

 

“Merger Transactions” shall mean, collectively, the transactions that occurred
on or prior to the First Restatement Date pursuant to the Insignia Transaction
Documents, including (a) the consummation of the Insignia Merger, (b) the
borrowing of the Additional Tranche B Term Loans (as defined in the Existing
Credit Agreement) on the First Restatement Date, (c) the execution and delivery
of the Senior Unsecured Note Documents and the issuance of the Senior Unsecured
Notes, (d) the Cash Equity Contribution, (e) the execution and delivery of the
Island Purchase Agreement and the consummation of the Island Transaction and
(f) the payment of all fees and expenses paid in connection with the foregoing.

 

“Mortgage Banking Activities” shall mean the origination by a Mortgage Banking
Subsidiary of mortgage loans in respect of commercial and multi-family
residential real property, and the sale or assignment of such mortgage loans and
the related mortgages to another person (other than the Borrower or any other
Subsidiary) within sixty days after the origination thereof; provided, however,
that in each case prior to origination of any mortgage loan, the Borrower or a
Mortgage Banking Subsidiary, as the case may be, shall have entered into a
legally binding and enforceable purchase and sale agreement with respect to such
mortgage loan with a person that purchases such loans in the ordinary course of
business.

 

“Mortgage Banking Subsidiary” shall mean Melody and its subsidiaries that are
engaged in Mortgage Banking Activities.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of taxes paid
or reasonably estimated to be payable in connection with such sale),
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds) and (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such asset); provided, however, that, if (x) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s intent to reinvest such proceeds in
assets of a kind then used or usable in the business of the Borrower and its
Subsidiaries or in the Equity Interests of a person engaged in the same or
related business as that of the Borrower or any Subsidiary within 270 days of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time

 

18

--------------------------------------------------------------------------------


 

of the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used or contractually committed to be used
at the end of such 270-day period, at which time such proceeds shall be deemed
to be Net Cash Proceeds; and (b) with respect to any incurrence or disposition
of Indebtedness or any Equity Issuance, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.

 

“Non-Recourse Indebtedness” shall mean Indebtedness of, or Guarantees by, a
Co-investment Subsidiary; provided that (x) such Indebtedness is incurred solely
in relation to the permitted investment activities of such Co-investment
Subsidiary, (y) such Indebtedness is not Guaranteed by, or otherwise recourse
to, Holdings, the Borrower or any Subsidiary other than a Co-investment
Subsidiary and (z) the aggregate amount of such Indebtedness of all
Co-investment Subsidiaries that shall qualify as “Non-Recourse Indebtedness”
shall not exceed $10,000,000 outstanding at any time.

 

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Annex 2 to the Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Permitted Investments” shall mean:

 

(A)  DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND INTEREST ON
WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF AMERICA (OR BY ANY
AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH AND
CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN ONE YEAR
FROM THE DATE OF ACQUISITION THEREOF;

 

(B)  INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN 270 DAYS FROM THE DATE OF
ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST CREDIT
RATING OBTAINABLE FROM STANDARD & POOR’S RATINGS SERVICE OR FROM MOODY’S
INVESTORS SERVICE, INC.;

 

(C)  INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND TIME
DEPOSITS MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF ISSUED OR
GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR
OFFERED BY, THE ADMINISTRATIVE AGENT OR ANY DOMESTIC OFFICE OF ANY COMMERCIAL
BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF THAT HAS A COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT
LESS THAN $500,000,000;

 

19

--------------------------------------------------------------------------------


 

(D)  FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN 30
DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH A
FINANCIAL INSTITUTION SATISFYING THE CRITERIA OF CLAUSE (C) ABOVE;

 

(E)  INVESTMENTS IN “MONEY MARKET FUNDS” WITHIN THE MEANING OF RULE 2A-7 OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, SUBSTANTIALLY ALL OF WHOSE ASSETS
ARE INVESTED IN INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSES (A) THROUGH (D)
ABOVE; AND

 

(F)  OTHER SHORT-TERM INVESTMENTS UTILIZED BY FOREIGN SUBSIDIARIES IN ACCORDANCE
WITH NORMAL INVESTMENT PRACTICES FOR CASH MANAGEMENT IN INVESTMENTS OF A TYPE
ANALOGOUS TO THE FOREGOING.

 

“Permitted Investors” shall mean (a) the Sponsors and any other person who is an
Affiliate of any of the foregoing, (b) DLJ Investment Partners II, Inc. and any
of its Affiliates and (c) any member of senior management of the Borrower on the
First Restatement Date.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Credit Suisse First Boston as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with or after the occurrence of any Permitted
Acquisition or Restricted Payment permitted under Section 6.06(a)(ii),
compliance with such covenant or test after giving effect to any such proposed
Permitted Acquisition (including pro forma adjustments arising out of events
which are directly attributable to the proposed Permitted Acquisition, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, and as interpreted by the staff of the
Securities and Exchange Commission using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or to be acquired and the consolidated financial statements of the
Borrower and the Subsidiaries which shall be reformulated as if such Permitted
Acquisition, and any other Permitted Acquisitions or Asset Sales that have been
consummated during or after the end of the relevant period, and any Indebtedness
or other liabilities incurred in connection with any such Permitted Acquisitions
or otherwise after the end of the relevant period had been consummated or
incurred, respectively, at the beginning of such period and assuming that any
such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans during such period) or such
proposed Restricted Payment.

 

20

--------------------------------------------------------------------------------


 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Sections 6.11, 6.12, 6.13 and 6.14 as of the last day of the most recent fiscal
quarter-end (computed on the basis of (a) balance sheet amounts as of the most
recently completed fiscal quarter, and (b) income statement amounts for the most
recently completed period of four consecutive fiscal quarters, in each case, for
which financial statements shall have been delivered to the Administrative Agent
and calculated on a Pro Forma Basis).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect.

 

 “Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender, any other person that
(x) invests in bank loans and (y) is advised or managed by the same investment
advisor as such Lender, by an Affiliate of such investment advisor or by such
Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing at least a majority of the
sum of all Loans outstanding (excluding Swingline Loans), L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments and Term Loan
Commitments at such time.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restatement Date” shall mean the date occurring on or prior to October 14,
2003, on which each of the conditions specified in Section 4.02 is satisfied.

 

21

--------------------------------------------------------------------------------


 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or outstanding Revolving Credit Exposure.

 

“Revolving Credit Maturity Date” shall mean July 20, 2007.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (c) of Section 2.01.

 

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09.

 

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of Total Debt
less the sum of (a) the aggregate outstanding principal amount of the Senior
Subordinated Notes and the Senior Unsecured Notes plus (b) Available Cash on
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

 

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes,
the Senior Subordinated Note Indenture and all other material instruments,
agreements and other documents evidencing or governing the Senior Subordinated
Notes or providing for any right in respect thereof.

 

22

--------------------------------------------------------------------------------


 

“Senior Subordinated Note Indenture” shall mean the indenture dated as of
June 7, 2001, between the Borrower, Holdings and First State Street Bank, as
trustee, as in effect on the Closing Date and as thereafter amended from time to
time in accordance with the requirements thereof and of this Agreement.

 

“Senior Subordinated Notes” shall mean the Borrower’s 11-1/4% Senior
Subordinated Notes Due June 15, 2011, issued pursuant to the Senior Subordinated
Note Indenture and any notes issued by the Borrower in exchange for, and as
contemplated by, the Senior Subordinated Notes with substantially identical
terms as the Senior Subordinated Notes.

 

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes, the
Senior Unsecured Note Indenture and all other material instruments, agreements
and other documents evidencing or governing the Senior Unsecured Notes or
providing for any right in respect thereof.

 

“Senior Unsecured Note Indenture” shall mean the indenture dated as of May 22,
2003, between the Borrower, Holdings and U.S. Bank National Association, as
trustee, as in effect on the Restatement Date and as thereafter amended from
time to time in accordance with the requirements thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the Borrower’s 9.75% Senior Unsecured Notes
Due May 15, 2010, issued pursuant to the Senior Unsecured Note Indenture and any
notes issued by the Borrower in exchange for, and as contemplated by, the Senior
Unsecured Notes with substantially identical terms as the Senior Unsecured
Notes.

 

“Sponsors” shall mean Blum Strategic Partners, L.P. and Freeman Spogli & Co.
Incorporated.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Special Co-investment Subsidiary” shall mean any wholly-owned Co-investment
Subsidiary that is or could become an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 as a result of
becoming a Subsidiary Guarantor or a guarantor under the Senior Subordinated
Note Indenture or the Senior Unsecured Note Indenture.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board).  Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D.  Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary

 

23

--------------------------------------------------------------------------------


 

voting power or more than 50% of the general partnership interests (other than
the general partnership interests owned controlled or held by the Borrower or
any Subsidiary in any Co-investment Vehicle or in any person which is not
Controlled by the Borrower or any Subsidiary) are, at the time any determination
is being made, owned, Controlled or held.

 

“Subsidiary” shall mean any subsidiary of the Borrower; provided, however, that
no Designated Real Estate Asset Subsidiary shall be deemed to be a Subsidiary
for purposes of this Agreement or the other Loan Documents.

 

“Subsidiary Guarantor” shall mean each Domestic Subsidiary listed on
Schedule 1.01(a), and each other Subsidiary that is or becomes a party to a
Collateral Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Credit Suisse First Boston, acting through its
Cayman Islands branch, in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers, employees or consultants
of Holdings, the Borrower or the Subsidiaries (or to their heirs or estates)
shall be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans or Incremental
Term Loans.

 

“Term Loan Commitment” shall mean, with respect to each Lender, (a) the
commitment of such Lender to make Term Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Term Loan Commitment, as applicable, as the same may be (i) reduced
from time to time pursuant to Section 2.09 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (b) any Incremental Term Loan Commitment.

 

24

--------------------------------------------------------------------------------


 

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01.  Unless the context shall otherwise
require, the term “Term Loans” shall include any Incremental Term Loans.

 

“Term Loan Maturity Date” shall mean December 31, 2008.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time, determined on a consolidated basis (excluding
(a) Melody Permitted Indebtedness, (b) Non-Recourse Indebtedness, (c) the UK
Acquisition Notes, to the extent the bank guarantee in respect thereof is cash
collateralized as permitted hereunder, and (d) Indebtedness of the type
described in clause (i) of the definition of such term, except to the extent of
any unreimbursed drawings thereunder).

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.  The
Total Revolving Credit Commitment in effect on the Restatement Date is
$90,000,000.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UK Acquisition Notes” shall mean (a) the floating rate guaranteed loan notes
due April 30, 2010, issued by Insignia to the vendors of Richard Ellis Group
Limited pursuant to an instrument dated March 26, 2001 and (b) the 3% guaranteed
unsecured loan notes due April 30, 2006, issued by Insignia to the vendors of
St. Quintin Holdings Limited pursuant to an instrument dated March 26, 2001,
each of which is fully guaranteed as to principal and interest by the Royal Bank
of Scotland plc (such guarantee secured by restricted cash deposits by Insignia
or its Subsidiaries with the Royal Bank of Scotland plc pursuant to Memoranda of
Cash Deposits).

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and

 

25

--------------------------------------------------------------------------------


 

Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
Except as otherwise expressly provided herein, (a) any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time and (b) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.


 

SECTION 1.03.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


 


SECTION 1.04.  PRO FORMA CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH
ANY PERMITTED ACQUISITION OCCURS AS PERMITTED PURSUANT TO THE TERMS HEREOF, FOR
PURPOSES OF DETERMINING COMPLIANCE OR PRO FORMA COMPLIANCE WITH THE COVENANTS
SET FORTH IN SECTIONS 6.11, 6.12, 6.13 AND 6.14, THE INTEREST COVERAGE RATIO,
FIXED CHARGE COVERAGE RATIO, THE LEVERAGE RATIO AND THE SENIOR SECURED LEVERAGE
RATIO SHALL BE CALCULATED WITH RESPECT TO SUCH PERIODS AND SUCH PERMITTED
ACQUISITION ON A PRO FORMA BASIS.


 


SECTION 1.05.  DESIGNATION OF OBLIGATIONS.  THE OBLIGATIONS, INCLUDING THE
OBLIGATIONS IN RESPECT OF THE TERM LOANS, ARE HEREBY DESIGNATED AS “DESIGNATED
SENIOR INDEBTEDNESS” FOR ALL PURPOSES OF THE SENIOR SUBORDINATED NOTE INDENTURE.


 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  COMMITMENTS.  (A) SUBJECT TO THE TERMS AND CONDITIONS AND RELYING
UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY, (A) IF SUCH LENDER HAS A TERM LOAN COMMITMENT, TO
MAKE A TERM LOAN TO THE BORROWER ON THE RESTATEMENT DATE IN A PRINCIPAL AMOUNT
NOT TO EXCEED ITS TERM LOAN COMMITMENT, (B) IF SUCH LENDER HAS A REVOLVING
CREDIT COMMITMENT, TO MAKE REVOLVING LOANS TO THE BORROWER, AT ANY TIME AND FROM
TIME TO TIME ON OR AFTER THE CLOSING DATE AND PRIOR THE EARLIER OF THE REVOLVING
CREDIT MATURITY DATE AND THE TERMINATION OF THE REVOLVING CREDIT COMMITMENT OF
SUCH LENDER IN ACCORDANCE WITH THE TERMS HEREOF, IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN SUCH LENDER’S REVOLVING
CREDIT EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING CREDIT COMMITMENT, AND (C) IF
SUCH LENDER HAS AN INCREMENTAL TERM LOAN COMMITMENT, TO MAKE INCREMENTAL TERM
LOANS TO THE BORROWER, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED ITS
INCREMENTAL TERM LOAN COMMITMENT.  WITHIN THE LIMITS SET FORTH IN CLAUSE (B) OF
THE PRECEDING SENTENCE AND SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET
FORTH HEREIN, THE BORROWER MAY


 

26

--------------------------------------------------------------------------------


 

borrow, pay or prepay and reborrow Revolving Loans.  Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.  The Borrower and the Lenders
acknowledge the making of Revolving Loans prior to the Restatement Date under
the Existing Credit Agreement and agree, to the extent outstanding on the
Restatement Date, such Revolving Loans shall continue to be outstanding pursuant
to the terms and conditions of this Agreement and the other Loan Documents.


 


SECTION 2.02.  LOANS.  (A)  EACH LOAN (OTHER THAN SWINGLINE LOANS) SHALL BE MADE
AS PART OF A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE COMMITMENTS; PROVIDED, HOWEVER, THAT
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION TO LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT
NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY
LOAN REQUIRED TO BE MADE BY SUCH OTHER LENDER).  EXCEPT FOR LOANS DEEMED MADE
PURSUANT TO SECTION 2.02(F), THE LOANS COMPRISING ANY BORROWING SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $5,000,000 (EXCEPT WITH RESPECT TO ANY INCREMENTAL TERM BORROWING,
TO THE EXTENT OTHERWISE PROVIDED IN THE RELATED INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT) OR (II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE APPLICABLE
COMMITMENTS.


 


(B)  SUBJECT TO SECTIONS 2.08 AND 2.15, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST PURSUANT
TO SECTION 2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY
BORROWING THAT, IF MADE, WOULD RESULT IN MORE THAN 10 EURODOLLAR BORROWINGS
OUTSTANDING HEREUNDER AT ANY TIME.  FOR PURPOSES OF THE FOREGOING, BORROWINGS
HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE
SAME DATE, SHALL BE CONSIDERED SEPARATE BORROWINGS.


 


(C)  EXCEPT WITH RESPECT TO LOANS DEEMED MADE PURSUANT TO SECTION 2.02(F), EACH
LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE
THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT IN
NEW YORK CITY AS THE ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER THAN
2:00 P.M., NEW YORK CITY TIME, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
CREDIT THE AMOUNTS SO RECEIVED TO AN ACCOUNT IN THE NAME OF THE BORROWER,
DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST, OR, IF A
BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT HEREIN
SPECIFIED SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE
RESPECTIVE LENDERS.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE
TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH
PARAGRAPH (C) ABOVE AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT. 
IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS AVAILABLE THEN, TO THE
EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER
WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT


 

27

--------------------------------------------------------------------------------


 

at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender for the
first three days, a rate determined by the Administrative Agent to represent its
cost of overnight or short-term funds and for each day thereafter, the
Applicable Base Rate (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.


 


(E)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST ANY REVOLVING CREDIT BORROWING IF (I) THE INTEREST
PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE REVOLVING CREDIT
MATURITY DATE OR (II) ANY SWINGLINE LOAN WOULD BE OUTSTANDING AFTER GIVING
EFFECT TO THE USE OF PROCEEDS OF SUCH BORROWING.


 


(F)  IF THE ISSUING BANK SHALL NOT HAVE RECEIVED FROM THE BORROWER THE PAYMENT
REQUIRED TO BE MADE BY SECTION 2.23(E) WITHIN THE TIME SPECIFIED IN SUCH
SECTION, THE ISSUING BANK WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF THE
L/C DISBURSEMENT AND THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
REVOLVING CREDIT LENDER OF SUCH L/C DISBURSEMENT AND ITS PRO RATA PERCENTAGE
THEREOF.  EACH REVOLVING CREDIT LENDER SHALL PAY BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M., NEW YORK
CITY TIME, ON SUCH DATE (OR, IF SUCH REVOLVING CREDIT LENDER SHALL HAVE RECEIVED
SUCH NOTICE LATER THAN 12:00 (NOON), NEW YORK CITY TIME, ON ANY DAY, NOT LATER
THAN 10:00 A.M., NEW YORK CITY TIME, ON THE IMMEDIATELY FOLLOWING BUSINESS DAY),
AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH L/C DISBURSEMENT
(IT BEING UNDERSTOOD THAT SUCH AMOUNT SHALL BE DEEMED TO CONSTITUTE AN ABR
REVOLVING LOAN OF SUCH LENDER AND SUCH PAYMENT SHALL BE DEEMED TO HAVE REDUCED
THE L/C EXPOSURE), AND THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING
BANK AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING CREDIT LENDERS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK ANY AMOUNTS RECEIVED
BY IT FROM THE BORROWER PURSUANT TO SECTION 2.23(E) PRIOR TO THE TIME THAT ANY
REVOLVING CREDIT LENDER MAKES ANY PAYMENT PURSUANT TO THIS PARAGRAPH (F); ANY
SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT THEREAFTER WILL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING CREDIT LENDERS THAT SHALL
HAVE MADE SUCH PAYMENTS AND TO THE ISSUING BANK, AS THEIR INTERESTS MAY APPEAR. 
IF ANY REVOLVING CREDIT LENDER SHALL NOT HAVE MADE ITS PRO RATA PERCENTAGE OF
SUCH L/C DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE,
SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO PAY INTEREST ON SUCH AMOUNT, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS REQUIRED TO BE PAID IN
ACCORDANCE WITH THIS PARAGRAPH TO BUT EXCLUDING THE DATE SUCH AMOUNT IS PAID, TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AT (I) IN THE CASE
OF THE BORROWER, A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE TO
REVOLVING LOANS PURSUANT TO SECTION 2.06(A), AND (II) IN THE CASE OF SUCH
LENDER, FOR THE FIRST SUCH DAY, THE FEDERAL FUNDS EFFECTIVE RATE, AND FOR EACH
DAY THEREAFTER, THE ALTERNATE BASE RATE.


 


SECTION 2.03.  BORROWING PROCEDURE.  IN ORDER TO REQUEST A BORROWING (OTHER THAN
A SWINGLINE LOAN OR A DEEMED BORROWING PURSUANT TO SECTION 2.02(F), AS TO WHICH
THIS SECTION 2.03 SHALL NOT APPLY), THE BORROWER SHALL HAND DELIVER OR FAX TO
THE ADMINISTRATIVE AGENT A DULY COMPLETED BORROWING REQUEST (A) IN THE CASE OF A
EURODOLLAR BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE A PROPOSED BORROWING, AND (B) IN THE CASE OF AN ABR
BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE BUSINESS DAY OF
A PROPOSED BORROWING.  EACH BORROWING REQUEST SHALL BE IRREVOCABLE, SHALL BE
SIGNED BY OR ON BEHALF OF THE BORROWER AND SHALL SPECIFY THE FOLLOWING
INFORMATION:  (I) WHETHER THE BORROWING THEN BEING REQUESTED IS TO BE A TERM
BORROWING, AN INCREMENTAL TERM BORROWING OR A REVOLVING CREDIT BORROWING, AND
WHETHER SUCH BORROWING IS TO BE A EURODOLLAR BORROWING OR AN ABR


 

28

--------------------------------------------------------------------------------


 

Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02.  If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.


 


SECTION 2.04.  EVIDENCE OF DEBT; REPAYMENT OF LOANS.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH LENDER (I) THE PRINCIPAL AMOUNT OF EACH TERM LOAN OF SUCH LENDER AS
PROVIDED IN SECTION 2.11 AND (II) THE THEN UNPAID PRINCIPAL AMOUNT OF EACH
REVOLVING LOAN OF SUCH LENDER ON THE REVOLVING CREDIT MATURITY DATE.  THE
BORROWER HEREBY PROMISES TO PAY TO THE SWINGLINE LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE REVOLVING CREDIT MATURITY DATE.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER
THIS AGREEMENT.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FROM THE BORROWER OR ANY GUARANTOR AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS (B) AND
(C) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER
OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THEIR TERMS.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO SUCH LENDER AND ITS REGISTERED ASSIGNS AND
IN A FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE BORROWER.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN THE
EVENT ANY LENDER SHALL REQUEST AND RECEIVE SUCH A PROMISSORY NOTE, THE INTERESTS
REPRESENTED BY SUCH NOTE SHALL AT ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT OF
ALL OR PART OF SUCH INTERESTS PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES PAYABLE TO THE PAYEE NAMED THEREIN OR ITS REGISTERED
ASSIGNS.


 


SECTION 2.05.  FEES.  (A)  THE BORROWER AGREES TO PAY TO EACH LENDER, THROUGH
THE ADMINISTRATIVE AGENT, ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER IN EACH YEAR AND ON EACH DATE ON WHICH THE REVOLVING CREDIT COMMITMENT
OF SUCH LENDER SHALL EXPIRE OR BE TERMINATED AS PROVIDED HEREIN, A COMMITMENT
FEE (A “COMMITMENT FEE”) EQUAL TO 3/4 OF 1%


 

29

--------------------------------------------------------------------------------


 

per annum on the daily unused amount of the Revolving Credit Commitments of such
Lender during the preceding quarter (or other period ending with the Revolving
Credit Maturity Date or the date on which the Commitments of such Lender shall
expire or be terminated).  All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.  The Commitment Fee due
to each Lender shall commence to accrue on the Restatement Date and shall cease
to accrue on the date on which the Revolving Credit Commitment of such Lender
shall expire or be terminated as provided herein.  For purposes of calculating
Commitment Fees only, no portion of the Revolving Credit Commitments shall be
deemed utilized under Section 2.17 as a result of outstanding Swingline Loans.


 


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, THE ADMINISTRATIVE FEES AT THE TIMES AND IN THE AMOUNTS AGREED TO BY
THE BORROWER AND THE ADMINISTRATIVE AGENT FROM TIME TO TIME (THE “ADMINISTRATIVE
AGENT FEES”).


 


(C)  THE BORROWER AGREES TO PAY (I) TO EACH REVOLVING CREDIT LENDER, THROUGH THE
ADMINISTRATIVE AGENT, ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE REVOLVING CREDIT COMMITMENT
OF SUCH LENDER SHALL BE TERMINATED AS PROVIDED HEREIN, A FEE (AN “L/C
PARTICIPATION FEE”) CALCULATED ON SUCH LENDER’S PRO RATA PERCENTAGE OF THE DAILY
AGGREGATE L/C EXPOSURE (EXCLUDING THE PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED L/C DISBURSEMENTS) DURING THE PRECEDING QUARTER (OR SHORTER PERIOD
COMMENCING WITH THE DATE HEREOF OR ENDING WITH THE REVOLVING CREDIT MATURITY
DATE OR THE DATE ON WHICH ALL LETTERS OF CREDIT HAVE BEEN CANCELED OR HAVE
EXPIRED AND THE REVOLVING CREDIT COMMITMENTS OF ALL LENDERS SHALL HAVE BEEN
TERMINATED) AT A RATE PER ANNUM EQUAL TO THE APPLICABLE PERCENTAGE FROM TIME TO
TIME USED TO DETERMINE THE INTEREST RATE ON REVOLVING CREDIT BORROWINGS
COMPRISED OF EURODOLLAR LOANS PURSUANT TO SECTION 2.06, AND (II) TO THE ISSUING
BANK WITH RESPECT TO EACH LETTER OF CREDIT THE STANDARD FRONTING, ISSUANCE AND
DRAWING FEES AS AGREED BY THE ISSUING BANK AND THE BORROWER (THE “ISSUING BANK
FEES”).  ALL L/C PARTICIPATION FEES AND ISSUING BANK FEES SHALL BE COMPUTED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.


 


(D)  ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO
THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE, AMONG THE
LENDERS, EXCEPT THAT THE ISSUING BANK FEES SHALL BE PAID DIRECTLY TO THE ISSUING
BANK.  ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.06.  INTEREST ON LOANS.  (A)  SUBJECT TO THE PROVISIONS OF
SECTION 2.07, THE LOANS COMPRISING EACH ABR BORROWING, INCLUDING EACH SWINGLINE
LOAN, SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS
ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, WHEN THE ALTERNATE
BASE RATE IS DETERMINED BY REFERENCE TO THE PRIME RATE AND OVER A YEAR OF
360 DAYS AT ALL OTHER TIMES) AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE
RATE PLUS THE APPLICABLE PERCENTAGE IN EFFECT FROM TIME TO TIME.


 


(B)  SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE PERCENTAGE IN EFFECT FROM TIME TO TIME.


 


(C)  INTEREST ON EACH LOAN SHALL BE PAYABLE ON THE INTEREST PAYMENT DATES
APPLICABLE TO SUCH LOAN EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.  THE
APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO RATE FOR EACH INTEREST PERIOD OR
DAY WITHIN AN INTEREST PERIOD, AS THE CASE MAY BE, SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 

30

--------------------------------------------------------------------------------


 


SECTION 2.07.  DEFAULT INTEREST.  IF THE BORROWER SHALL DEFAULT IN THE PAYMENT
OF THE PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY OTHER AMOUNT BECOMING DUE
HEREUNDER, BY ACCELERATION OR OTHERWISE, OR UNDER ANY OTHER LOAN DOCUMENT, THE
BORROWER SHALL ON DEMAND FROM TIME TO TIME PAY INTEREST, TO THE EXTENT PERMITTED
BY LAW, ON SUCH DEFAULTED AMOUNT TO BUT EXCLUDING THE DATE OF ACTUAL PAYMENT
(AFTER AS WELL AS BEFORE JUDGMENT) (A) IN THE CASE OF OVERDUE PRINCIPAL, AT THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN PURSUANT TO SECTION 2.06 PLUS 2.00% PER
ANNUM AND (B) IN ALL OTHER CASES, AT A RATE PER ANNUM (COMPUTED ON THE BASIS OF
THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE
MAY BE, WHEN DETERMINED BY REFERENCE TO THE PRIME RATE AND OVER A YEAR OF
360 DAYS AT ALL OTHER TIMES) EQUAL TO THE RATE THAT WOULD BE APPLICABLE TO AN
ABR REVOLVING LOAN PLUS 2.00%.


 


SECTION 2.08.  ALTERNATE RATE OF INTEREST.  IN THE EVENT, AND ON EACH OCCASION,
THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD FOR A EURODOLLAR BORROWING THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
THAT DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING SUCH
BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT
THE RATES AT WHICH SUCH DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO THE REQUIRED LENDERS OF MAKING OR MAINTAINING ITS
EURODOLLAR LOAN DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE, THE ADMINISTRATIVE AGENT SHALL,
AS SOON AS PRACTICABLE THEREAFTER, GIVE WRITTEN OR FAX NOTICE OF SUCH
DETERMINATION TO THE BORROWER AND THE LENDERS.  IN THE EVENT OF ANY SUCH
DETERMINATION, UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE ADVISED THE BORROWER
AND THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER
EXIST, ANY REQUEST BY THE BORROWER FOR A EURODOLLAR BORROWING PURSUANT TO
SECTION 2.03 OR 2.10 SHALL BE DEEMED TO BE A REQUEST FOR AN ABR BORROWING.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT UNDER THIS SECTION 2.08 SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  THE TERM LOAN
COMMITMENTS SHALL AUTOMATICALLY TERMINATE UPON THE EARLIER TO OCCUR OF (I) THE
MAKING OF THE TERM LOANS ON THE RESTATEMENT DATE AND (II) 5:00 P.M., NEW YORK
CITY TIME, ON OCTOBER 31, 2003.  THE REVOLVING CREDIT COMMITMENTS, THE SWINGLINE
COMMITMENT AND THE L/C COMMITMENT SHALL AUTOMATICALLY TERMINATE ON THE REVOLVING
CREDIT MATURITY DATE.


 


(B)  UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR FAX NOTICE
(OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY A WRITTEN NOTICE) TO THE
ADMINISTRATIVE AGENT, THE BORROWER MAY, WITHOUT PREMIUM OR PENALTY, AT ANY TIME
IN WHOLE PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE,
THE TERM LOAN COMMITMENTS OR THE REVOLVING CREDIT COMMITMENTS; PROVIDED,
HOWEVER, THAT (I) EACH PARTIAL REDUCTION OF THE TERM LOAN COMMITMENTS OR THE
REVOLVING CREDIT COMMITMENTS SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND
IN A MINIMUM AMOUNT OF $5,000,000 AND (II) THE TOTAL REVOLVING CREDIT COMMITMENT
SHALL NOT BE REDUCED TO AN AMOUNT THAT IS LESS THAN THE SUM OF THE AGGREGATE
REVOLVING CREDIT EXPOSURE AT THE TIME.


 


(C)  EACH REDUCTION IN THE TERM LOAN COMMITMENTS OR THE REVOLVING CREDIT
COMMITMENTS HEREUNDER SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE APPLICABLE COMMITMENTS.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE LENDERS, ON THE DATE OF
EACH TERMINATION OR REDUCTION, THE COMMITMENT FEES ON THE AMOUNT OF THE
COMMITMENTS SO TERMINATED OR REDUCED ACCRUED TO BUT EXCLUDING THE DATE OF SUCH
TERMINATION OR REDUCTION.


 

31

--------------------------------------------------------------------------------


 


SECTION 2.10.  CONVERSION AND CONTINUATION OF BORROWINGS.  THE BORROWER SHALL
HAVE THE RIGHT AT ANY TIME UPON PRIOR IRREVOCABLE NOTICE TO THE ADMINISTRATIVE
AGENT (A) NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, TWO BUSINESS DAYS PRIOR
TO CONVERSION, TO CONVERT ANY EURODOLLAR BORROWING INTO AN ABR BORROWING,
(B) NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO
CONVERSION OR CONTINUATION, TO CONVERT ANY ABR BORROWING INTO A EURODOLLAR
BORROWING OR TO CONTINUE ANY EURODOLLAR BORROWING AS A EURODOLLAR BORROWING FOR
AN ADDITIONAL INTEREST PERIOD, AND (C) NOT LATER THAN 1:00 P.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS PRIOR TO CONVERSION, TO CONVERT THE INTEREST PERIOD
WITH RESPECT TO ANY EURODOLLAR BORROWING TO ANOTHER PERMISSIBLE INTEREST PERIOD,
SUBJECT IN EACH CASE TO THE FOLLOWING:


 

(I)  EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE LENDERS IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING THE
CONVERTED OR CONTINUED BORROWING;

 

(II)  IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BORROWING SHALL
BE CONVERTED OR CONTINUED, THEN EACH RESULTING BORROWING SHALL SATISFY THE
LIMITATIONS SPECIFIED IN SECTIONS 2.02(A) AND 2.02(B) REGARDING THE PRINCIPAL
AMOUNT AND MAXIMUM NUMBER OF BORROWINGS OF THE RELEVANT TYPE;

 

(III)  EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE ADMINISTRATIVE
AGENT BY RECORDING FOR THE ACCOUNT OF SUCH LENDER THE NEW LOAN OF SUCH LENDER
RESULTING FROM SUCH CONVERSION AND REDUCING THE LOAN (OR PORTION THEREOF) OF
SUCH LENDER BEING CONVERTED BY AN EQUIVALENT PRINCIPAL AMOUNT; ACCRUED INTEREST
ON ANY EURODOLLAR LOAN (OR PORTION THEREOF) BEING CONVERTED SHALL BE PAID BY THE
BORROWER AT THE TIME OF CONVERSION;

 

(IV)  IF ANY EURODOLLAR BORROWING IS CONVERTED AT A TIME OTHER THAN THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, UPON DEMAND, ANY
AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.16;

 

(V)  ANY PORTION OF A BORROWING MATURING OR REQUIRED TO BE REPAID IN LESS THAN
ONE MONTH MAY NOT BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR BORROWING;

 

(VI)  ANY PORTION OF A EURODOLLAR BORROWING THAT CANNOT BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR BORROWING BY REASON OF THE IMMEDIATELY PRECEDING
CLAUSE SHALL BE AUTOMATICALLY CONVERTED AT THE END OF THE INTEREST PERIOD IN
EFFECT FOR SUCH BORROWING INTO AN ABR BORROWING;

 

(VII)  NO INTEREST PERIOD MAY BE SELECTED FOR ANY EURODOLLAR TERM BORROWING THAT
WOULD END LATER THAN A TERM LOAN REPAYMENT DATE OCCURRING ON OR AFTER THE FIRST
DAY OF SUCH INTEREST PERIOD IF, AFTER GIVING EFFECT TO SUCH SELECTION, THE
AGGREGATE OUTSTANDING AMOUNT OF (A) THE EURODOLLAR TERM BORROWINGS COMPRISED OF
TERM LOANS OR OTHER TERM LOANS, AS APPLICABLE, WITH INTEREST PERIODS ENDING ON
OR PRIOR TO SUCH TERM LOAN REPAYMENT DATE AND (B) THE ABR TERM BORROWINGS
COMPRISED OF TERM LOANS OR OTHER TERM LOANS, AS APPLICABLE, WOULD NOT BE AT
LEAST EQUAL TO THE PRINCIPAL AMOUNT OF TERM BORROWINGS TO BE PAID ON SUCH TERM
LOAN REPAYMENT DATE; AND

 

(VIII)  UPON NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT GIVEN AT THE
REQUEST OF THE REQUIRED LENDERS, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT OR EVENT OF DEFAULT, NO OUTSTANDING LOAN MAY BE CONVERTED INTO, OR
CONTINUED AS, A EURODOLLAR LOAN AND ANY OUTSTANDING EURODOLLAR BORROWING SHALL,
AT THE END OF THE

 

32

--------------------------------------------------------------------------------


 

Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted to an ABR Borrowing.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing.

 


SECTION 2.11.  REPAYMENT OF TERM BORROWINGS.  (A)  (I)  THE BORROWER SHALL PAY
TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, ON THE DATES SET
FORTH BELOW, OR IF ANY SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT PRECEDING
BUSINESS DAY (EACH SUCH DATE BEING A “REPAYMENT DATE”), A PRINCIPAL AMOUNT OF
THE TERM LOANS (AS ADJUSTED FROM TIME TO TIME PURSUANT TO SECTIONS 2.11(B),
2.12, 2.13(F) AND 2.25(D)) EQUAL TO THE AMOUNT SET FORTH BELOW FOR SUCH DATE,
TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT
TO BE PAID TO BUT EXCLUDING THE DATE OF SUCH PAYMENT:

 

Date

 

Amount

 

 

 

 

 

December 31, 2003

 

$

2,500,000

 

 

 

 

 

 

March 31, 2004

 

$

2,500,000

 

 

 

 

 

 

June 30, 2004

 

$

2,500,000

 

 

 

 

 

 

September 30, 2004

 

$

2,500,000

 

 

 

 

 

 

December 31, 2004

 

$

2,500,000

 

 

 

 

 

 

March 31, 2005

 

$

2,500,000

 

 

 

 

 

 

June 30, 2005

 

$

2,500,000

 

 

 

 

 

 

September 30, 2005

 

$

2,500,000

 

 

 

 

 

 

December 31, 2005

 

$

2,500,000

 

 

 

 

 

 

March 31, 2006

 

$

2,500,000

 

 

 

 

 

 

June 30, 2006

 

$

2,500,000

 

 

33

--------------------------------------------------------------------------------


 

Date

 

Amount

 

 

 

 

 

September 30, 2006

 

$

2,500,000

 

 

 

 

 

 

December 31, 2006

 

$

2,500,000

 

 

 

 

 

 

March 31, 2007

 

$

2,500,000

 

 

 

 

 

 

June 30, 2007

 

$

2,500,000

 

 

 

 

 

 

September 30, 2007

 

$

2,500,000

 

 

 

 

 

 

December 31, 2007

 

$

2,500,000

 

 

 

 

 

 

March 31, 2008

 

$

2,500,000

 

 

 

 

 

 

June 30, 2008

 

$

2,500,000

 

 

 

 

 

 

September 30, 2008

 

$

2,500,000

 

 

 

 

 

 

Term Loan Maturity Date

 

$

250,000,000

 

 

(II)  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
LENDERS, ON EACH INCREMENTAL TERM LOAN REPAYMENT DATE, A PRINCIPAL AMOUNT OF THE
OTHER TERM LOANS (AS ADJUSTED FROM TIME TO TIME PURSUANT TO SECTIONS 2.11(B),
2.12 AND 2.13(F)) EQUAL TO THE AMOUNT SET FORTH FOR SUCH DATE IN THE APPLICABLE
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT, TOGETHER IN EACH CASE WITH ACCRUED
AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE
OF SUCH PAYMENT.

 


(B)  IN THE EVENT AND ON EACH OCCASION THAT ANY TERM LOAN COMMITMENTS SHALL BE
REDUCED OR SHALL EXPIRE OR TERMINATE OTHER THAN AS A RESULT OF THE MAKING OF A
TERM LOAN, THE INSTALLMENTS PAYABLE ON EACH TERM LOAN REPAYMENT DATE SHALL BE
REDUCED PRO RATA BY AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH REDUCTION,
EXPIRATION OR TERMINATION.


 


(C)  TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM LOANS AND OTHER TERM LOANS
SHALL BE DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE AND INCREMENTAL TERM
LOAN MATURITY DATE,  RESPECTIVELY, TOGETHER WITH ACCRUED AND UNPAID INTEREST ON
THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF PAYMENT.


 


(D)  ALL REPAYMENTS PURSUANT TO THIS SECTION 2.11 SHALL BE SUBJECT TO
SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.


 


SECTION 2.12.  PREPAYMENT.  (A)  THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, UPON AT
LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE
PROMPTLY CONFIRMED BY WRITTEN OR FAX NOTICE) IN THE CASE OF EURODOLLAR LOANS, OR
WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY WRITTEN OR FAX
NOTICE) ON THE BUSINESS DAY OF PREPAYMENT IN THE CASE OF ABR LOANS, TO THE
ADMINISTRATIVE AGENT BEFORE 1:00 P.M., NEW YORK CITY TIME; PROVIDED, HOWEVER,
THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE
OF $1,000,000 AND NOT LESS THAN $5,000,000.


 

34

--------------------------------------------------------------------------------


 


(B)  OPTIONAL PREPAYMENTS OF TERM LOANS SHALL BE ALLOCATED PRO RATA AMONG THE
THEN OUTSTANDING TERM LOANS AND OTHER TERM LOANS AND APPLIED, FIRST, TO THE
SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE TERM LOANS AND OTHER
TERM LOANS WITHIN THE 12 MONTHS FOLLOWING SUCH PREPAYMENT, THEN PRO RATA AGAINST
THE REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE TERM
LOANS AND OTHER TERM LOANS UNDER SECTIONS 2.11(A)(I) AND (II), RESPECTIVELY.


 


(C)  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL BE
IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING BY THE AMOUNT
STATED THEREIN ON THE DATE STATED THEREIN.  ALL PREPAYMENTS UNDER THIS
SECTION 2.12 SHALL BE SUBJECT TO SECTION 2.16 BUT OTHERWISE WITHOUT PREMIUM OR
PENALTY.  ALL PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE ACCOMPANIED BY
ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO BE PREPAID TO BUT
EXCLUDING THE DATE OF PAYMENT.


 


SECTION 2.13.  MANDATORY PREPAYMENTS.  (A)  IN THE EVENT OF ANY TERMINATION OF
ALL THE REVOLVING CREDIT COMMITMENTS, THE BORROWER SHALL, ON THE DATE OF SUCH
TERMINATION, REPAY OR PREPAY ALL ITS OUTSTANDING REVOLVING CREDIT BORROWINGS AND
ALL OUTSTANDING SWINGLINE LOANS AND REPLACE ALL OUTSTANDING LETTERS OF CREDIT
AND/OR DEPOSIT AN AMOUNT EQUAL TO THE L/C EXPOSURE IN CASH IN A CASH COLLATERAL
ACCOUNT ESTABLISHED WITH THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES. IF AS A RESULT OF ANY PARTIAL REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS THE AGGREGATE REVOLVING CREDIT EXPOSURE WOULD EXCEED THE TOTAL
REVOLVING CREDIT COMMITMENT AFTER GIVING EFFECT THERETO, THEN THE BORROWER
SHALL, ON THE DATE OF SUCH REDUCTION, REPAY OR PREPAY REVOLVING CREDIT
BORROWINGS OR SWINGLINE LOANS (OR A COMBINATION THEREOF) AND/OR CASH
COLLATERALIZE LETTERS OF CREDIT IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH
EXCESS.


 


(B)  NOT LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE COMPLETION OF ANY ASSET
SALE, THE BORROWER SHALL APPLY 100% OF THE NET CASH PROCEEDS RECEIVED WITH
RESPECT THERETO TO PREPAY (I) OUTSTANDING TERM LOANS IN ACCORDANCE WITH
SECTION 2.13(F) AND (II) AFTER THE PAYMENT IN FULL OF THE OUTSTANDING TERM
LOANS, OUTSTANDING REVOLVING LOANS (WITHOUT ANY REDUCTION IN REVOLVING CREDIT
COMMITMENTS).


 


(C)  IN THE EVENT AND ON EACH OCCASION THAT AN EQUITY ISSUANCE OCCURS, THE
BORROWER SHALL, SUBSTANTIALLY SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT LATER
THAN THE THIRD BUSINESS DAY NEXT FOLLOWING) THE OCCURRENCE OF SUCH EQUITY
ISSUANCE, APPLY 100% OF THE NET CASH PROCEEDS THEREFROM TO PREPAY OUTSTANDING
TERM LOANS IN ACCORDANCE WITH SECTION 2.13(F).


 


(D)  NO LATER THAN THE EARLIER OF (I) 45 DAYS AFTER THE END OF THE SECOND FISCAL
QUARTER OF EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH THE FISCAL YEAR
ENDING ON DECEMBER 31, 2003), AND (II) THE DATE ON WHICH THE FINANCIAL
STATEMENTS WITH RESPECT TO SUCH FISCAL QUARTER ARE DELIVERED PURSUANT TO
SECTION 5.04(B), THE BORROWER SHALL PREPAY OUTSTANDING TERM LOANS IN ACCORDANCE
WITH SECTION 2.13(F) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO (A) 75% OF EXCESS
CASH FLOW FOR THE PERIOD OF TWELVE CONSECUTIVE MONTHS THEN ENDED IF THE LEVERAGE
RATIO AT THE END OF SUCH PERIOD SHALL HAVE BEEN GREATER THAN OR EQUAL TO 2.0 TO
1.0, OR (B) 50% OF EXCESS CASH FLOW FOR THE PERIOD OF TWELVE CONSECUTIVE MONTHS
THEN ENDED IF THE LEVERAGE RATIO AT THE END OF SUCH PERIOD OF TWELVE CONSECUTIVE
MONTHS SHALL HAVE BEEN LESS THAN 2.0 TO 1.0.


 


(E)  IN THE EVENT THAT ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY SHALL
RECEIVE NET CASH PROCEEDS FROM THE INCURRENCE OR DISPOSITION OF INDEBTEDNESS
(OTHER THAN INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01), THE BORROWER
SHALL, SUBSTANTIALLY SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT LATER THAN THE
THIRD BUSINESS DAY NEXT FOLLOWING) THE RECEIPT OF SUCH NET CASH


 

35

--------------------------------------------------------------------------------


 

Proceeds by such Loan Party or such subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Term Loans in accordance with
Section 2.13(f).


 


(F)  MANDATORY PREPAYMENTS OF OUTSTANDING TERM LOANS UNDER THIS AGREEMENT SHALL
BE ALLOCATED PRO RATA AMONG THE THEN OUTSTANDING TERM LOANS AND OTHER TERM
LOANS, AND APPLIED PRO RATA AGAINST THE REMAINING SCHEDULED INSTALLMENTS OF
PRINCIPAL DUE IN RESPECT OF TERM LOANS AND OTHER TERM LOANS UNDER
SECTIONS 2.11(A)(I) AND (II), RESPECTIVELY.


 


(G)  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, AT THE TIME OF EACH
PREPAYMENT REQUIRED UNDER THIS SECTION 2.13, (I) A CERTIFICATE SIGNED BY A
FINANCIAL OFFICER OF THE BORROWER SETTING FORTH IN REASONABLE DETAIL THE
CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT AND (II) TO THE EXTENT PRACTICABLE,
AT LEAST THREE DAYS’ PRIOR WRITTEN NOTICE OF SUCH PREPAYMENT.  EACH NOTICE OF
PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE TYPE OF EACH LOAN BEING
PREPAID AND THE PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE
PREPAID.  ALL PREPAYMENTS OF BORROWINGS UNDER THIS SECTION 2.13 SHALL BE SUBJECT
TO SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.


 


(H)  [INTENTIONALLY OMITTED]


 


(I)  FOR A PERIOD OF 45 CONSECUTIVE DAYS (THE “CLEANUP PERIOD”) COMMENCING ON
ANY DAY IN THE MONTH OF DECEMBER OF EACH YEAR, CHOSEN AT THE OPTION OF THE
BORROWER, THE BORROWER SHALL ENSURE THAT NO REVOLVING LOANS OR SWINGLINE LOANS
ARE OUTSTANDING UNDER THIS AGREEMENT.  IN ORDER TO COMPLY WITH THE PREVIOUS
SENTENCE, THE BORROWER SHALL, IF NECESSARY, PREPAY IN FULL THE AGGREGATE
PRINCIPAL AMOUNT OF ALL REVOLVING LOANS AND SWINGLINE LOANS OUTSTANDING AT THE
COMMENCEMENT OF THE CLEANUP PERIOD AND SHALL NOT DURING THE CLEANUP PERIOD
REQUEST ANY REVOLVING LOANS OR SWINGLINE LOANS; PROVIDED THAT SUCH LIMITATION
SHALL NOT AFFECT THE ABILITY OF THE BORROWER TO REQUEST A LETTER OF CREDIT
DURING THE CLEANUP PERIOD.  THE OBLIGATIONS OF THE BORROWER UNDER THIS PARAGRAPH
ARE IN ADDITION TO, AND SHALL NOT IN ANY MANNER LIMIT, ANY OTHER OBLIGATION OF
THE BORROWER HEREUNDER TO PREPAY OR REPAY REVOLVING LOANS AND SWINGLINE LOANS.


 


SECTION 2.14.  RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF ANY CHANGE IN LAW
SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR CREDIT
EXTENDED BY ANY LENDER OR THE ISSUING BANK (EXCEPT ANY SUCH RESERVE REQUIREMENT
WHICH IS REFLECTED IN THE ADJUSTED LIBO RATE) OR SHALL IMPOSE ON SUCH LENDER OR
THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING
THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT
OR PARTICIPATION THEREIN (OTHER THAN ANY CHANGE TO THE BASIS OR RATE OF TAXATION
APPLICABLE TO ANY LENDER), AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO
INCREASE THE COST TO SUCH LENDER OR THE ISSUING BANK OF MAKING OR MAINTAINING
ANY EURODOLLAR LOAN OR INCREASE THE COST TO ANY LENDER OF ISSUING OR MAINTAINING
ANY LETTER OF CREDIT OR PURCHASING OR MAINTAINING A PARTICIPATION THEREIN OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER OR THE
ISSUING BANK HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) BY AN
AMOUNT DEEMED BY SUCH LENDER OR THE ISSUING BANK TO BE MATERIAL, THEN THE
BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, UPON
DEMAND SUCH ADDITIONAL AMOUNT OR AMOUNTS (WITHOUT DUPLICATION OF AMOUNTS PAID BY
THE BORROWER PURSUANT TO SECTION 2.20) AS WILL COMPENSATE SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, FOR SUCH ADDITIONAL COSTS INCURRED OR
REDUCTION SUFFERED.


 


(B)  IF ANY LENDER OR THE ISSUING BANK SHALL HAVE DETERMINED THAT ANY CHANGE IN
LAW REGARDING CAPITAL ADEQUACY HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S


 

36

--------------------------------------------------------------------------------


 

holding company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by the Issuing Bank pursuant hereto to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy) by an amount deemed by such Lender or the Issuing Bank to be material,
then from time to time the Borrower shall pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


 


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) ABOVE, AND SETTING
FORTH IN REASONABLE DETAIL THE BASIS ON WHICH SUCH AMOUNT OR AMOUNTS WERE
CALCULATED SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 20 DAYS AFTER
ITS RECEIPT OF THE SAME.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION FOR ANY INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR
RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT THE BORROWER SHALL NOT BE UNDER ANY OBLIGATION TO COMPENSATE ANY LENDER OR
THE ISSUING BANK UNDER PARAGRAPH (A) OR (B) ABOVE WITH RESPECT TO INCREASED
COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE DATE THAT IS
120 DAYS PRIOR TO SUCH REQUEST IF SUCH LENDER OR THE ISSUING BANK KNEW OR COULD
REASONABLY HAVE BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF THE FACT THAT SUCH CIRCUMSTANCES WOULD
RESULT IN A CLAIM FOR INCREASED COMPENSATION BY REASON OF SUCH INCREASED COSTS
OR REDUCTIONS; PROVIDED FURTHER THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO
ANY INCREASED COSTS OR REDUCTIONS ARISING OUT OF THE RETROACTIVE APPLICATION OF
ANY CHANGE IN LAW WITHIN SUCH 120-DAY PERIOD.  THE PROTECTION OF THIS SECTION
SHALL BE AVAILABLE TO EACH LENDER AND THE ISSUING BANK REGARDLESS OF ANY
POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF THE CHANGE IN LAW
THAT SHALL HAVE OCCURRED OR BEEN IMPOSED.


 


SECTION 2.15.  CHANGE IN LEGALITY.  (A)  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IF ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO
MAKE OR MAINTAIN ANY EURODOLLAR LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO ANY EURODOLLAR LOAN, THEN, BY WRITTEN NOTICE
TO THE BORROWER AND TO THE ADMINISTRATIVE AGENT:


 

(I)  SUCH LENDER MAY DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER (FOR THE
DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH LENDER HEREUNDER (OR BE CONTINUED
FOR ADDITIONAL INTEREST PERIODS AND ABR LOANS WILL NOT THEREAFTER (FOR SUCH
DURATION) BE CONVERTED INTO EURODOLLAR LOANS), WHEREUPON ANY REQUEST FOR A
EURODOLLAR BORROWING (OR TO CONVERT AN ABR BORROWING TO A EURODOLLAR BORROWING
OR TO CONTINUE A EURODOLLAR BORROWING FOR AN ADDITIONAL INTEREST PERIOD) SHALL,
AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST FOR AN ABR LOAN (OR A REQUEST TO
CONTINUE AN ABR LOAN AS SUCH OR TO CONVERT A EURODOLLAR LOAN INTO AN ABR LOAN,
AS THE CASE MAY BE), UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN;
AND

 

37

--------------------------------------------------------------------------------


 

(II)  SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS MADE BY IT
BE CONVERTED TO ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR LOANS SHALL BE
AUTOMATICALLY CONVERTED TO ABR LOANS AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS
PROVIDED IN PARAGRAPH (B) BELOW.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 


(B)  FOR PURPOSES OF THIS SECTION 2.15, A NOTICE TO THE BORROWER BY ANY LENDER
SHALL BE EFFECTIVE AS TO EACH EURODOLLAR LOAN MADE BY SUCH LENDER, IF LAWFUL, ON
THE LAST DAY OF THE INTEREST PERIOD THEN APPLICABLE TO SUCH EURODOLLAR LOAN; IN
ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT BY THE
BORROWER.


 


SECTION 2.16.  INDEMNITY.  THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY
LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF
(A) ANY EVENT, OTHER THAN A DEFAULT BY SUCH LENDER IN THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER, WHICH RESULTS IN (I) SUCH LENDER RECEIVING OR BEING
DEEMED TO RECEIVE ANY AMOUNT ON ACCOUNT OF THE PRINCIPAL OF ANY EURODOLLAR LOAN
PRIOR TO THE END OF THE INTEREST PERIOD IN EFFECT THEREFOR, (II) THE CONVERSION
OF ANY EURODOLLAR LOAN TO AN ABR LOAN, OR THE CONVERSION OF THE INTEREST PERIOD
WITH RESPECT TO ANY EURODOLLAR LOAN, IN EACH CASE OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD IN EFFECT THEREFOR, OR (III) ANY EURODOLLAR LOAN TO BE MADE
BY SUCH LENDER (INCLUDING ANY EURODOLLAR LOAN TO BE MADE PURSUANT TO A
CONVERSION OR CONTINUATION UNDER SECTION 2.10) NOT BEING MADE AFTER NOTICE OF
SUCH LOAN SHALL HAVE BEEN GIVEN BY THE BORROWER HEREUNDER (ANY OF THE EVENTS
REFERRED TO IN THIS CLAUSE (A) BEING CALLED A “BREAKAGE EVENT”) OR (B) ANY
DEFAULT IN THE MAKING OF ANY PAYMENT OR PREPAYMENT OF ANY EURODOLLAR LOAN
REQUIRED TO BE MADE HEREUNDER.  IN THE CASE OF ANY BREAKAGE EVENT, SUCH LOSS
SHALL INCLUDE AN AMOUNT EQUAL TO THE EXCESS, AS REASONABLY DETERMINED BY SUCH
LENDER, OF (I) ITS COST OF OBTAINING FUNDS FOR THE EURODOLLAR LOAN THAT IS THE
SUBJECT OF SUCH BREAKAGE EVENT FOR THE PERIOD FROM THE DATE OF SUCH BREAKAGE
EVENT TO THE LAST DAY OF THE INTEREST PERIOD IN EFFECT (OR THAT WOULD HAVE BEEN
IN EFFECT) FOR SUCH LOAN OVER (II) THE AMOUNT OF INTEREST LIKELY TO BE REALIZED
BY SUCH LENDER IN REDEPLOYING THE FUNDS RELEASED OR NOT UTILIZED BY REASON OF
SUCH BREAKAGE EVENT FOR SUCH PERIOD.  A CERTIFICATE OF ANY LENDER SETTING FORTH
ANY AMOUNT OR AMOUNTS WHICH SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION 2.16, AND SETTING FORTH IN REASONABLE DETAIL THE BASIS ON WHICH SUCH
AMOUNT OR AMOUNTS WERE CALCULATED, SHALL BE DELIVERED TO THE BORROWER AND SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.17.  PRO RATA TREATMENT.  EXCEPT AS PROVIDED BELOW IN THIS
SECTION 2.17 WITH RESPECT TO SWINGLINE LOANS AND AS REQUIRED UNDER
SECTIONS 2.13(H) AND 2.15, EACH BORROWING, EACH PAYMENT OR PREPAYMENT OF
PRINCIPAL OF ANY BORROWING, EACH PAYMENT OF INTEREST ON THE LOANS, EACH PAYMENT
OF THE COMMITMENT FEES, EACH REDUCTION OF THE TERM LOAN COMMITMENTS OR THE
REVOLVING CREDIT COMMITMENTS AND EACH CONVERSION OF ANY BORROWING TO OR
CONTINUATION OF ANY BORROWING AS A BORROWING OF ANY TYPE SHALL BE ALLOCATED PRO
RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
COMMITMENTS (OR, IF SUCH COMMITMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THEIR OUTSTANDING LOANS). 
FOR PURPOSES OF DETERMINING THE AVAILABLE REVOLVING CREDIT COMMITMENTS OF THE
LENDERS AT ANY TIME, EACH OUTSTANDING SWINGLINE LOAN SHALL BE DEEMED TO HAVE
UTILIZED THE REVOLVING CREDIT COMMITMENTS OF THE LENDERS (INCLUDING THOSE
LENDERS WHICH SHALL NOT HAVE MADE SWINGLINE LOANS) PRO RATA IN ACCORDANCE WITH
SUCH RESPECTIVE REVOLVING


 

38

--------------------------------------------------------------------------------


 

Credit Commitments.  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.


 


SECTION 2.18.  SHARING OF SETOFFS.  EACH LENDER AGREES THAT IF IT SHALL, THROUGH
THE EXERCISE OF A RIGHT OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY, OR PURSUANT TO A SECURED CLAIM UNDER
SECTION 506 OF TITLE 11 OF THE UNITED STATES CODE OR OTHER SECURITY OR INTEREST
ARISING FROM, OR IN LIEU OF, SUCH SECURED CLAIM, RECEIVED BY SUCH LENDER UNDER
ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW OR OTHERWISE, OR BY
ANY OTHER MEANS, OBTAIN PAYMENT (VOLUNTARY OR INVOLUNTARY) IN RESPECT OF ANY
LOAN OR LOANS OR L/C DISBURSEMENT AS A RESULT OF WHICH THE UNPAID PRINCIPAL
PORTION OF ITS LOANS AND PARTICIPATIONS IN L/C DISBURSEMENTS SHALL BE
PROPORTIONATELY LESS THAN THE UNPAID PRINCIPAL PORTION OF THE LOANS AND
PARTICIPATIONS IN L/C DISBURSEMENTS OF ANY OTHER LENDER, IT SHALL BE DEEMED
SIMULTANEOUSLY TO HAVE PURCHASED FROM SUCH OTHER LENDER AT FACE VALUE, AND SHALL
PROMPTLY PAY TO SUCH OTHER LENDER THE PURCHASE PRICE FOR, A PARTICIPATION IN THE
LOANS AND L/C EXPOSURE OF SUCH OTHER LENDER, SO THAT THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF THE LOANS AND L/C EXPOSURE AND PARTICIPATIONS IN LOANS AND
L/C EXPOSURE HELD BY EACH LENDER SHALL BE IN THE SAME PROPORTION TO THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL LOANS AND L/C EXPOSURE THEN OUTSTANDING
AS THE PRINCIPAL AMOUNT OF ITS LOANS AND L/C EXPOSURE PRIOR TO SUCH EXERCISE OF
BANKER’S LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT WAS TO THE PRINCIPAL AMOUNT
OF ALL LOANS AND L/C EXPOSURE OUTSTANDING PRIOR TO SUCH EXERCISE OF BANKER’S
LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT; PROVIDED, HOWEVER, THAT IF ANY SUCH
PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL BE MADE PURSUANT TO THIS SECTION 2.18
AND THE PAYMENT GIVING RISE THERETO SHALL THEREAFTER BE RECOVERED, SUCH PURCHASE
OR PURCHASES OR ADJUSTMENTS SHALL BE RESCINDED TO THE EXTENT OF SUCH RECOVERY
AND THE PURCHASE PRICE OR PRICES OR ADJUSTMENT RESTORED WITHOUT INTEREST.  THE
BORROWER AND HOLDINGS EXPRESSLY CONSENT TO THE FOREGOING ARRANGEMENTS AND AGREE
THAT ANY LENDER HOLDING A PARTICIPATION IN A LOAN OR L/C DISBURSEMENT DEEMED TO
HAVE BEEN SO PURCHASED MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SETOFF
OR COUNTERCLAIM WITH RESPECT TO ANY AND ALL MONEYS OWING BY THE BORROWER AND
HOLDINGS TO SUCH LENDER BY REASON THEREOF AS FULLY AS IF SUCH LENDER HAD MADE A
LOAN DIRECTLY TO THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.19.  PAYMENTS.  (A)  THE BORROWER SHALL MAKE EACH PAYMENT (INCLUDING
PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY L/C DISBURSEMENT OR ANY FEES OR
OTHER AMOUNTS) HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT NOT LATER THAN 2:00
P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE IN IMMEDIATELY AVAILABLE DOLLARS,
WITHOUT SETOFF, DEFENSE OR COUNTERCLAIM.  EACH SUCH PAYMENT (OTHER THAN
(I) ISSUING BANK FEES, WHICH SHALL BE PAID DIRECTLY TO THE ISSUING BANK, AND
(II) PRINCIPAL OF AND INTEREST ON SWINGLINE LOANS, WHICH SHALL BE PAID DIRECTLY
TO THE SWINGLINE LENDER EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.22(E)) SHALL
BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT ELEVEN MADISON AVENUE,
NEW YORK, NY 10010.


 


(B)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, WHENEVER ANY PAYMENT
(INCLUDING PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER
AMOUNTS) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BECOME DUE, OR
OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN
SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF APPLICABLE.


 


SECTION 2.20.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER OR ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER OR ANY LOAN
PARTY SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES


 

39

--------------------------------------------------------------------------------


 

from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
Indemnified Taxes and Other Taxes payable under this Section) the Administrative
Agent or such Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
Loan Party shall make such deductions and (iii) the Borrower or such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER,
WITHIN 15 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER OR ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER,
OR BY THE ADMINISTRATIVE AGENT ON ITS BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR
CONTESTING A TAX, THE RELEVANT LENDER (OR PARTICIPANT), OR THE ADMINISTRATIVE
AGENT, AS APPLICABLE, SHALL COOPERATE WITH THE BORROWER IN CHALLENGING SUCH TAX
AT THE BORROWER’S EXPENSE IF REQUESTED BY THE BORROWER.  IF A LENDER (OR
PARTICIPANT) OR THE ADMINISTRATIVE AGENT RECEIVES A REFUND (INCLUDING PURSUANT
TO A CLAIM FOR REFUND MADE PURSUANT TO THE PRECEDING SENTENCE) IN RESPECT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.20, IT SHALL WITHIN 30 DAYS FROM THE DATE OF SUCH
RECEIPT PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 2.20 WITH RESPECT TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH LENDER (OR PARTICIPANT)
OR THE ADMINISTRATIVE AGENT (TOGETHER WITH ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE
BORROWER, UPON THE REQUEST OF SUCH LENDER (OR PARTICIPANT) OR THE ADMINISTRATIVE
AGENT, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS PENALTIES,
INTEREST OR OTHER CHARGES) TO SUCH LENDER (OR PARTICIPANT) OR THE ADMINISTRATIVE
AGENT IN THE EVENT SUCH LENDER (OR PARTICIPANT) OR THE ADMINISTRATIVE AGENT IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.


 


(E)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER OR ANY OTHER LOAN PARTY TO A GOVERNMENTAL AUTHORITY, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR PURSUANT TO ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO

 

40

--------------------------------------------------------------------------------


 

the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate and
shall deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower.  Each Lender that shall become a
participant or a Lender pursuant to Section 9.04 shall, upon the effectiveness
of the related transfer, be required to provide all the forms and statements
required pursuant to this Section 2.20(f) provided that in the case of a
participant such participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.


 


SECTION 2.21.  ASSIGNMENT OF COMMITMENTS UNDER CERTAIN CIRCUMSTANCES; DUTY TO
MITIGATE.  (A)  IN THE EVENT (I) ANY LENDER OR THE ISSUING BANK DELIVERS A
CERTIFICATE REQUESTING COMPENSATION PURSUANT TO SECTION 2.14, (II) ANY LENDER OR
THE ISSUING BANK DELIVERS A NOTICE DESCRIBED IN SECTION 2.15, (III) THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR THE ISSUING BANK OR
ANY GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY LENDER OR THE ISSUING BANK PURSUANT
TO SECTION 2.20 OR (IV) ANY LENDER REFUSES TO CONSENT TO A PROPOSED AMENDMENT,
WAIVER, CONSENT OR OTHER MODIFICATION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WHICH HAS BEEN APPROVED BY THE REQUIRED LENDERS AND WHICH ADDITIONALLY
REQUIRES THE CONSENT OF SUCH LENDER FOR APPROVAL PURSUANT TO SECTION 9.08(B),
THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER OR
THE ISSUING BANK AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER OR THE
ISSUING BANK TO TRANSFER AND ASSIGN, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH ASSIGNED OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (X) SUCH ASSIGNMENT SHALL NOT CONFLICT
WITH ANY LAW, RULE OR REGULATION OR ORDER OF ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY HAVING JURISDICTION, (Y) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF A REVOLVING CREDIT
COMMITMENT IS BEING ASSIGNED, OF THE ISSUING BANK AND THE SWINGLINE LENDER),
WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, AND (Z) THE BORROWER OR SUCH
ASSIGNEE SHALL HAVE PAID TO THE AFFECTED LENDER OR THE ISSUING BANK IN
IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE SUM OF THE PRINCIPAL OF AND
INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT ON THE OUTSTANDING LOANS OR L/C
DISBURSEMENTS OF SUCH LENDER OR THE ISSUING BANK, RESPECTIVELY, PLUS ALL FEES
AND OTHER AMOUNTS ACCRUED FOR THE ACCOUNT OF SUCH LENDER OR THE ISSUING BANK
HEREUNDER (INCLUDING ANY AMOUNTS UNDER SECTION 2.14 AND SECTION 2.16); PROVIDED
FURTHER THAT, IF PRIOR TO ANY SUCH TRANSFER AND ASSIGNMENT THE CIRCUMSTANCES OR
EVENT THAT RESULTED IN SUCH LENDER’S OR THE ISSUING BANK’S CLAIM FOR
COMPENSATION UNDER SECTION 2.14 OR NOTICE UNDER SECTION 2.15 OR THE AMOUNTS PAID
PURSUANT TO SECTION 2.20, AS THE CASE MAY BE, CEASE TO CAUSE SUCH LENDER OR THE
ISSUING BANK TO SUFFER INCREASED COSTS OR REDUCTIONS IN AMOUNTS RECEIVED OR
RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL, OR CEASE TO HAVE THE CONSEQUENCES
SPECIFIED IN SECTION 2.15, OR CEASE TO RESULT IN AMOUNTS BEING PAYABLE UNDER
SECTION 2.20, AS THE CASE MAY BE (INCLUDING AS A RESULT OF ANY ACTION TAKEN BY
SUCH LENDER OR THE ISSUING BANK PURSUANT TO PARAGRAPH (B) BELOW), OR IF SUCH
LENDER OR THE ISSUING BANK SHALL WAIVE ITS RIGHT TO CLAIM FURTHER COMPENSATION
UNDER SECTION 2.14 IN RESPECT OF SUCH CIRCUMSTANCES OR EVENT OR SHALL WITHDRAW
ITS NOTICE UNDER SECTION 2.15 OR SHALL WAIVE ITS RIGHT TO FURTHER PAYMENTS UNDER
SECTION 2.20 IN RESPECT OF SUCH CIRCUMSTANCES OR EVENT OR SHALL CONSENT TO THE
PROPOSED AMENDMENT, WAIVER, CONSENT OR OTHER MODIFICATION, AS THE CASE MAY BE,
THEN SUCH LENDER OR THE ISSUING BANK SHALL NOT THEREAFTER BE REQUIRED TO MAKE
ANY SUCH TRANSFER AND ASSIGNMENT HEREUNDER.


 

41

--------------------------------------------------------------------------------


 


(B)  IF (I) ANY LENDER OR THE ISSUING BANK SHALL REQUEST COMPENSATION UNDER
SECTION 2.14, (II) ANY LENDER OR THE ISSUING BANK DELIVERS A NOTICE DESCRIBED IN
SECTION 2.15 OR (III) THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR THE ISSUING BANK OR ANY GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY
LENDER OR THE ISSUING BANK, PURSUANT TO SECTION 2.20, THEN SUCH LENDER OR THE
ISSUING BANK SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE SUCH LENDER
OR THE ISSUING BANK TO INCUR AN UNREIMBURSED LOSS OR UNREIMBURSED COST OR
EXPENSE OR OTHERWISE TAKE ANY ACTION INCONSISTENT WITH ITS INTERNAL POLICIES OR
LEGAL OR REGULATORY RESTRICTIONS OR SUFFER ANY DISADVANTAGE OR BURDEN DEEMED BY
IT TO BE SIGNIFICANT) (X) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY
REQUESTED IN WRITING BY THE BORROWER OR (Y) TO ASSIGN ITS RIGHTS AND DELEGATE
AND TRANSFER ITS OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF SUCH FILING OR ASSIGNMENT WOULD REDUCE ITS CLAIMS FOR
COMPENSATION UNDER SECTION 2.14 OR ENABLE IT TO WITHDRAW ITS NOTICE PURSUANT TO
SECTION 2.15 OR WOULD REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.20, AS THE
CASE MAY BE, IN THE FUTURE.  THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER OR THE ISSUING BANK IN CONNECTION WITH
ANY SUCH FILING OR ASSIGNMENT, DELEGATION AND TRANSFER.


 


SECTION 2.22.  SWINGLINE LOANS.  (A)  SWINGLINE COMMITMENT.  SUBJECT TO THE
TERMS AND CONDITIONS AND RELYING UPON THE REPRESENTATIONS AND WARRANTIES HEREIN
SET FORTH, THE SWINGLINE LENDER AGREES TO MAKE LOANS TO THE BORROWER AT ANY TIME
AND FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND UNTIL THE EARLIER OF THE
REVOLVING CREDIT MATURITY DATE AND THE TERMINATION OF THE REVOLVING CREDIT
COMMITMENTS IN ACCORDANCE WITH THE TERMS HEREOF, IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL SWINGLINE LOANS EXCEEDING $10,000,000 IN THE AGGREGATE
OR (II) THE AGGREGATE REVOLVING CREDIT EXPOSURE, AFTER GIVING EFFECT TO ANY
SWINGLINE LOAN, EXCEEDING THE TOTAL REVOLVING CREDIT COMMITMENT.  EACH SWINGLINE
LOAN SHALL BE IN A PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $250,000. 
THE SWINGLINE COMMITMENT MAY BE TERMINATED OR REDUCED FROM TIME TO TIME AS
PROVIDED HEREIN.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY BORROW, PAY OR
PREPAY AND REBORROW SWINGLINE LOANS HEREUNDER, SUBJECT TO THE TERMS, CONDITIONS
AND LIMITATIONS SET FORTH HEREIN.


 


(B)  SWINGLINE LOANS.  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY
FAX, OR BY TELEPHONE (CONFIRMED BY FAX), NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  SUCH NOTICE SHALL BE
DELIVERED ON A BUSINESS DAY, SHALL BE IRREVOCABLE AND SHALL REFER TO THIS
AGREEMENT AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY)
AND AMOUNT OF SUCH SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
ADVISE THE SWINGLINE LENDER OF ANY NOTICE RECEIVED FROM THE BORROWER PURSUANT TO
THIS PARAGRAPH (B).  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN
AVAILABLE TO THE BORROWER BY MEANS OF A CREDIT TO AN ACCOUNT IN THE NAME OF THE
BORROWER AS DESIGNATED BY THE BORROWER IN SUCH NOTICE BY 3:00 P.M., NEW YORK
CITY TIME, ON THE DATE SUCH SWINGLINE LOAN IS SO REQUESTED.


 


(C)  PREPAYMENT.  THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, UPON GIVING WRITTEN OR
FAX NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY WRITTEN, OR FAX NOTICE) TO
THE SWINGLINE LENDER AND TO THE ADMINISTRATIVE AGENT BEFORE 2:00 P.M., NEW YORK
CITY TIME, ON THE DATE OF PREPAYMENT AT THE SWINGLINE LENDER’S ADDRESS FOR
NOTICES SPECIFIED ON SCHEDULE 2.01.  ALL PRINCIPAL PAYMENTS OF SWINGLINE LOANS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING REPAID TO
THE DATE OF PAYMENT.


 


(D)  INTEREST.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN AND, SUBJECT TO THE
PROVISIONS OF SECTION 2.07, SHALL BEAR INTEREST AS PROVIDED IN SECTION 2.06(A).


 

42

--------------------------------------------------------------------------------


 


(E)  PARTICIPATIONS.  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY
BUSINESS DAY REQUIRE THE REVOLVING CREDIT LENDERS TO ACQUIRE PARTICIPATIONS ON
SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING
CREDIT LENDERS WILL PARTICIPATE.  THE ADMINISTRATIVE AGENT WILL, PROMPTLY UPON
RECEIPT OF SUCH NOTICE, GIVE NOTICE TO EACH REVOLVING CREDIT LENDER, SPECIFYING
IN SUCH NOTICE SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR
LOANS.  IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING CREDIT LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER,
SUCH REVOLVING CREDIT LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR
LOANS.  EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION
TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING CREDIT LENDER SHALL COMPLY
WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT
TO LOANS MADE BY SUCH LENDER (AND SECTION 2.02(C) SHALL APPLY, MUTATIS MUTANDIS,
TO THE PAYMENT OBLIGATIONS OF THE LENDERS) AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT
SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE
LENDER, AS THEIR INTERESTS MAY APPEAR. THE PURCHASE OF PARTICIPATIONS IN A
SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWER (OR
OTHER PARTY LIABLE FOR OBLIGATIONS OF THE BORROWER) OF ANY DEFAULT IN THE
PAYMENT THEREOF.


 


SECTION 2.23.  LETTERS OF CREDIT.  (A)  GENERAL.  THE BORROWER MAY REQUEST THE
ISSUANCE OF A LETTER OF CREDIT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OF
ITS WHOLLY OWNED SUBSIDIARIES (IN WHICH CASE THE BORROWER AND SUCH WHOLLY OWNED
SUBSIDIARY SHALL BE CO-APPLICANTS WITH RESPECT TO SUCH LETTER OF CREDIT), IN A
FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT
ANY TIME AND FROM TIME TO TIME WHILE THE REVOLVING CREDIT COMMITMENTS REMAIN IN
EFFECT.  THIS SECTION SHALL NOT BE CONSTRUED TO IMPOSE AN OBLIGATION UPON THE
ISSUING BANK TO ISSUE ANY LETTER OF CREDIT THAT IS INCONSISTENT WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  IN
ORDER TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR TO AMEND, RENEW OR
EXTEND AN EXISTING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER OR FAX TO
THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING
THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE
AMENDED, RENEWED OR EXTENDED, THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION, THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL
COMPLY WITH PARAGRAPH (C) BELOW), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE SUCH LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE


 

43

--------------------------------------------------------------------------------


 

issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Exposure shall not exceed $30,000,000 and
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT THE CLOSE OF
BUSINESS ON THE EARLIER OF THE DATE THAT IS ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT AND THE DATE THAT IS FIVE BUSINESS DAYS PRIOR
TO THE REVOLVING CREDIT MATURITY DATE, UNLESS SUCH LETTER OF CREDIT EXPIRES BY
ITS TERMS ON AN EARLIER DATE; PROVIDED, HOWEVER, THAT A LETTER OF CREDIT MAY,
UPON THE REQUEST OF THE BORROWER, INCLUDE A PROVISION WHEREBY SUCH LETTER OF
CREDIT SHALL BE RENEWED AUTOMATICALLY FOR ADDITIONAL CONSECUTIVE PERIODS OF
12 MONTHS OR LESS (BUT NOT BEYOND THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO
THE REVOLVING CREDIT MATURITY DATE) UNLESS THE ISSUING BANK NOTIFIES THE
BENEFICIARY THEREOF AT LEAST 30 DAYS PRIOR TO THE THEN APPLICABLE EXPIRATION
DATE THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED.


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING CREDIT LENDER, AND EACH SUCH LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT, EFFECTIVE UPON THE ISSUANCE OF SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING
CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S PRO
RATA PERCENTAGE OF EACH L/C DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER (OR, IF APPLICABLE, ANOTHER PARTY PURSUANT TO ITS
OBLIGATIONS UNDER ANY OTHER LOAN DOCUMENT) FORTHWITH ON THE DATE DUE AS PROVIDED
IN SECTION 2.02(F).  EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT
ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT
OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL PAY TO THE ISSUING BANK AN
AMOUNT EQUAL TO SUCH L/C DISBURSEMENT ON THE SAME BUSINESS DAY ON WHICH THE
BORROWER SHALL HAVE RECEIVED NOTICE FROM THE ISSUING BANK THAT PAYMENT OF SUCH
DRAFT WILL BE MADE, OR, IF THE BORROWER SHALL HAVE RECEIVED SUCH NOTICE LATER
THAN 1:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY, NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, ON THE IMMEDIATELY FOLLOWING BUSINESS DAY;
PROVIDED THAT TO SATISFY ITS REIMBURSEMENT OBLIGATION UNDER THIS PARAGRAPH (E),
THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.22 AN ABR REVOLVING LOAN OR
SWINGLINE LOAN TO BE MADE BY THE REVOLVING CREDIT LENDERS OR THE SWINGLINE
LENDER, RESPECTIVELY, IN THE AGGREGATE AMOUNT OF ANY SUCH L/C DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS TO REIMBURSE L/C
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) ABOVE SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER,
AND IRRESPECTIVE OF:


 

(I)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR ANY LOAN
DOCUMENT, OR ANY TERM OR PROVISION THEREIN;

 

44

--------------------------------------------------------------------------------


 

(II)  ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ALL OR ANY OF
THE PROVISIONS OF ANY LETTER OF CREDIT OR ANY LOAN DOCUMENT;

 

(III)  THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT THE
BORROWER, ANY OTHER PARTY GUARANTEEING, OR OTHERWISE OBLIGATED WITH, THE
BORROWER, ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF OR ANY OTHER PERSON MAY AT
ANY TIME HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER OF CREDIT, THE ISSUING
BANK, THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR
UNRELATED AGREEMENT OR TRANSACTION;

 

(IV)  ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(V)  PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION
OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT; AND

 

(VI)  ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF THE ISSUING BANK,
THE LENDERS, THE ADMINISTRATIVE AGENT OR ANY OTHER PERSON OR ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF THE BORROWER’S OBLIGATIONS HEREUNDER.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

 


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL AS PROMPTLY AS
POSSIBLE GIVE TELEPHONIC NOTIFICATION, CONFIRMED BY FAX, TO THE ADMINISTRATIVE
AGENT AND THE BORROWER OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN L/C DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE


 

45

--------------------------------------------------------------------------------


 

to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.  The Administrative Agent shall promptly
give each Revolving Credit Lender notice thereof.


 


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH
L/C DISBURSEMENT IN FULL ON SUCH DATE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST FOR THE ACCOUNT OF THE ISSUING BANK, FOR EACH DAY FROM AND INCLUDING
THE DATE OF SUCH L/C DISBURSEMENT, TO BUT EXCLUDING THE EARLIER OF THE DATE OF
PAYMENT BY THE BORROWER OR THE DATE ON WHICH INTEREST SHALL COMMENCE TO ACCRUE
THEREON AS PROVIDED IN SECTION 2.02(F), AT THE RATE PER ANNUM THAT WOULD APPLY
TO SUCH AMOUNT IF SUCH AMOUNT WERE AN ABR REVOLVING LOAN.


 


(I)  RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY RESIGN AT
ANY TIME BY GIVING 30 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE BORROWER, AND MAY BE REMOVED AT ANY TIME BY THE BORROWER BY
NOTICE TO THE ISSUING BANK, THE ADMINISTRATIVE AGENT AND THE LENDERS.  SUBJECT
TO THE NEXT SUCCEEDING PARAGRAPH, UPON THE ACCEPTANCE OF ANY APPOINTMENT AS THE
ISSUING BANK HEREUNDER BY A LENDER THAT SHALL AGREE TO SERVE AS SUCCESSOR
ISSUING BANK, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
INTERESTS, RIGHTS AND OBLIGATIONS OF THE RETIRING ISSUING BANK AND THE RETIRING
ISSUING BANK SHALL BE DISCHARGED FROM ITS OBLIGATIONS TO ISSUE ADDITIONAL
LETTERS OF CREDIT HEREUNDER.  AT THE TIME SUCH REMOVAL OR RESIGNATION SHALL
BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL ACCRUED AND UNPAID FEES PURSUANT TO
SECTION 2.05(C)(II).  THE ACCEPTANCE OF ANY APPOINTMENT AS THE ISSUING BANK
HEREUNDER BY A SUCCESSOR LENDER SHALL BE EVIDENCED BY AN AGREEMENT ENTERED INTO
BY SUCH SUCCESSOR, IN A FORM SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE
AGENT, AND, FROM AND AFTER THE EFFECTIVE DATE OF SUCH AGREEMENT, (I) SUCH
SUCCESSOR LENDER SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE PREVIOUS
ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
(II) REFERENCES HEREIN AND IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING
BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING
BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL
REQUIRE.  AFTER THE RESIGNATION OR REMOVAL OF THE ISSUING BANK HEREUNDER, THE
RETIRING ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
RESIGNATION OR REMOVAL, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF
CREDIT.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE BORROWER SHALL, ON THE BUSINESS DAY IT RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING CREDIT LENDERS HOLDING PARTICIPATIONS IN
OUTSTANDING LETTERS OF CREDIT REPRESENTING GREATER THAN 50% OF THE AGGREGATE
UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT) THEREOF AND OF THE AMOUNT
TO BE DEPOSITED, DEPOSIT IN AN ACCOUNT WITH THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE REVOLVING CREDIT LENDERS, AN AMOUNT IN CASH EQUAL TO THE L/C
EXPOSURE AS OF SUCH DATE.  SUCH DEPOSIT SHALL BE HELD BY THE COLLATERAL AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.  THE COLLATERAL
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OF SUCH DEPOSITS IN PERMITTED INVESTMENTS, WHICH INVESTMENTS SHALL BE
MADE AT THE OPTION AND SOLE DISCRETION OF THE COLLATERAL AGENT, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL (I) AUTOMATICALLY BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR L/C
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED, (II) BE HELD FOR THE
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE L/C
EXPOSURE AT SUCH TIME AND (III) IF THE MATURITY OF THE


 

46

--------------------------------------------------------------------------------


 

Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.


 


(K)  ADDITIONAL ISSUING BANKS.  THE BORROWER MAY, AT ANY TIME AND FROM TIME TO
TIME WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) AND SUCH LENDER, DESIGNATE ONE OR MORE ADDITIONAL LENDERS
TO ACT AS AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT.  ANY LENDER
DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS PARAGRAPH (K) SHALL BE DEEMED (IN
ADDITION TO BEING A LENDER) TO BE THE ISSUING BANK WITH RESPECT TO LETTERS OF
CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER, AND ALL REFERENCES HEREIN AND IN
THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL, WITH RESPECT TO SUCH
LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH LENDER IN ITS CAPACITY AS ISSUING
BANK, AS THE CONTEXT SHALL REQUIRE.


 


SECTION 2.24.  INCREASE IN REVOLVING CREDIT COMMITMENTS.  (A)  THE BORROWER MAY,
BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME, REQUEST THAT
THE TOTAL REVOLVING CREDIT COMMITMENT BE INCREASED BY AN AMOUNT NOT TO EXCEED
THE INCREMENTAL REVOLVING FACILITY AMOUNT AT SUCH TIME.  UPON THE APPROVAL OF
SUCH REQUEST BY THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD), THE ADMINISTRATIVE AGENT SHALL DELIVER A COPY THEREOF TO
EACH REVOLVING CREDIT LENDER.  SUCH NOTICE SHALL SET FORTH THE AMOUNT OF THE
REQUESTED INCREASE IN THE TOTAL REVOLVING CREDIT COMMITMENT (WHICH SHALL BE IN
MINIMUM INCREMENTS OF $5,000,000 AND A MINIMUM AMOUNT OF $10,000,000 OR EQUAL TO
THE REMAINING INCREMENTAL REVOLVING FACILITY AMOUNT) AND THE DATE ON WHICH SUCH
INCREASE IS REQUESTED TO BECOME EFFECTIVE (WHICH SHALL BE NOT LESS THAN 10
BUSINESS DAYS NOR MORE THAN 60 DAYS AFTER THE DATE OF SUCH NOTICE AND WHICH, IN
ANY EVENT, MUST BE ON OR PRIOR TO THE REVOLVING CREDIT MATURITY DATE), AND SHALL
OFFER EACH REVOLVING CREDIT LENDER THE OPPORTUNITY TO INCREASE ITS REVOLVING
CREDIT COMMITMENT BY ITS PRO RATA PERCENTAGE OF THE PROPOSED INCREASED AMOUNT. 
EACH REVOLVING CREDIT LENDER SHALL, BY NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT GIVEN NOT MORE THAN 10 DAYS AFTER THE DATE OF THE
ADMINISTRATIVE AGENT’S NOTICE, EITHER AGREE TO INCREASE ITS REVOLVING CREDIT
COMMITMENT BY ALL OR A PORTION OF THE OFFERED AMOUNT (EACH REVOLVING CREDIT
LENDER SO AGREEING BEING AN “INCREASING REVOLVING LENDER”) OR DECLINE TO
INCREASE ITS REVOLVING CREDIT COMMITMENT (AND ANY REVOLVING CREDIT LENDER THAT
DOES NOT DELIVER SUCH A NOTICE WITHIN SUCH PERIOD OF 10 DAYS SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS REVOLVING CREDIT COMMITMENT) (EACH REVOLVING
CREDIT LENDER SO DECLINING OR BEING DEEMED TO HAVE DECLINED BEING A
“NON-INCREASING REVOLVING LENDER”).  IN THE EVENT THAT, ON THE 10TH DAY AFTER
THE ADMINISTRATIVE AGENT SHALL HAVE DELIVERED A NOTICE PURSUANT TO THE SECOND
SENTENCE OF THIS PARAGRAPH, THE REVOLVING CREDIT LENDERS SHALL HAVE AGREED
PURSUANT TO THE PRECEDING SENTENCE TO INCREASE THEIR REVOLVING CREDIT
COMMITMENTS BY AN AGGREGATE AMOUNT LESS THAN THE INCREASE IN THE TOTAL REVOLVING
CREDIT COMMITMENT REQUESTED BY THE BORROWER, THE BORROWER MAY ARRANGE FOR ONE OR
MORE BANKS OR OTHER ENTITIES (ANY SUCH BANK OR OTHER ENTITY REFERRED TO IN THIS
CLAUSE (A) BEING CALLED AN “AUGMENTING REVOLVING LENDER”), WHICH MAY INCLUDE ANY
LENDER, TO EXTEND REVOLVING CREDIT COMMITMENTS OR INCREASE THEIR EXISTING
REVOLVING CREDIT COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL TO THE UNSUBSCRIBED
AMOUNT; PROVIDED THAT EACH AUGMENTING REVOLVING LENDER, IF NOT ALREADY A
REVOLVING CREDIT LENDER HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER AND THE ISSUING BANK (WHICH APPROVALS
SHALL NOT BE UNREASONABLY WITHHELD) AND THE BORROWER AND EACH AUGMENTING
REVOLVING LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY SPECIFY TO EVIDENCE ITS


 

47

--------------------------------------------------------------------------------


 

Revolving Credit Commitment and/or its status as a Revolving Credit Lender
hereunder.  Any increase in the Total Revolving Credit Commitment may be made in
an amount which is less than the increase requested by the Borrower if the
Borrower is unable to arrange for, or chooses not to arrange for, Augmenting
Revolving Lenders.


 


(B)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY
TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE THAT, AFTER
GIVING EFFECT TO ANY INCREASE IN THE TOTAL REVOLVING CREDIT COMMITMENT PURSUANT
TO THIS SECTION 2.24, THE OUTSTANDING REVOLVING LOANS (IF ANY) ARE HELD BY THE
REVOLVING CREDIT LENDERS IN ACCORDANCE WITH THEIR NEW PRO RATA PERCENTAGES. 
THIS MAY BE ACCOMPLISHED AT THE DISCRETION OF THE ADMINISTRATIVE AGENT (I) BY
REQUIRING THE OUTSTANDING REVOLVING LOANS TO BE PREPAID WITH THE PROCEEDS OF A
NEW REVOLVING CREDIT BORROWING, (II) BY CAUSING NON-INCREASING REVOLVING LENDERS
TO ASSIGN PORTIONS OF THEIR OUTSTANDING REVOLVING LOANS TO INCREASING REVOLVING
LENDERS AND AUGMENTING REVOLVING LENDERS,  OR (III) BY ANY COMBINATION OF THE
FOREGOING.  ANY PREPAYMENT OR ASSIGNMENT DESCRIBED IN THIS PARAGRAPH (B) SHALL
BE SUBJECT TO SECTION 2.16, BUT OTHERWISE WITHOUT PREMIUM OR PENALTY.


 


(C)  NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE TOTAL REVOLVING CREDIT
COMMITMENT (OR IN THE REVOLVING CREDIT COMMITMENT OF ANY REVOLVING CREDIT
LENDER) OR ADDITION OF A NEW REVOLVING CREDIT LENDER SHALL BECOME EFFECTIVE
UNDER THIS SECTION 2.24 UNLESS, (I) ON THE DATE OF SUCH INCREASE, THE CONDITIONS
SET FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 4.01 SHALL BE SATISFIED AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH
DATE AND EXECUTED BY A FINANCIAL OFFICER OF THE BORROWER, AND (II) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (WITH SUFFICIENT COPIES FOR EACH OF THE
REVOLVING CREDIT LENDERS) LEGAL OPINIONS, BOARD RESOLUTIONS AND AN OFFICER’S
CERTIFICATE CONSISTENT WITH THOSE DELIVERED ON THE RESTATEMENT DATE UNDER
CLAUSES (A)(I), (A)(II), (C)(II)(B) AND (D) OF SECTION 4.02.


 


SECTION 2.25.  INCREASE IN TERM LOAN COMMITMENTS.  (A)  THE BORROWER MAY, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME, REQUEST
INCREMENTAL TERM LOAN COMMITMENTS IN AN AMOUNT NOT TO EXCEED THE INCREMENTAL
TERM LOAN AMOUNT FROM ONE OR MORE INCREMENTAL TERM LENDERS, WHICH MAY INCLUDE
ANY EXISTING LENDER; PROVIDED THAT EACH INCREMENTAL TERM LENDER, IF NOT ALREADY
A LENDER HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  SUCH NOTICE SHALL SET
FORTH (I) THE AMOUNT OF THE INCREMENTAL TERM LOAN COMMITMENTS BEING REQUESTED
(WHICH SHALL BE IN MINIMUM INCREMENTS OF $5,000,000 AND A MINIMUM AMOUNT OF
$10,000,000 OR EQUAL TO THE REMAINING INCREMENTAL TERM LOAN AMOUNT), (II) THE
DATE ON WHICH SUCH INCREMENTAL TERM LOAN COMMITMENTS ARE REQUESTED TO BECOME
EFFECTIVE (WHICH SHALL NOT BE LESS THAN 10 BUSINESS DAYS NOR MORE THAN 60 DAYS
AFTER THE DATE OF SUCH NOTICE), AND (III) WHETHER SUCH INCREMENTAL TERM LOAN
COMMITMENTS ARE COMMITMENTS TO MAKE ADDITIONAL TERM LOANS OR COMMITMENTS TO MAKE
TERM LOANS WITH TERMS DIFFERENT FROM THE TERM LOANS (“OTHER TERM LOANS”).


 


(B)  THE BORROWER AND EACH INCREMENTAL TERM LENDER SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND SUCH
OTHER DOCUMENTATION AS THE ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO
EVIDENCE THE INCREMENTAL TERM LOAN COMMITMENT OF SUCH INCREMENTAL TERM LENDER. 
EACH INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT SHALL SPECIFY THE TERMS OF THE
INCREMENTAL TERM LOANS TO BE MADE THEREUNDER; PROVIDED THAT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS, (I) THE INTEREST RATE SPREADS IN
RESPECT OF ANY OTHER TERM LOANS SHALL NOT EXCEED BY MORE THAN 1/2 OF 1% THE
APPLICABLE PERCENTAGE FOR THE TERM LOANS, (II) THE FINAL MATURITY DATE OF ANY
OTHER TERM LOANS SHALL BE NO EARLIER THAN THE TERM LOAN MATURITY DATE AND
(III) THE AVERAGE LIFE TO MATURITY


 

48

--------------------------------------------------------------------------------


 

of any Other Term Loans shall be no shorter than the average life to maturity of
the Term Loans.  The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Term Loan Assumption Agreement.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Term Loan Assumption Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment evidenced thereby.


 


(C)  NOTWITHSTANDING THE FOREGOING, NO INCREMENTAL TERM LOAN COMMITMENT SHALL
BECOME EFFECTIVE UNDER THIS SECTION 2.25 UNLESS (I) ON THE DATE OF SUCH
EFFECTIVENESS, THE CONDITIONS SET FORTH IN PARAGRAPHS (B) AND (C) OF
SECTION 4.01 SHALL BE SATISFIED AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER
OF THE BORROWER, AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (WITH
SUFFICIENT COPIES FOR EACH OF THE INCREMENTAL TERM LENDERS) LEGAL OPINIONS,
BOARD RESOLUTIONS AND AN OFFICER’S CERTIFICATE CONSISTENT WITH THOSE DELIVERED
ON THE RESTATEMENT DATE UNDER CLAUSES (A)(I), (A)(II), (C)(II)(B) AND (D)  OF
SECTION 4.02.


 


(D)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY
TAKE ANY AND ALL ACTION AS MAY BE REASONABLY NECESSARY TO ENSURE THAT ALL
INCREMENTAL TERM LOANS (OTHER THAN OTHER TERM LOANS), WHEN ORIGINALLY MADE, ARE
INCLUDED IN EACH BORROWING OF OUTSTANDING TERM LOANS, AS THE CASE MAY BE, ON A
PRO RATA BASIS.  THIS MAY BE ACCOMPLISHED AT THE DISCRETION OF THE
ADMINISTRATIVE AGENT BY REQUIRING EACH OUTSTANDING EURODOLLAR TERM BORROWING TO
BE CONVERTED INTO AN ABR TERM BORROWING ON THE DATE OF EACH INCREMENTAL TERM
LOAN, OR BY ALLOCATING A PORTION OF EACH INCREMENTAL TERM LOAN TO EACH
OUTSTANDING EURODOLLAR TERM BORROWING ON A PRO RATA BASIS, EVEN THOUGH AS A
RESULT THEREOF SUCH INCREMENTAL TERM LOAN MAY EFFECTIVELY HAVE A SHORTER
INTEREST PERIOD THAN THE TERM LOANS INCLUDED IN THE BORROWING OF WHICH THEY ARE
A PART (AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT THAT WOULD
PROHIBIT SUCH AN INITIAL INTEREST PERIOD).  ANY CONVERSION OF EURODOLLAR TERM
LOANS TO ABR TERM LOANS REQUIRED BY THE PRECEDING SENTENCE SHALL BE SUBJECT TO
SECTION 2.16.  IF ANY INCREMENTAL TERM LOAN IS TO BE ALLOCATED TO AN EXISTING
INTEREST PERIOD FOR A EURODOLLAR TERM BORROWING THEN, SUBJECT TO SECTION 2.07,
THE INTEREST RATE APPLICABLE TO SUCH INCREMENTAL TERM LOAN FOR THE REMAINDER OF
SUCH INTEREST PERIOD SHALL EQUAL THE ADJUSTED LIBO RATE FOR A PERIOD
APPROXIMATELY EQUAL TO THE REMAINDER OF SUCH INTEREST PERIOD (AS DETERMINED BY
THE ADMINISTRATIVE AGENT TWO BUSINESS DAYS BEFORE THE DATE SUCH INCREMENTAL TERM
LOAN IS MADE) PLUS THE APPLICABLE PERCENTAGE.  IN ADDITION, TO THE EXTENT ANY
INCREMENTAL TERM LOANS ARE NOT OTHER TERM LOANS, THE SCHEDULED AMORTIZATION
PAYMENTS UNDER SECTION 2.11(A)(I) REQUIRED TO BE MADE AFTER THE MAKING OF SUCH
INCREMENTAL TERM LOANS SHALL BE RATABLY INCREASED BY THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INCREMENTAL TERM LOANS.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Each of Holdings and the Borrower, with respect to itself and its Subsidiaries,
represents and warrants to the Administrative Agent, the Collateral Agent, the
Issuing Bank and each of the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (B) HAS ALL REQUISITE POWER
AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND AS PROPOSED TO BE CONDUCTED, (C) IS


 

49

--------------------------------------------------------------------------------


 

qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated hereby to which it is or will be a party and, in the case of the
Borrower, to borrow hereunder.


 


SECTION 3.02.  AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
LOAN PARTIES OF THE LOAN DOCUMENTS TO WHICH EACH IS OR WILL BE A PARTY AND THE
CONSUMMATION BY THE LOAN PARTIES OF THE AMENDMENT TRANSACTIONS (INCLUDING THE
BORROWINGS BY THE BORROWER HEREUNDER) (A) HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION AND (B) WILL NOT
(I) VIOLATE (A) ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION IN ANY
MATERIAL RESPECT, OR OF THE CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER
CONSTITUTIVE DOCUMENTS OR BY-LAWS OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY,
(B) ANY ORDER OF ANY GOVERNMENTAL AUTHORITY OR (C) ANY PROVISION OF ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO WHICH HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR PROPERTY IS OR MAY
BE BOUND IN ANY MATERIAL RESPECT, (II) OR GIVE RISE TO ANY RIGHT TO ACCELERATE
OR TO REQUIRE THE PREPAYMENT, REPURCHASE OR REDEMPTION OF ANY OBLIGATION UNDER
ANY SUCH INDENTURE, AGREEMENT OR OTHER INSTRUMENT OR (III) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY PROPERTY OR
ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY (OTHER THAN ANY LIEN CREATED HEREUNDER OR UNDER THE SECURITY
DOCUMENTS).


 


SECTION 3.03.  ENFORCEABILITY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY HOLDINGS AND THE BORROWER AND CONSTITUTES, AND EACH OTHER LOAN
DOCUMENT WHEN EXECUTED AND DELIVERED BY THE EACH LOAN PARTY THERETO WILL
CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY ENFORCEABLE
AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, MORATORIUM AND OTHER SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


SECTION 3.04.  GOVERNMENTAL APPROVALS.  NO ACTION, CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY IS
OR WILL BE REQUIRED IN CONNECTION WITH THE AMENDMENT TRANSACTIONS, EXCEPT FOR
SUCH AS HAVE BEEN MADE OR OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND EXCEPT
WHERE THE FAILURE TO OBTAIN SUCH CONSENT OR APPROVAL TO MAKE SUCH REGISTRATION
OR FILING OR OTHER ACTION, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.05.  FINANCIAL STATEMENTS.  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS ITS CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME,
STOCKHOLDER’S EQUITY AND CASH FLOWS (I) AS OF AND FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2002, AUDITED BY AND ACCOMPANIED BY THE OPINION OF DELOITTE &
TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL
QUARTER AND THE PORTION OF THE FISCAL YEAR ENDED JUNE 30, 2003, CERTIFIED BY ITS
CHIEF FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS.  SUCH BALANCE
SHEETS AND THE NOTES THERETO DISCLOSE ALL MATERIAL LIABILITIES, DIRECT OR
CONTINGENT, OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES
THEREOF.  SUCH FINANCIAL STATEMENTS WERE PREPARED IN ACCORDANCE WITH GAAP
APPLIED ON A CONSISTENT BASIS.


 

50

--------------------------------------------------------------------------------


 


SECTION 3.06.  NO MATERIAL ADVERSE CHANGE.  NO EVENT, CHANGE OR CONDITION HAS
OCCURRED THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR
OTHERWISE, OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE,
SINCE DECEMBER 31, 2002.


 


SECTION 3.07.  TITLE TO PROPERTIES.  EACH OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN,
ALL ITS MATERIAL PROPERTIES AND ASSETS NECESSARY FOR THE CONDUCT OF ITS
BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE IN ANY
MATERIAL RESPECT WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED
OR TO UTILIZE SUCH PROPERTIES AND ASSETS FOR THEIR INTENDED PURPOSES.  ALL SUCH
MATERIAL PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS, OTHER THAN LIENS
EXPRESSLY PERMITTED BY SECTION 6.02.


 


SECTION 3.08.  SUBSIDIARIES; DESIGNATED REAL ESTATE CREDIT SUPPORT. 
(A)  SCHEDULE 3.08(A) SETS FORTH AS OF THE RESTATEMENT DATE A LIST OF ALL
SUBSIDIARIES (OTHER THAN DESIGNATED REAL ESTATE ASSET SUBSIDIARIES) OF HOLDINGS,
THE PERCENTAGE OWNERSHIP INTEREST OF HOLDINGS, THE BORROWER OR OTHER
SUBSIDIARIES THEREIN AND WHETHER SUCH SUBSIDIARY IS AN INACTIVE SUBSIDIARY.  THE
SHARES OF CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS SO INDICATED ON
SCHEDULE 3.08(A) ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY HOLDINGS OR
THE BORROWER, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ALL LIENS (OTHER THAN
LIENS CREATED UNDER THE SECURITY DOCUMENTS).


 


(B)  SCHEDULE 3.08(B) SETS FORTH, AS OF THE RESTATEMENT DATE, A TRUE AND CORRECT
DESCRIPTION OF ALL DESIGNATED REAL ESTATE CREDIT SUPPORT.


 


SECTION 3.09.  LITIGATION; COMPLIANCE WITH LAWS.  (A)  EXCEPT AS SET FORTH ON
SCHEDULE 3.09, THERE ARE NOT ANY ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN
EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE
KNOWLEDGE OF HOLDINGS OR THE BORROWER, THREATENED AGAINST OR AFFECTING HOLDINGS
OR THE BORROWER OR ANY SUBSIDIARY OR ANY BUSINESS, PROPERTY OR RIGHTS OF ANY
SUCH PERSON (I) THAT INVOLVE ANY LOAN DOCUMENT OR THE AMENDMENT TRANSACTIONS OR
(II) THAT COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  SINCE THE RESTATEMENT DATE, THERE HAS BEEN NO CHANGE IN THE STATUS OF THE
MATTERS DISCLOSED ON SCHEDULE 3.09 THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.


 


(C)  NONE OF HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE MATERIAL PROPERTIES OR ASSETS IS IN VIOLATION OF, NOR WILL THE
CONTINUED OPERATION OF THEIR MATERIAL PROPERTIES AND ASSETS AS CURRENTLY
CONDUCTED VIOLATE, ANY LAW, RULE OR REGULATION, OR IS IN DEFAULT WITH RESPECT TO
ANY JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY,
WHERE SUCH VIOLATION OR DEFAULT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.10.  AGREEMENTS.  (A)  NONE OF HOLDINGS, THE BORROWER OR ANY OF THE
SUBSIDIARIES IS A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY
CORPORATE RESTRICTION THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  NONE OF HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES IS IN DEFAULT IN
ANY MANNER UNDER ANY PROVISION OF ANY INDENTURE OR OTHER AGREEMENT OR INSTRUMENT
EVIDENCING MATERIAL INDEBTEDNESS, OR ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT
TO WHICH IT IS A PARTY OR BY


 

51

--------------------------------------------------------------------------------


 

which it or any of its properties or assets are or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect.


 


SECTION 3.11.  FEDERAL RESERVE REGULATIONS.  (A)  NONE OF HOLDINGS, THE BORROWER
OR ANY OF THE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR
CARRYING MARGIN STOCK.


 


(B)  NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF THE PROVISIONS OF
REGULATION T, U OR X.


 


SECTION 3.12.  INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.  NONE
OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN ANY CO-INVESTMENT
SUBSIDIARY) IS (A) AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940 OR (B) A “HOLDING COMPANY”
AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935.


 


SECTION 3.13.  USE OF PROCEEDS.  THE BORROWER WILL (A) USE THE PROCEEDS OF THE
TERM LOANS ONLY FOR THE PURPOSES SPECIFIED IN THE PREAMBLE TO THIS AGREEMENT,
(B) USE THE PROCEEDS OF THE REVOLVING LOANS AND SWINGLINE LOANS AND WILL REQUEST
THE ISSUANCE OF LETTERS OF CREDIT ONLY FOR WORKING CAPITAL AND OTHER GENERAL
CORPORATE PURPOSES AND (C) USE THE PROCEEDS OF INCREMENTAL TERM LOANS ONLY AS
SET FORTH IN THE APPLICABLE INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT.


 


SECTION 3.14.  TAX RETURNS.  EACH OF THE HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES HAS FILED OR CAUSED TO BE FILED ALL FEDERAL AND ALL MATERIAL STATE,
LOCAL AND FOREIGN TAX RETURNS OR MATERIALS REQUIRED TO HAVE BEEN FILED BY IT AND
HAS PAID OR CAUSED TO BE PAID ALL MATERIAL TAXES DUE AND PAYABLE BY IT AND ALL
ASSESSMENTS RECEIVED BY IT, EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH HOLDINGS, THE BORROWER OR SUCH
SUBSIDIARY, AS APPLICABLE, SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES.


 


SECTION 3.15.  NO MATERIAL MISSTATEMENTS.  NONE OF (A) THE CONFIDENTIAL
INFORMATION MEMORANDUM OR (B) ANY OTHER INFORMATION, REPORT, FINANCIAL
STATEMENT, EXHIBIT OR SCHEDULE FURNISHED BY OR ON BEHALF OF HOLDINGS OR THE
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
NEGOTIATION OF ANY LOAN DOCUMENT OR INCLUDED THEREIN OR DELIVERED PURSUANT
THERETO CONTAINED, CONTAINS OR WILL CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR
OMITTED, OMITS OR WILL OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE, ARE
OR WILL BE MADE, NOT MISLEADING AS OF THE TIME WHEN MADE OR DELIVERED; PROVIDED
THAT TO THE EXTENT ANY SUCH INFORMATION, REPORT, FINANCIAL STATEMENT, EXHIBIT OR
SCHEDULE WAS BASED UPON OR CONSTITUTES A FORECAST OR PROJECTION, EACH OF
HOLDINGS AND THE BORROWER REPRESENTS ONLY THAT IT ACTED IN GOOD FAITH AND
UTILIZED REASONABLE ASSUMPTIONS AND DUE CARE IN THE PREPARATION OF SUCH
INFORMATION, REPORT, FINANCIAL STATEMENT, EXHIBIT OR SCHEDULE.


 


SECTION 3.16.  EMPLOYEE BENEFIT PLANS.  (A)  EACH OF THE BORROWER AND ITS ERISA
AFFILIATES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER EXCEPT FOR SUCH NON-COMPLIANCE AS COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO ERISA EVENT
HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER SUCH ERISA EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL BENEFIT LIABILITIES UNDER ALL
UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE LAST


 

52

--------------------------------------------------------------------------------


 

annual valuation dates applicable thereto, exceed the fair market value of the
assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.


 


(B)  EACH FOREIGN PENSION PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL REQUIREMENTS OF LAW APPLICABLE THERETO AND THE RESPECTIVE REQUIREMENTS OF
THE GOVERNING DOCUMENTS FOR SUCH PLAN EXCEPT TO THE EXTENT SUCH NON-COMPLIANCE
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  WITH
RESPECT TO EACH FOREIGN PENSION PLAN, NONE OF THE HOLDINGS, ITS SUBSIDIARIES OR
ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS HAS ENGAGED IN A TRANSACTION
THAT SUBJECT HOLDINGS OR ANY OF ITS SUBSIDIARIES, DIRECTLY OR INDIRECTLY, TO A
TAX OR CIVIL PENALTY THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  WITH RESPECT TO EACH FOREIGN PENSION PLAN, RESERVES HAVE BEEN
ESTABLISHED IN THE FINANCIAL STATEMENTS FURNISHED TO LENDERS IN RESPECT OF ANY
UNFUNDED LIABILITIES IN ACCORDANCE WITH APPLICABLE LAW AND PRUDENT BUSINESS
PRACTICE OR, WHERE REQUIRED, IN ACCORDANCE WITH ORDINARY ACCOUNTING PRACTICES IN
THE JURISDICTION IN WHICH SUCH FOREIGN PENSION PLAN IS MAINTAINED,  EXCEPT FOR
SUCH FAILURE AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE AGGREGATE UNFUNDED LIABILITIES, WITH RESPECT TO SUCH FOREIGN
PENSION PLANS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THERE ARE NO ACTIONS, SUITS OR CLAIMS (OTHER THAN ROUTINE CLAIMS FOR
BENEFITS) PENDING OR THREATENED AGAINST THE HOLDINGS OR ANY OF ITS AFFILIATES
WITH RESPECT TO ANY FOREIGN PENSION PLAN WHICH COULD REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.17.  ENVIRONMENTAL MATTERS.  EXCEPT WITH RESPECT TO ANY MATTERS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, NONE OF HOLDINGS, THE BORROWER OR ANY OF THE
SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


 


SECTION 3.18.  INSURANCE.  SCHEDULE 3.18 SETS FORTH A TRUE, COMPLETE AND CORRECT
DESCRIPTION OF ALL INSURANCE MAINTAINED BY THE BORROWER OR BY THE BORROWER FOR
ITS SUBSIDIARIES AS OF THE RESTATEMENT DATE.  AS OF SUCH DATE, SUCH INSURANCE IS
IN FULL FORCE AND EFFECT AND ALL PREMIUMS HAVE BEEN DULY PAID.  THE BORROWER AND
ITS SUBSIDIARIES HAVE INSURANCE IN SUCH AMOUNTS AND COVERING SUCH RISKS AND
LIABILITIES AS ARE IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE.


 


SECTION 3.19.  LABOR MATTERS.  AS OF THE RESTATEMENT DATE, THERE ARE NO MATERIAL
STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
PENDING OR, TO THE KNOWLEDGE OF HOLDINGS OR THE BORROWER, THREATENED.  THE HOURS
WORKED BY AND PAYMENTS MADE TO EMPLOYEES OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY
OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS,
EXCEPT TO THE EXTENT THAT SUCH VIOLATIONS, IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL PAYMENTS DUE FROM
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, OR FOR WHICH ANY CLAIM MAY BE MADE
AGAINST HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, ON ACCOUNT OF WAGES AND
EMPLOYEE HEALTH AND WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR
ACCRUED AS A LIABILITY ON THE BOOKS OF HOLDINGS, THE BORROWER OR SUCH
SUBSIDIARY, EXCEPT TO THE EXTENT THAT NON-PAYMENT OR NON-ACCRUAL COULD NOT, IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
CONSUMMATION OF THE AMENDMENT TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF
TERMINATION OR RIGHT OF RENEGOTIATION ON

 

53

--------------------------------------------------------------------------------


 

the part of any union under any collective bargaining agreement to which
Holdings, the Borrower or any Subsidiary is bound.


 


SECTION 3.20.  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE AMENDMENT
TRANSACTIONS TO OCCUR ON THE RESTATEMENT DATE AND IMMEDIATELY FOLLOWING THE
MAKING OF EACH LOAN AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS
OF EACH LOAN, (A) THE FAIR VALUE OF THE ASSETS OF HOLDINGS AND ITS SUBSIDIARIES,
ON A CONSOLIDATED BASIS, AND THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES, ON
A CONSOLIDATED BASIS, AT A FAIR VALUATION, WILL EXCEED THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (B) THE PRESENT FAIR
SALEABLE VALUE OF THE PROPERTY OF HOLDINGS AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS, WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY
THE PROBABLE LIABILITY OF THEIR DEBTS AND OTHER LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND
MATURED; (C) HOLDINGS AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, WILL BE
ABLE TO PAY THEIR DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE,
AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) HOLDINGS AND
ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, WILL NOT HAVE UNREASONABLY SMALL
CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH THEY ARE ENGAGED AS SUCH
BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE
RESTATEMENT DATE.


 


SECTION 3.21.  SENIOR INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE “DESIGNATED
SENIOR INDEBTEDNESS” UNDER AND AS DEFINED IN THE SENIOR SUBORDINATED NOTE
INDENTURE.

 

ARTICLE IV


 


CONDITIONS OF LENDING


 


SECTION 4.01.  ALL CREDIT EVENTS.  THE OBLIGATIONS OF THE LENDERS (INCLUDING THE
SWINGLINE LENDER) TO MAKE LOANS AND OF THE ISSUING BANK TO ISSUE, AMEND, EXTEND
OR RENEW ANY LETTER OF CREDIT (EACH SUCH EVENT BEING CALLED A “CREDIT EVENT”)
ARE SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS ON THE DATE OF EACH
CREDIT EVENT:


 

(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH BORROWING AS
REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN DEEMED GIVEN IN
ACCORDANCE WITH SECTION 2.03) OR, IN THE CASE OF THE ISSUANCE, AMENDMENT,
EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE REQUESTING THE ISSUANCE,
AMENDMENT, EXTENSION OR RENEWAL OF SUCH LETTER OF CREDIT AS REQUIRED BY
SECTION 2.23(B) OR, IN THE CASE OF THE BORROWING OF A SWINGLINE LOAN, THE
SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE
REQUESTING SUCH SWINGLINE LOAN AS REQUIRED BY SECTION 2.22(B).

 

(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III HEREOF AND IN
EACH OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH CREDIT EVENT WITH THE SAME EFFECT AS THOUGH MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE.

 

(C)  AT THE TIME OF AND IMMEDIATELY AFTER SUCH CREDIT EVENT, NO EVENT OF DEFAULT
OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

54

--------------------------------------------------------------------------------


 


SECTION 4.02.  RESTATEMENT DATE.  ON THE RESTATEMENT DATE:


 

(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF, THE
LENDERS AND THE ISSUING BANK, A FAVORABLE WRITTEN OPINION OF (I) DEAN E.
MILLER, ESQ., ASSISTANT GENERAL COUNSEL- CORPORATE OF THE BORROWER,
SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT E-1, AND (II) SIMPSON THACHER &
BARTLETT LLP, COUNSEL FOR HOLDINGS AND THE BORROWER, SUBSTANTIALLY TO THE EFFECT
SET FORTH IN EXHIBIT E-2, IN EACH CASE (A) DATED THE RESTATEMENT DATE,
(B) ADDRESSED TO THE ISSUING BANK, THE ADMINISTRATIVE AGENT AND THE LENDERS, AND
(C) COVERING SUCH OTHER MATTERS RELATING TO THE LOAN DOCUMENTS AND THE AMENDMENT
TRANSACTIONS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, AND HOLDINGS
AND THE BORROWER HEREBY REQUEST SUCH COUNSEL TO DELIVER SUCH OPINIONS.

 

(B)  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE BORROWINGS AND EXTENSIONS
OF CREDIT HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE REASONABLY
SATISFACTORY TO THE LENDERS, TO THE ISSUING BANK AND TO THE ADMINISTRATIVE AGENT
AND, TO THE EXTENT REQUESTED, THE LENDERS SHALL HAVE RECEIVED ALL DOCUMENTATION
AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE
“KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
THE USA PATRIOT ACT.

 

(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
RESTATEMENT DATE AND SIGNED BY THE SECRETARY OR ASSISTANT SECRETARY OF EACH OF
HOLDINGS AND THE BORROWER, CERTIFYING THAT, EXCEPT AS SET FORTH ON ANY SCHEDULE
ATTACHED THERETO, (I) THE CERTIFICATE OR ARTICLES OF INCORPORATION OF EACH LOAN
PARTY PREVIOUSLY DELIVERED ON THE FIRST RESTATEMENT DATE (OR SUCH LATER DATE ON
WHICH SUCH PERSON BECAME A LOAN PARTY) HAVE NOT BEEN AMENDED SINCE THE DATE OF
THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING SO
FURNISHED AND (II) THE BY-LAWS OF EACH LOAN PARTY AS IN EFFECT AND DELIVERED TO
THE ADMINISTRATIVE AGENT ON THE FIRST RESTATEMENT DATE (OR SUCH LATER DATE ON
WHICH SUCH PERSON BECAME A LOAN PARTY) HAVE NOT BEEN AMENDED.

 

(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
RESTATEMENT DATE AND SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING
COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (B) AND (C) OF
SECTION 4.01.

 

(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE RESTATEMENT DATE, INCLUDING, TO THE EXTENT
INVOICED PRIOR TO THE RESTATEMENT DATE, REIMBURSEMENT OR PAYMENT OF ALL
OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

(F)  THE AMENDMENT AGREEMENT SHALL HAVE BECOME EFFECTIVE IN ACCORDANCE WITH ITS
TERMS.

 

(G)  EACH DOCUMENT (INCLUDING EACH UNIFORM COMMERCIAL CODE FINANCING STATEMENT)
REQUIRED BY LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED,
REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED PARTIES A VALID, LEGAL AND PERFECTED FIRST-PRIORITY
(EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN) SECURITY INTEREST IN AND LIEN
ON THE COLLATERAL (SUBJECT TO ANY LIEN EXPRESSLY PERMITTED BY SECTION 6.02)
DESCRIBED IN THE COLLATERAL AGREEMENT SHALL HAVE BEEN DELIVERED TO THE
COLLATERAL AGENT.

 

55

--------------------------------------------------------------------------------


 

(H)  THE LENDERS SHALL HAVE RECEIVED THE AUDITED AND UNAUDITED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.05.

 

(I)  THE EXISTING TERM LOANS, TOGETHER WITH ACCRUED INTEREST THEREON, SHALL HAVE
BEEN REPAID, OR SHALL BE REPAID SIMULTANEOUSLY WITH THE INITIAL BORROWING OF THE
TERM LOANS HEREUNDER.

 

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to:

 


SECTION 5.01.  EXISTENCE; BUSINESSES AND PROPERTIES.  (A)  DO OR CAUSE TO BE
DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT
ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED UNDER SECTION 6.05.


 


(B)  EXCEPT AS COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT: (I) DO OR CAUSE TO BE DONE
ALL THINGS NECESSARY TO OBTAIN, PRESERVE, RENEW, EXTEND AND KEEP IN FULL FORCE
AND EFFECT THE RIGHTS, LICENSES, PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS,
COPYRIGHTS, TRADEMARKS AND TRADE NAMES NECESSARY TO THE CONDUCT OF ITS BUSINESS;
(II) COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES,
REGULATIONS AND DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, INCLUDING
ENVIRONMENTAL LAWS, WHETHER NOW IN EFFECT OR HEREAFTER ENACTED; AND (III) AT ALL
TIMES MAINTAIN AND PRESERVE ALL PROPERTY NECESSARY TO THE CONDUCT OF SUCH
BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION AND
FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER
THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED
AT ALL TIMES.


 


SECTION 5.02.  INSURANCE.  (A)  KEEP ITS INSURABLE PROPERTIES ADEQUATELY INSURED
AT ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS
INSURED AGAINST BY EXTENDED COVERAGE, AS IS CUSTOMARY WITH COMPANIES IN THE SAME
OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS, INCLUDING
PUBLIC LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH OR
PROPERTY DAMAGE OCCURRING UPON, IN, ABOUT OR IN CONNECTION WITH THE USE OF ANY
PROPERTIES OWNED, OCCUPIED OR CONTROLLED BY IT; AND MAINTAIN SUCH OTHER
INSURANCE AS MAY BE REQUIRED BY LAW.


 


(B)  CAUSE ALL SUCH POLICIES COVERING ANY COLLATERAL TO BE ENDORSED OR OTHERWISE
AMENDED TO INCLUDE A CUSTOMARY LENDER’S LOSS PAYABLE ENDORSEMENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT, WHICH ENDORSEMENT SHALL PROVIDE THAT, FROM AND AFTER THE CLOSING DATE, IF
THE INSURANCE CARRIER SHALL HAVE RECEIVED WRITTEN NOTICE FROM THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
INSURANCE CARRIER SHALL PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE BORROWER OR
THE LOAN PARTIES UNDER SUCH POLICIES DIRECTLY TO THE COLLATERAL AGENT; CAUSE ALL
SUCH POLICIES TO


 

56

--------------------------------------------------------------------------------


 

provide that neither the Borrower, the Administrative Agent, the Collateral
Agent nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
original or certified copies of all such policies to the Collateral Agent; cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancelation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence reasonably
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.


 


SECTION 5.03.  OBLIGATIONS AND TAXES.  PAY ITS MATERIAL INDEBTEDNESS AND OTHER
MATERIAL OBLIGATIONS PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND
DISCHARGE PROMPTLY WHEN DUE ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF
ITS PROPERTY, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, AS WELL AS
ALL LAWFUL MATERIAL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES OR OTHERWISE THAT,
IF UNPAID, MIGHT GIVE RISE TO A LIEN UPON SUCH PROPERTIES OR ANY PART THEREOF;
PROVIDED, HOWEVER, THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH
RESPECT TO ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS THE
VALIDITY OR AMOUNT THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND THE BORROWER SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES
WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND SUCH CONTEST OPERATES TO
SUSPEND COLLECTION OF THE CONTESTED OBLIGATION, TAX, ASSESSMENT OR CHARGE AND
ENFORCEMENT OF A LIEN.


 


SECTION 5.04.  FINANCIAL STATEMENTS, REPORTS, ETC.  IN THE CASE OF THE BORROWER,
FURNISH TO THE ADMINISTRATIVE AGENT (WHICH SHALL FURNISH SUCH STATEMENTS,
CERTIFICATES OR OTHER DOCUMENTS RECEIVED PURSUANT TO THIS SECTION 5.04 TO EACH
LENDER AND ISSUING BANK):

 

(A)  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
SHOWING THE FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS
OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH YEAR, TOGETHER
WITH COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL AUDITED
BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS (WHICH SHALL
NOT BE QUALIFIED IN ANY MATERIAL RESPECT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

(B)  WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL
QUARTER AND THE RESULTS OF ITS

 

57

--------------------------------------------------------------------------------


 

operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, and comparative figures for the
same periods in the immediately preceding fiscal year, all certified by one of
its Financial Officers as fairly presenting the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

 

(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER PARAGRAPH (A)
OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OPINING ON OR CERTIFYING SUCH
STATEMENTS (I) CERTIFYING THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED OR,
IF SUCH AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND
EXTENT THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO AND (II) SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT DEMONSTRATING COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 6.11, 6.12, 6.13 AND 6.14 AND (X) IN THE CASE OF
A CERTIFICATE DELIVERED WITH THE FINANCIAL STATEMENTS REQUIRED BY PARAGRAPH (B)
ABOVE FOR THE SECOND FISCAL QUARTER OF EACH YEAR, SETTING FORTH THE BORROWER’S
CALCULATION OF EXCESS CASH FLOW;

 

(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A)
ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT OR EVENT OF DEFAULT
(WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR
GUIDELINES);

 

(E)  NO LATER THAN 45 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A
DETAILED CONSOLIDATED BUDGET FOR THE THEN CURRENT FISCAL YEAR (INCLUDING A
PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED
OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR AND SETTING
FORTH THE ASSUMPTIONS USED FOR PURPOSES OF PREPARING SUCH BUDGET) AND, PROMPTLY
WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET;

 

(F)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED TO ITS
SHAREHOLDERS, AS THE CASE MAY BE;

 

(G)  PROMPTLY AFTER THE RECEIPT THEREOF BY HOLDINGS OR THE BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY
SUCH PERSON FROM ITS CERTIFIED PUBLIC ACCOUNTANTS AND THE MANAGEMENT’S RESPONSE
THERETO;

 

(H)  PROMPTLY, FOLLOWING A REQUEST BY ANY LENDER, PROVIDE ALL DOCUMENTATION AND
OTHER INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN ORDER TO COMPLY WITH
ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT; AND

 

(I)  PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 

58

--------------------------------------------------------------------------------


 


SECTION 5.05.  LITIGATION AND OTHER NOTICES.  FURNISH TO THE ADMINISTRATIVE
AGENT (WHICH SHALL FURNISH SUCH NOTICE TO EACH LENDER AND ISSUING BANK) PROMPT
WRITTEN NOTICE OF THE FOLLOWING:


 

(A)  ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF
AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO;

 

(B)  THE FILING OR COMMENCEMENT OF, OR ANY THREAT OR NOTICE OF INTENTION OF ANY
PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING, WHETHER AT LAW OR IN
EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY, AGAINST HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND

 

(C)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $5,000,000; AND

 

(D)  ANY OTHER DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE EXPECTED
TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 


SECTION 5.06.  INFORMATION REGARDING COLLATERAL.  (A)  FURNISH TO THE
ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY LOAN PARTY’S
CORPORATE NAME OR IN ANY TRADE NAME USED TO IDENTIFY IT IN THE CONDUCT OF ITS
BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN THE LOCATION OF ANY LOAN
PARTY’S CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN
WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED BY IT TO THE
EXTENT THAT SUCH COLLATERAL HAS AN AGGREGATE FAIR MARKET VALUE IN EXCESS OF
$1,000,000 OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL OWNED BY IT IS LOCATED
(INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), (III) IN ANY
LOAN PARTY’S IDENTITY OR CORPORATE STRUCTURE OR (IV) IN ANY LOAN PARTY’S FEDERAL
TAXPAYER IDENTIFICATION NUMBER.  HOLDINGS AND THE BORROWER AGREE NOT TO EFFECT
OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS
HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED
IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE
TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL.


 


(B)  IN THE CASE OF THE BORROWER, EACH YEAR, AT THE TIME OF DELIVERY OF THE
ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT
TO SECTION 5.04(A), DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A
FINANCIAL OFFICER SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION 2
OF THE PERFECTION CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN
SUCH INFORMATION SINCE THE DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE
CLOSING DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO
THIS SECTION 5.06.


 


SECTION 5.07.  MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS.  KEEP
PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN
CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW ARE MADE OF ALL
DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  EACH LOAN
PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO VISIT
AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTIES OF HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY AT REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED AND
TO MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL RECORDS, AND PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS
THE AFFAIRS, FINANCES AND CONDITION OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
WITH THE OFFICERS THEREOF AND INDEPENDENT ACCOUNTANTS THEREFOR.  WITHOUT
LIMITING THE

 

59

--------------------------------------------------------------------------------


 

foregoing, Holdings and the Borrower agree to discuss their affairs, finances
and condition in conference calls with Lenders at such times and at such
intervals (but no more frequently than on a quarterly basis within one week
after the date of delivery of financial statements required by Sections 5.04(a)
and (b)) as shall be requested in writing by the Administrative Agent or the
Required Lenders.


 


SECTION 5.08.  USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS AND REQUEST THE
ISSUANCE OF LETTERS OF CREDIT ONLY FOR THE PURPOSES DESCRIBED IN SECTION 3.13.


 


SECTION 5.09.  FURTHER ASSURANCES.  EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL FURTHER ACTION
(INCLUDING FILING UNIFORM COMMERCIAL CODE AND OTHER FINANCING STATEMENTS) THAT
MAY BE REQUIRED UNDER APPLICABLE LAW, OR THAT THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY REASONABLY REQUEST, IN ORDER TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND IN ORDER TO
GRANT, PRESERVE, PROTECT AND PERFECT THE VALIDITY AND PRIORITY OF THE SECURITY
INTERESTS CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.  THE
BORROWER WILL CAUSE ANY SUBSEQUENTLY ACQUIRED OR ORGANIZED DOMESTIC SUBSIDIARY
(OTHER THAN AN INACTIVE SUBSIDIARY, A CO-INVESTMENT SUBSIDIARY WHICH IS NOT A
WHOLLY OWNED SUBSIDIARY, A SPECIAL CO-INVESTMENT SUBSIDIARY OR A JV SUBSIDIARY),
OR ANY DOMESTIC SUBSIDIARY THAT CEASES TO BE AN INACTIVE SUBSIDIARY, A SPECIAL
CO-INVESTMENT SUBSIDIARY OR A JV SUBSIDIARY OR THAT BECOMES A WHOLLY OWNED
CO-INVESTMENT SUBSIDIARY (OTHER THAN A SPECIAL CO-INVESTMENT SUBSIDIARY), TO
BECOME PARTY TO THE COLLATERAL AGREEMENT AND EACH OTHER APPLICABLE SECURITY
DOCUMENT IN FAVOR OF THE COLLATERAL AGENT.  IN ADDITION, FROM TIME TO TIME, THE
BORROWER WILL, AT ITS COST AND EXPENSE, PROMPTLY SECURE THE OBLIGATIONS BY
PLEDGING OR CREATING, OR CAUSING TO BE PLEDGED OR CREATED, PERFECTED SECURITY
INTERESTS WITH RESPECT TO SUCH OF ITS MATERIAL ASSETS AND PROPERTIES AS THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL DESIGNATE (IT BEING
UNDERSTOOD THAT IT IS THE INTENT OF THE PARTIES THAT THE OBLIGATIONS SHALL BE
SECURED BY, AMONG OTHER THINGS, SUBSTANTIALLY ALL THE ASSETS OF THE BORROWER AND
ITS DOMESTIC SUBSIDIARIES (OTHER THAN INACTIVE SUBSIDIARIES, PARTIALLY OWNED
CO-INVESTMENT SUBSIDIARIES, SPECIAL CO-INVESTMENT SUBSIDIARIES, JV SUBSIDIARIES
AND ANY ASSETS CONSISTING OF CO-INVESTMENT VEHICLES) (INCLUDING MATERIAL REAL
PROPERTY, PROPERTIES OF THE TYPES WHICH CONSTITUTE COLLATERAL UNDER THE SECURITY
DOCUMENTS ON THE CLOSING DATE WHICH ARE ACQUIRED SUBSEQUENT TO THE CLOSING DATE
AND SUCH OTHER PROPERTY THAT MAY BE SO PLEDGED WITHOUT IMPOSING UNDUE BURDEN OR
COST ON THE BORROWER AND ITS SUBSIDIARIES)).  SUCH SECURITY INTERESTS AND LIENS
WILL BE CREATED UNDER THE SECURITY DOCUMENTS AND OTHER SECURITY AGREEMENTS AND
OTHER INSTRUMENTS AND DOCUMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT, AND THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
THE LENDERS ALL SUCH INSTRUMENTS AND DOCUMENTS (INCLUDING LEGAL OPINIONS, TITLE
INSURANCE POLICIES AND LIEN SEARCHES) AS THE COLLATERAL AGENT SHALL REASONABLY
REQUEST TO EVIDENCE COMPLIANCE WITH THIS SECTION.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required

 

60

--------------------------------------------------------------------------------


 

Lenders shall otherwise consent in writing, neither Holdings nor the Borrower
will, nor will they cause or permit any of the Subsidiaries to:

 


SECTION 6.01.  INDEBTEDNESS.  INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 

(A)  INDEBTEDNESS EXISTING ON THE RESTATEMENT DATE AND SET FORTH IN
SCHEDULE 6.01(A) AND ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF SUCH
INDEBTEDNESS TO THE EXTENT THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED, NEITHER THE FINAL MATURITY NOR THE WEIGHTED AVERAGE LIFE TO MATURITY
OF SUCH INDEBTEDNESS IS DECREASED, SUCH INDEBTEDNESS, IF SUBORDINATED TO THE
OBLIGATIONS, REMAINS SO SUBORDINATED ON TERMS NO LESS FAVORABLE TO THE LENDERS,
AND THE OBLIGORS IN RESPECT OF SUCH INDEBTEDNESS AT THE TIME OF SUCH REFINANCING
REMAIN THE ONLY OBLIGORS THEREON;

 

(B)  INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;

 

(C)  INTERCOMPANY INDEBTEDNESS OF THE BORROWER AND THE SUBSIDIARIES TO THE
EXTENT PERMITTED BY SECTION 6.04(C);

 

(D)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS SECTION 6.01(D), WHEN
COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL CAPITAL LEASE OBLIGATIONS
INCURRED PURSUANT TO SECTION 6.01(E) SHALL NOT EXCEED $20,000,000 AT ANY TIME
OUTSTANDING;

 

(E)  CAPITAL LEASE OBLIGATIONS IN AN AGGREGATE PRINCIPAL AMOUNT, WHEN COMBINED
WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS INCURRED PURSUANT TO
SECTION 6.01(D), NOT IN EXCESS OF $20,000,000 AT ANY TIME OUTSTANDING;

 

(F)  INDEBTEDNESS UNDER PERFORMANCE BONDS OR WITH RESPECT TO WORKERS’
COMPENSATION CLAIMS, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(G)  MELODY PERMITTED INDEBTEDNESS AND NON-RECOURSE INDEBTEDNESS;

 

(H)  INDEBTEDNESS INCURRED BY FOREIGN SUBSIDIARIES FOR WORKING CAPITAL IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $30,000,000 AT ANY TIME OUTSTANDING, UP
TO $15,000,000 OF WHICH MAY BE GUARANTEED ON AN UNSECURED BASIS BY THE BORROWER
AND/OR ONE OR MORE DOMESTIC SUBSIDIARIES;

 

(I)  INDEBTEDNESS OF ANY SUBSIDIARY THAT EXISTS AT THE TIME SUCH PERSON BECOMES
A SUBSIDIARY AND THAT WAS NOT INCURRED IN CONTEMPLATION OF OR IN CONNECTION WITH
THE ACQUISITION BY THE BORROWER OR A SUBSIDIARY OF SUCH PERSON, IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME OUTSTANDING;

 

(J)  GUARANTEES BY THE BORROWER OR ANY SUBSIDIARY OF ANY INDEBTEDNESS PERMITTED
UNDER THIS SECTION 6.01; PROVIDED, HOWEVER, THAT (I) NO INDEBTEDNESS OF HOLDINGS
MAY BE GUARANTEED UNDER THIS PARAGRAPH (J), (II) INDEBTEDNESS OF FOREIGN
SUBSIDIARIES MAY BE

 

61

--------------------------------------------------------------------------------


 

GUARANTEED BY THE BORROWER AND THE DOMESTIC SUBSIDIARIES ONLY TO THE EXTENT
PROVIDED FOR IN PARAGRAPH (H) ABOVE AND (III) NEITHER THE BORROWER NOR ANY
SUBSIDIARY (OTHER THAN A CO-INVESTMENT SUBSIDIARY) MAY GUARANTEE NON-RECOURSE
INDEBTEDNESS;

 

(K)  INDEBTEDNESS IN RESPECT OF THE ADDITIONAL L/C FACILITIES IN AN AGGREGATE
AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED $30,000,000 ; AND

 

(L)  OTHER UNSECURED INDEBTEDNESS OF THE BORROWER OR THE SUBSIDIARIES IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $40,000,000 AT ANY TIME OUTSTANDING.

 


SECTION 6.02.  LIENS.  CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY
PROPERTY OR ASSETS (INCLUDING EQUITY INTERESTS OR OTHER SECURITIES OF ANY
PERSON, INCLUDING ANY SUBSIDIARY) NOW OWNED OR HEREAFTER ACQUIRED BY IT OR ON
ANY INCOME OR REVENUES OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 

(A)  LIENS ON PROPERTY OR ASSETS OF THE BORROWER AND ITS SUBSIDIARIES EXISTING
ON THE RESTATEMENT DATE AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT SUCH LIENS
SHALL SECURE ONLY THOSE OBLIGATIONS WHICH THEY SECURE ON THE DATE HEREOF AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF PERMITTED HEREUNDER;

 

(B)  ANY LIEN CREATED UNDER THE LOAN DOCUMENTS;

 

(C)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION, AND (II) SUCH LIEN DOES
NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

 

(D)  LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES NOT YET
DUE OR WHICH ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.03;

 

(E)  CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER
LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS
THAT ARE NOT DUE AND PAYABLE OR WHICH ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.03;

 

(F)  PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

 

(G)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN FOR
INDEBTEDNESS), LEASES (OTHER THAN CAPITAL LEASE OBLIGATIONS), STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF
A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(H)  ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS ON USE OF REAL
PROPERTY AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND DO NOT
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES;

 

(I)  PURCHASE MONEY SECURITY INTERESTS IN REAL PROPERTY, IMPROVEMENTS THERETO OR
EQUIPMENT HEREAFTER ACQUIRED (OR, IN THE CASE OF IMPROVEMENTS, CONSTRUCTED) BY
THE

 

62

--------------------------------------------------------------------------------


 

BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE
INDEBTEDNESS PERMITTED BY SECTION 6.01(D), (II) SUCH SECURITY INTERESTS ARE
INCURRED, AND THE INDEBTEDNESS SECURED THEREBY IS CREATED, WITHIN 90 DAYS AFTER
SUCH ACQUISITION (OR CONSTRUCTION), (III) THE INDEBTEDNESS SECURED THEREBY DOES
NOT EXCEED 100% OF THE COST OF SUCH REAL PROPERTY, IMPROVEMENTS OR EQUIPMENT AT
THE TIME OF SUCH ACQUISITION (OR CONSTRUCTION) AND (IV) SUCH SECURITY INTERESTS
DO NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

 

(J)  LIENS ARISING OUT OF JUDGMENTS OR AWARDS IN RESPECT OF WHICH HOLDINGS, THE
BORROWER OR ANY OF THE SUBSIDIARIES SHALL IN GOOD FAITH BE PROSECUTING AN APPEAL
OR PROCEEDINGS FOR REVIEW IN RESPECT OF WHICH THERE SHALL BE SECURED A
SUBSISTING STAY OF EXECUTION PENDING SUCH APPEAL OR PROCEEDINGS; PROVIDED THAT
THE AGGREGATE AMOUNT OF ALL SUCH JUDGMENTS OR AWARDS (AND ANY CASH AND THE FAIR
MARKET VALUE OF ANY PROPERTY SUBJECT TO SUCH LIENS) DOES NOT EXCEED $7,500,000
AT ANY TIME OUTSTANDING;

 

(K)  LIENS ON ASSETS OF FOREIGN SUBSIDIARIES; PROVIDED THAT (I) SUCH LIENS DO
NOT EXTEND TO, OR ENCUMBER, ASSETS WHICH CONSTITUTE COLLATERAL OR THE EQUITY
INTERESTS OF THE BORROWER OR ANY OF THE SUBSIDIARIES, AND (II) SUCH LIENS SECURE
ONLY INDEBTEDNESS INCURRED BY SUCH FOREIGN SUBSIDIARY PURSUANT TO
SECTION 6.01(H);

 

(L)  LIENS ON INVESTMENTS MADE BY MELODY IN CONNECTION WITH THE MELODY LOAN
ARBITRAGE FACILITY OR THE MELODY MORTGAGE WAREHOUSING FACILITY TO SECURE
INDEBTEDNESS UNDER THE MELODY LOAN ARBITRAGE FACILITY, IF SUCH INVESTMENTS WERE
ACQUIRED BY MELODY WITH THE PROCEEDS OF SUCH INDEBTEDNESS;

 

(M)  LIENS ON COMMERCIAL MORTGAGE LOANS ORIGINATED AND OWNED BY MELODY OR ANY
MORTGAGE BANKING SUBSIDIARY PURSUANT TO THE MELODY MORTGAGE WAREHOUSING
FACILITY;

 

(N)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET OF ANY PERSON THAT EXISTS AT THE
TIME SUCH PERSON BECOMES A SUBSIDIARY AND THAT SECURED INDEBTEDNESS PERMITTED BY
SECTION 6.01(I); PROVIDED THAT (I) SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH ACQUISITION AND (II) SUCH LIEN DOES NOT APPLY TO ANY
PROPERTY OR ASSETS OF THE BORROWER OR ANY OTHER SUBSIDIARY;

 

(O)  LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW PROVISION
RELATING TO BANKERS’ LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND REMEDIES AS
TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A CREDITOR DEPOSITORY
INSTITUTION; PROVIDED, THAT (I) SUCH DEPOSIT ACCOUNT IS NOT A DEDICATED CASH
COLLATERAL ACCOUNT AND IS NOT SUBJECT TO RESTRICTIONS AGAINST ACCESS BY THE
BORROWER OR ANY SUBSIDIARY IN EXCESS OF THOSE SET FORTH BY REGULATIONS
PROMULGATED BY THE BOARD AND (II) SUCH DEPOSIT ACCOUNT IS NOT INTENDED BY THE
BORROWER OR ANY SUBSIDIARY TO PROVIDE COLLATERAL TO SUCH DEPOSITORY INSTITUTION;

 

(P)  LIENS ON THE ASSETS OF A CO-INVESTMENT SUBSIDIARY TO SECURE NON-RECOURSE
INDEBTEDNESS; PROVIDED THAT SUCH LIENS DO NOT EXTEND TO, OR ENCUMBER, THE EQUITY
INTERESTS OF ANY CO-INVESTMENT SUBSIDIARY;

 

(Q)  LIENS ON ANY EQUITY INTERESTS OF ANY DESIGNATED REAL ESTATE ASSET
SUBSIDIARY; AND

 

63

--------------------------------------------------------------------------------


 

(R)  OTHER LIENS NOT PERMITTED BY THE FOREGOING; PROVIDED THAT NEITHER THE
OBLIGATIONS SECURED THEREBY NOR THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
SUBJECT THERETO SHALL EXCEED $5,000,000.

 


SECTION 6.03.  SALE AND LEASE-BACK TRANSACTIONS.  ENTER INTO ANY ARRANGEMENT,
DIRECTLY OR INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR TRANSFER ANY
PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY
WHICH IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE
PROPERTY BEING SOLD OR TRANSFERRED UNLESS (A) THE SALE OF SUCH PROPERTY IS
PERMITTED BY SECTION 6.05 AND (B) ANY CAPITAL LEASE OBLIGATIONS OR LIENS ARISING
IN CONNECTION THEREWITH ARE PERMITTED BY SECTIONS 6.01 AND 6.02, RESPECTIVELY.


 


SECTION 6.04.  INVESTMENTS, LOANS AND ADVANCES.  PURCHASE, HOLD OR ACQUIRE ANY
EQUITY INTERESTS, EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES OF, MAKE OR
PERMIT TO EXIST ANY LOANS OR ADVANCES TO, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON (OTHER THAN INVESTMENTS IN
INSURANCE CONTRACTS PURSUANT TO THE DEFERRED COMPENSATION PLAN), EXCEPT:


 

(A)  (I) INVESTMENTS BY HOLDINGS, THE BORROWER AND THE SUBSIDIARIES EXISTING ON
THE RESTATEMENT DATE IN THE EQUITY INTERESTS OF THE BORROWER AND THE
SUBSIDIARIES AND (II) ADDITIONAL INVESTMENTS BY HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES IN THE EQUITY INTERESTS OF THE BORROWER AND THE SUBSIDIARIES;
PROVIDED THAT (A) ANY SUCH EQUITY INTERESTS HELD BY A LOAN PARTY SHALL BE
PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT (PROVIDED THAT NO LOAN PARTY SHALL
BE REQUIRED TO PLEDGE MORE THAN 65% OF THE VOTING EQUITY INTERESTS OF ANY
FOREIGN SUBSIDIARY) AND (B) THE AGGREGATE AMOUNT OF INVESTMENTS BY LOAN PARTIES
IN, AND LOANS AND ADVANCES BY LOAN PARTIES TO, SUBSIDIARIES THAT ARE NOT LOAN
PARTIES (OTHER THAN INVESTMENTS IN CO-INVESTMENT SUBSIDIARIES TO IMPLEMENT
CO-INVESTMENTS PURSUANT TO CLAUSE (I) BELOW) SHALL NOT EXCEED AT ANY TIME
OUTSTANDING THE SUM OF (X) THE AGGREGATE AMOUNT OF THE INVESTMENTS, LOANS AND
ADVANCES INDICATED ON SCHEDULE 6.04(A) AND (Y) $15,000,000;

 

(B)  PERMITTED INVESTMENTS;

 

(C)  LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY AND MADE BY ANY
SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) ANY SUCH
LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A PROMISSORY NOTE
PLEDGED TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THE COLLATERAL AGREEMENT AND (II) THE AMOUNT OF SUCH LOANS AND
ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES THAT ARE NOT LOAN PARTIES SHALL BE
SUBJECT TO THE LIMITATION SET FORTH IN CLAUSE (A) ABOVE;

 

(D)  INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION
OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND
SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(E)  THE BORROWER AND THE SUBSIDIARIES MAY MAKE LOANS AND ADVANCES IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE TO THEIR RESPECTIVE
EMPLOYEES SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT (DETERMINED WITHOUT REGARD
TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES, OTHER THAN
WRITE-DOWNS OR WRITE-OFFS FOR WHICH THE TOTAL AMOUNT OF SUCH WRITE-DOWN OR
WRITE-OFF IS INCLUDED AS A CHARGE IN CONSOLIDATED EBITDA) DOES NOT EXCEED
$25,000,000 IN THE AGGREGATE OUTSTANDING AT ANY TIME;

 

64

--------------------------------------------------------------------------------


 

(F)  THE BORROWER MAY ENTER INTO HEDGING AGREEMENTS THAT ARE NOT SPECULATIVE IN
NATURE AND ARE RELATED TO INCOME DERIVED FROM OPERATIONS OF THE BORROWER OR ANY
SUBSIDIARY OR OTHERWISE RELATED TO PURCHASES FROM SUPPLIERS;

 

(G)  THE BORROWER OR ANY SUBSIDIARY MAY ACQUIRE ALL OR SUBSTANTIALLY ALL THE
ASSETS OF A PERSON OR LINE OF BUSINESS OF SUCH PERSON, OR ALL OR SUBSTANTIALLY
ALL OF THE EQUITY INTERESTS OF A PERSON THAT AS A RESULT BECOMES A WHOLLY OWNED
SUBSIDIARY (REFERRED TO HEREIN AS THE “ACQUIRED ENTITY”); PROVIDED THAT (I) SUCH
ACQUISITION WAS NOT PRECEDED BY AN UNSOLICITED TENDER OFFER FOR SUCH EQUITY
INTERESTS BY, OR PROXY CONTEST INITIATED BY, HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY; (II) THE ACQUIRED ENTITY SHALL BE A GOING CONCERN AND SHALL BE IN A
SIMILAR LINE OF BUSINESS AS THAT OF THE BORROWER AND THE SUBSIDIARIES AS
CONDUCTED DURING THE CURRENT AND MOST RECENT CALENDAR YEAR; AND (III) AT THE
TIME OF SUCH TRANSACTION (A) BOTH BEFORE AND AFTER GIVING EFFECT THERETO, NO
EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; (B) THE
BORROWER WOULD BE IN PRO FORMA COMPLIANCE, AS EVIDENCED BY A CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER WHICH SHALL HAVE BEEN PREPARED IN GOOD FAITH
AND BASED ON REASONABLY DETAILED WRITTEN ASSUMPTIONS; (C) AFTER GIVING EFFECT TO
SUCH ACQUISITION, THERE MUST BE AT LEAST $40,000,000 OF UNUSED AND AVAILABLE
REVOLVING CREDIT COMMITMENTS; AND (D) THE AGGREGATE CONSIDERATION PAID IN
CONNECTION WITH SUCH ACQUISITION AND ANY RELATED ACQUISITIONS PURSUANT TO THIS
SECTION 6.04(G) (INCLUDING ANY INDEBTEDNESS OF THE ACQUIRED ENTITY THAT IS
ASSUMED BY THE BORROWER OR ANY SUBSIDIARY FOLLOWING SUCH ACQUISITION AND THE
AMOUNT OF ANY FORGIVABLE LOAN TO THE ACQUIRED ENTITY) SHALL NOT EXCEED
(X) $20,000,000 FOR SUCH ACQUISITION AND (Y) $60,000,000 FOR ALL SUCH
ACQUISITIONS PURSUANT TO THIS SECTION 6.04(G) (ANY ACQUISITION OF AN ACQUIRED
ENTITY MEETING ALL THE CRITERIA OF THIS SECTION 6.04(G) BEING REFERRED TO HEREIN
AS A “PERMITTED ACQUISITION”);

 

(H)  INVESTMENTS MADE BY MELODY IN CONNECTION WITH THE MELODY LOAN ARBITRAGE
FACILITY OR THE MELODY MORTGAGE WAREHOUSING FACILITY;

 

(I)  CO-INVESTMENTS (OTHER THAN WITH RESPECT TO THE CALPERS CO-INVESTMENT) NOT
TO EXCEED $30,000,000 IN ANY FISCAL YEAR OF THE BORROWER AND CO-INVESTMENTS
PURSUANT TO THE CALPERS CO-INVESTMENT NOT TO EXCEED $26,000,000 IN THE AGGREGATE
OUTSTANDING AT ANY TIME; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF
CO-INVESTMENTS IN EACH FISCAL YEAR MADE IN CO-INVESTMENT VEHICLES THAT ARE
ORGANIZED IN, OR THE PRINCIPAL REAL ESTATE INVESTMENTS OF WHICH ARE LOCATED IN,
COUNTRIES THAT ARE NOT MEMBERS OF THE ORGANIZATION FOR ECONOMIC CO-OPERATION AND
DEVELOPMENT, SHALL NOT EXCEED $5,000,000;

 

(J)  INVESTMENTS TO THE EXTENT CONSISTING OF NONCASH CONSIDERATION RECEIVED IN
CONNECTION WITH A SALE OF ASSETS PERMITTED BY SECTION 6.05;

 

(K)  INVESTMENTS BY HOLDINGS, THE BORROWER AND THE SUBSIDIARIES EXISTING ON THE
RESTATEMENT DATE AND LISTED ON SCHEDULE 6.04(K);

 

(L)  EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES
RECEIVABLE ARISING FROM THE SALE OR LEASE OF GOODS AND SERVICES IN THE ORDINARY
COURSE OF BUSINESS;

 

(M)  INVESTMENTS IN, AND LOANS AND ADVANCES TO, THE DESIGNATED REAL ESTATE
SUBSIDIARIES PURSUANT TO SECTION 9.3 OF THE ISLAND PURCHASE AGREEMENT, ON BEHALF
OF AND SOLELY WITH MONIES ADVANCED BY ISLAND AND ITS AFFILIATES (OTHER THAN, FOR
THE AVOIDANCE OF DOUBT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY);

 

65

--------------------------------------------------------------------------------


 

(N)  ADDITIONAL INVESTMENTS IN, AND LOANS OR ADVANCES TO, THE DESIGNATED REAL
ESTATE ASSET SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,900,000; AND

 

(O)  IN ADDITION TO INVESTMENTS PERMITTED BY PARAGRAPHS (A) THROUGH (N) ABOVE,
ADDITIONAL INVESTMENTS, LOANS AND ADVANCES BY THE BORROWER AND THE SUBSIDIARIES
SO LONG AS THE AGGREGATE AMOUNT INVESTED, LOANED OR ADVANCED PURSUANT TO THIS
PARAGRAPH (O) (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF
SUCH INVESTMENTS, LOANS AND ADVANCES) DOES NOT EXCEED $30,000,000 IN THE
AGGREGATE OUTSTANDING AT ANY TIME.

 


SECTION 6.05.  MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND ACQUISITIONS.  (A) 
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL
THE ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OF THE BORROWER, OR
PURCHASE, LEASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS) ALL OR ANY SUBSTANTIAL PART OF THE ASSETS OF ANY OTHER PERSON,
EXCEPT THAT IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO
NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
WHOLLY OWNED SUBSIDIARY MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH
THE BORROWER IS THE SURVIVING CORPORATION, (II) ANY WHOLLY OWNED SUBSIDIARY MAY
MERGE INTO OR CONSOLIDATE WITH ANY OTHER WHOLLY OWNED SUBSIDIARY IN A
TRANSACTION IN WHICH THE SURVIVING ENTITY IS A WHOLLY OWNED SUBSIDIARY AND NO
PERSON OTHER THAN THE BORROWER OR A WHOLLY OWNED SUBSIDIARY RECEIVES ANY
CONSIDERATION (PROVIDED THAT IF ANY PARTY TO ANY SUCH TRANSACTION IS A LOAN
PARTY, THE SURVIVING ENTITY OF SUCH TRANSACTION SHALL BE A LOAN PARTY) AND
(III) THE BORROWER AND THE SUBSIDIARIES MAY MAKE PERMITTED ACQUISITIONS.


 


(B)  ENGAGE IN ANY OTHER ASSET SALE EXCEPT:


 

(I)  (A) ANY SUCH ASSET SALE THE CONSIDERATION FOR WHICH IS AT LEAST 80% CASH,
(B) SUCH CONSIDERATION IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF THE ASSETS
BEING SOLD, TRANSFERRED, LEASED OR DISPOSED OF, (C) THE FAIR MARKET VALUE OF ALL
ASSETS SOLD, TRANSFERRED, LEASED OR DISPOSED OF PURSUANT TO THIS CLAUSE (I)
(OTHER THAN SALES OF EQUITY INTERESTS BY FOREIGN SUBSIDIARIES TO INVESTORS)
SHALL NOT EXCEED IN ANY FISCAL YEAR THE SUM OF (I) $10,000,000 FOR EACH FISCAL
YEAR (THE AMOUNT OF PERMITTED ASSET SALES IN ANY FISCAL YEAR BEING REFERRED TO
HEREIN AS THE “ANNUAL LIMIT”) PLUS (II) IN EACH FISCAL YEAR, THE EXCESS, IF ANY,
OF THE ANNUAL LIMIT FOR THE PRECEDING FISCAL YEAR OVER THE AMOUNT OF ASSET SALES
MADE BY THE BORROWER AND THE SUBSIDIARIES DURING THE PRECEDING FISCAL YEAR,
(D) SALES OF EQUITY INTERESTS BY FOREIGN SUBSIDIARIES TO INVESTORS SHALL NOT
EXCEED $10,000,000 IN ANY FISCAL YEAR AND (E) THE AGGREGATE AMOUNT OF ALL ASSET
SALES MADE PURSUANT TO THIS PROVISION (OTHER THAN PURSUANT TO CLAUSE (D)) FROM
THE RESTATEMENT DATE TO THE TERMINATION OF THIS AGREEMENT SHALL NOT EXCEED
$25,000,000; AND

 

(II)  SALES BY THE BORROWER OR THE SUBSIDIARIES OF BROKERAGE OFFICES, OR
TRANSFERS OF THE ASSETS OF BROKERAGE OFFICES AND RELATED ASSETS, TO JOINT
VENTURES IN THE ORDINARY COURSE OF BUSINESS.

 


SECTION 6.06.  RESTRICTED PAYMENTS; RESTRICTIVE AGREEMENTS.  (A)  DECLARE OR
MAKE, OR AGREE TO DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED
PAYMENT (INCLUDING PURSUANT TO ANY SYNTHETIC PURCHASE AGREEMENT), OR INCUR ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO; PROVIDED, HOWEVER, THAT (I) ANY
SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS RATABLY TO
ITS EQUITY HOLDERS, (II) SO LONG AS (X) NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (Y) THE BORROWER SHALL BE IN PRO FORMA COMPLIANCE AFTER
GIVING EFFECT THERETO, THE BORROWER MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS IN
THE AMOUNTS AND AT THE

 

66

--------------------------------------------------------------------------------


 

times necessary to enable Holdings (A) to pay interest in cash on the Holdco
Notes and (B) if then permitted by Section 6.09(c)(ii) or (iii), to redeem,
repurchase or otherwise retire Holdco Notes, (iii) so long as no Event of
Default or Default shall have occurred and be continuing or would result
therefrom, the Borrower may, or the Borrower may make distributions to Holdings
so that Holdings may, repurchase its Equity Interests owned by employees of
Holdings, the Borrower or the Subsidiaries or make payments to employees of
Holdings, the Borrower or the Subsidiaries upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such employees
in an aggregate amount (excluding any amount of any such repurchase paid for
with the cancellation of Indebtedness of such employee to the Borrower or
Holdings, as the case may be) not to exceed $4,000,000 in any fiscal year,
(iv) the Borrower may, or the Borrower may make distributions to Holdings, so
that Holdings may, repurchase or redeem shares of its Equity Interests pursuant
to the Borrower’s 401(k) plan as in effect on the Closing Date and to the extent
required by law, (v) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Holdings, so that Holdings may, repurchase or redeem shares
(including any repurchase or redemption paid for with the cancellation of
Indebtedness of the applicable employee to the Borrower or Holdings, as the case
may be) of its Equity Interests issued or granted by Holdings to employees
(including substantially full-time independent contractors) and held by such
employees in an aggregate amount not to exceed $4,000,000 during any fiscal year
of the Borrower, provided that any such purchases or redemptions paid for with
the cancellation of Indebtedness of employees to the Borrower or Holdings, as
the case may be, shall not be limited in amount, (vi) the Borrower may make
Restricted Payments to Holdings (x) in an amount not to exceed $1,000,000 in any
fiscal year, to the extent necessary to pay actual out-of-pocket general
corporate and overhead expenses incurred by Holdings in the ordinary course of
business and (y) in an amount necessary to pay Tax liabilities directly
attributable to (or arising as a result of) the Borrower and the Subsidiaries,
and (vii) Holdings may issue common stock of Holdings in exchange for stock fund
units in the Deferred Compensation Plan pursuant to the Deferred Compensation
Plan.  Notwithstanding the foregoing, all Restricted Payments made to Holdings
pursuant to clause (ii), (v) or (vi) above will be used by Holdings for the
purposes specified herein within 10 Business Days of the receipt thereof or
returned to the Borrower.


 


(B)  ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT
THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (I) THE ABILITY OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR (II) THE ABILITY OF ANY SUBSIDIARY
TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY OF ITS EQUITY
INTERESTS OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER
SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED THAT (A) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS
IMPOSED BY LAW OR BY ANY LOAN DOCUMENT, SENIOR SUBORDINATED NOTE DOCUMENT OR
SENIOR UNSECURED NOTE DOCUMENT, (B) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY
ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER,
(C) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED ON ANY
FOREIGN SUBSIDIARY BY THE TERMS OF ANY INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY
PERMITTED TO BE INCURRED HEREUNDER, (D) CLAUSE (I) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (E) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE
RESTATEMENT DATE AND IDENTIFIED ON SCHEDULE 6.06(B), (F) THE

 

67

--------------------------------------------------------------------------------


 

foregoing shall not apply to customary restrictions on or customary conditions
to the payment of dividends or other distributions on, or the creation of Liens
on, Equity Interests owned by the Borrower or any Subsidiary in any joint
venture or similar enterprise contained in the constitutive documents, including
shareholders’ or similar agreements, of such joint venture or enterprise, and
(G) clause (i) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.


 


SECTION 6.07.  TRANSACTIONS WITH AFFILIATES.  EXCEPT FOR TRANSACTIONS BY OR
AMONG LOAN PARTIES, SELL OR TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE OR
ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER
TRANSACTIONS WITH, ANY OF ITS AFFILIATES, EXCEPT THAT THE BORROWER OR ANY
SUBSIDIARY MAY ENGAGE IN ANY OF THE FOREGOING TRANSACTIONS AT PRICES AND ON
TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN
COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES.


 


SECTION 6.08.  BUSINESS OF HOLDINGS, BORROWER AND SUBSIDIARIES.  (A)  WITH
RESPECT TO HOLDINGS, ENGAGE IN ANY BUSINESS ACTIVITIES OR HAVE ANY ASSETS OR
LIABILITIES OTHER THAN (I) ITS OWNERSHIP OF THE EQUITY INTERESTS OF THE
BORROWER, ITS ACTIVITIES AS A HOLDING COMPANY, THE PROVISION OF CERTAIN
ADMINISTRATIVE SERVICES FOR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS,
AND LIABILITIES REASONABLY RELATED THERETO, INCLUDING ITS LIABILITIES PURSUANT
TO THE COLLATERAL AGREEMENT, AND (II) ITS LIABILITIES PURSUANT TO THE HOLDCO
NOTE DOCUMENTS, THE SENIOR SUBORDINATED NOTE DOCUMENTS AND THE SENIOR UNSECURED
NOTE DOCUMENTS.


 


(B)  WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES, ENGAGE AT ANY TIME IN
ANY BUSINESS OR BUSINESS ACTIVITY OTHER THAN THE BUSINESS CURRENTLY CONDUCTED BY
THE BORROWER OR ANY OF THE SUBSIDIARIES AND BUSINESS ACTIVITIES REASONABLY
INCIDENTAL THERETO.


 


SECTION 6.09.  OTHER INDEBTEDNESS AND AGREEMENTS.  (A)  (I) PERMIT ANY WAIVER,
SUPPLEMENT, MODIFICATION, AMENDMENT, TERMINATION OR RELEASE OF ANY INDENTURE,
INSTRUMENT OR AGREEMENT PURSUANT TO WHICH ANY MATERIAL INDEBTEDNESS OF HOLDINGS,
THE BORROWER OR ANY OF THE SUBSIDIARIES IS OUTSTANDING IF THE EFFECT OF SUCH
WAIVER, SUPPLEMENT, MODIFICATION, AMENDMENT, TERMINATION OR RELEASE WOULD
MATERIALLY INCREASE THE OBLIGATIONS OF THE OBLIGOR OR CONFER ADDITIONAL MATERIAL
RIGHTS ON THE HOLDER OF SUCH INDEBTEDNESS IN A MANNER ADVERSE TO HOLDINGS, THE
BORROWER, ANY OF THE SUBSIDIARIES OR THE LENDERS OR (II) MODIFY ITS CHARTER OR
BY-LAWS TO THE EXTENT THAT ANY SUCH MODIFICATION WOULD BE ADVERSE TO THE LENDERS
IN ANY MATERIAL RESPECT.


 


(B)  (I)  MAKE ANY DISTRIBUTION, WHETHER IN CASH, PROPERTY, SECURITIES OR A
COMBINATION THEREOF, OTHER THAN REGULAR SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST AS AND WHEN DUE (TO THE EXTENT NOT PROHIBITED BY APPLICABLE
SUBORDINATION PROVISIONS), IN RESPECT OF, OR PAY, OR OFFER OR COMMIT TO PAY, OR
DIRECTLY OR INDIRECTLY (INCLUDING PURSUANT TO ANY SYNTHETIC PURCHASE AGREEMENT)
REDEEM, REPURCHASE, RETIRE OR OTHERWISE ACQUIRE FOR CONSIDERATION, OR SET APART
ANY SUM FOR THE AFORESAID PURPOSES, THE HOLDCO NOTES OR ANY SUBORDINATED
INDEBTEDNESS, OR (II) PAY IN CASH ANY AMOUNT IN RESPECT OF ANY INDEBTEDNESS
(OTHER THAN THE HOLDCO NOTES, TO THE EXTENT PERMITTED BY SECTION 6.06(A)) OR
PREFERRED EQUITY INTERESTS) THAT MAY AT THE OBLIGOR’S OPTION BE PAID IN KIND OR
IN OTHER SECURITIES.


 


(C)  NOTWITHSTANDING THE FOREGOING, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT THEREFROM, (I) HOLDINGS MAY
EXPEND UP TO $20,000,000 OF THE PROCEEDS OF THE CASH EQUITY CONTRIBUTION THAT
WERE NOT USED TO CONSUMMATE THE MERGER TRANSACTIONS TO REDEEM, REPURCHASE OR
OTHERWISE RETIRE HOLDCO NOTES, (II) HOLDINGS MAY EXPEND UP TO $10,000,000 OF THE
PROCEEDS OF THE TERM LOANS TO REDEEM, REPURCHASE OR OTHERWISE RETIRE HOLDCO
NOTES AND (III) HOLDINGS MAY OTHERWISE REDEEM, REPURCHASE OR OTHERWISE RETIRE
THE HOLDCO

 

68

--------------------------------------------------------------------------------


 

Notes, in whole or in part, so long as after giving effect to each such
redemption, repurchase or retirement, (x) the Borrower would be in Pro Forma
Compliance, (y) there would be no outstanding Revolving Loans or Swingline Loans
and (z) if the aggregate amount so expended pursuant to this clause (iii) would
exceed $25,000,000, the Senior Secured Leverage Ratio would be less than 1.25 to
1.00.


 


SECTION 6.10.  CAPITAL EXPENDITURES.  PERMIT THE AGGREGATE AMOUNT OF CAPITAL
EXPENDITURES MADE BY THE BORROWER AND THE SUBSIDIARIES TO EXCEED (I) $30,000,000
IN THE FISCAL YEAR ENDING 2002, (II) $50,000,000 IN THE FISCAL YEAR ENDING 2003
OR (III) $40,000,000 IN ANY FISCAL YEAR THEREAFTER.  THE AMOUNT OF PERMITTED
CAPITAL EXPENDITURES SET FORTH ABOVE IN RESPECT OF ANY FISCAL YEAR, SHALL BE
INCREASED (BUT NOT DECREASED) BY (A) THE AMOUNT OF UNUSED PERMITTED CAPITAL
EXPENDITURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR LESS (B) AN AMOUNT EQUAL
TO UNUSED CAPITAL EXPENDITURES CARRIED FORWARD TO SUCH PRECEDING FISCAL YEAR.


 


SECTION 6.11.  INTEREST COVERAGE RATIO.  PERMIT THE INTEREST COVERAGE RATIO FOR
ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS, IN EACH CASE TAKEN AS ONE
ACCOUNTING PERIOD, ENDING ON THE LAST DAY OF ANY FISCAL QUARTER DURING ANY
PERIOD SET FORTH BELOW TO BE LESS THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD
BELOW:

 

Date or Period

 

Ratio

 

 

 

 

 

September 30, 2003 through June 30, 2005

 

2.00:1.00

 

 

 

 

 

September 30, 2005 and thereafter

 

2.25:1.00

 

 


SECTION 6.12.  FIXED CHARGE COVERAGE RATIO.  PERMIT THE FIXED CHARGE COVERAGE
RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS, IN EACH CASE TAKEN AS
ONE ACCOUNTING PERIOD, ENDING ON THE LAST DAY OF ANY FISCAL QUARTER DURING ANY
PERIOD SET FORTH BELOW TO BE LESS THAN THE RATIO SET FORTH OPPOSITE SUCH DATE OR
PERIOD BELOW:

 

Date or Period

 

Ratio

 

 

 

 

 

September 30, 2003 through June 30, 2005

 

1.25:1.00

 

 

 

 

 

September 30, 2005 and thereafter

 

1.50:1.00

 

 


SECTION 6.13.  MAXIMUM LEVERAGE RATIO.  PERMIT THE LEVERAGE RATIO ON THE LAST
DAY OF ANY FISCAL QUARTER DURING ANY PERIOD SET FORTH BELOW TO BE GREATER THAN
THE RATIO SET FORTH OPPOSITE SUCH DATE OR PERIOD BELOW:

 

69

--------------------------------------------------------------------------------


 

Date or Period

 

Ratio

 

 

 

 

 

September 30, 2003

 

4.00:1.00

 

 

 

 

 

December 31, 2003

 

3.75:1.00

 

 

 

 

 

March 31, 2004 through June 30, 2004

 

4.00:1.00

 

 

 

 

 

September 30, 2004

 

3.75:1.00

 

 

 

 

 

December 31, 2004

 

3.25:1.00

 

 

 

 

 

March 31, 2005 through June 30, 2005

 

3.50:1.00

 

 

 

 

 

September 30, 2005

 

3.25:1.00

 

 

 

 

 

December 31, 2005

 

2.75:1.00

 

 

 

 

 

March 31, 2006 through June 30, 2006

 

3.25:1.00

 

 

 

 

 

September 30, 2006

 

3.00:1.00

 

 

 

 

 

December 31, 2006

 

2.25:1.00

 

 

 

 

 

March 31, 2007 through June 30, 2007

 

2.75:1.00

 

 

 

 

 

September 30, 2007

 

2.50:1.00

 

 

 

 

 

December 31, 2007 and thereafter

 

2.25:1.00

 

 

 


SECTION 6.14.  MAXIMUM SENIOR SECURED LEVERAGE RATIO.  PERMIT THE SENIOR SECURED
LEVERAGE RATIO ON THE LAST DAY OF ANY FISCAL QUARTER DURING ANY PERIOD SET FORTH
BELOW TO BE GREATER THAN THE RATIO SET FORTH OPPOSITE SUCH DATE OR PERIOD BELOW:

 

Date or Period

 

Ratio

 

 

 

 

 

September 30, 2003

 

1.75:1.00

 

 

 

 

 

December 31, 2003

 

1.25:1.00

 

 

 

 

 

March 31, 2004 through June 30, 2004

 

1.75:1.00

 

 

 

 

 

September 30, 2004

 

1.50:1.00

 

 

 

 

 

December 31, 2004

 

1.00:1.00

 

 

 

 

 

March 31, 2005 through June 30, 2005

 

1.50:1.00

 

 

 

 

 

September 30, 2005 and thereafter

 

1.25:1.00

 

 


SECTION 6.15.  FISCAL YEAR.  WITH RESPECT TO HOLDINGS AND THE BORROWER, CHANGE
THEIR FISCAL YEAR-END TO A DATE OTHER THAN DECEMBER 31.


 


SECTION 6.16.  MANAGEMENT FEES.  WITH RESPECT TO HOLDINGS AND THE BORROWER, PAY
OR AGREE TO PAY TO ANY SPONSOR ANY MANAGEMENT FEES, TRANSACTION FEES OR SIMILAR
CHARGES.

 

70

--------------------------------------------------------------------------------


 


SECTION 6.17.  INDEBTEDNESS OF CO-INVESTMENT SUBSIDIARIES.  (A)  PERMIT ANY
CO-INVESTMENT SUBSIDIARY OTHER THAN A JV SUBSIDIARY TO INCUR, CREATE, ASSUME OR
PERMIT TO EXIST ANY INDEBTEDNESS OTHER THAN NON-RECOURSE INDEBTEDNESS; OR


 


(B)  PERMIT ANY JV SUBSIDIARY TO INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME WHICH EXCEEDS
$10,000,000; PROVIDED THAT, THE DEBT PERMITTED PURSUANT TO THIS PARAGRAPH (B)
MUST ALSO BE PERMITTED UNDER SECTION 6.01 TO BE INCURRED, CREATED, ASSUMED OR
PERMITTED TO EXIST.


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

In case of the happening of any of the following events (“Events of Default”):

 

(A)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN OR IN CONNECTION WITH
ANY LOAN DOCUMENT OR THE BORROWINGS OR ISSUANCES OF LETTERS OF CREDIT HEREUNDER,
OR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION CONTAINED IN ANY
REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT FURNISHED IN
CONNECTION WITH OR PURSUANT TO ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE
OR MISLEADING IN ANY MATERIAL RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;

 

(B)  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN OR THE
REIMBURSEMENT WITH RESPECT TO ANY L/C DISBURSEMENT WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE;

 

(C)  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN OR L/C
DISBURSEMENT OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
(B) ABOVE) DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE
BUSINESS DAYS;

 

(D)  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 2.13(I), 5.01(A), 5.05(A) OR 5.08 OR IN ARTICLE VI;

 

(E)  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN (B), (C) OR (D) ABOVE) AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT OR ANY LENDER TO THE BORROWER;

 

(F)  (I)  HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO PAY ANY
PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, OR (II) ANY
OTHER EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED

 

71

--------------------------------------------------------------------------------


 

THAT THIS CLAUSE (II) SHALL NOT APPLY TO (X) SECURED INDEBTEDNESS THAT BECOMES
DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS
SECURING SUCH INDEBTEDNESS AND (Y) INDEBTEDNESS EXISTING ON THE CLOSING DATE
WHICH BY ITS TERMS PROVIDES FOR AN OPTION BY THE PAYEE THEREOF TO REQUIRE
REPAYMENT PRIOR TO THE SCHEDULED MATURITY THEREOF;

 

(G)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF IN
RESPECT OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN AN INACTIVE
SUBSIDIARY), OR OF A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS, THE
BORROWER OR A SUBSIDIARY (OTHER THAN AN INACTIVE SUBSIDIARY), UNDER TITLE 11 OF
THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
(OTHER THAN AN INACTIVE SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR
ASSETS OF HOLDINGS, THE BORROWER OR A SUBSIDIARY (OTHER THAN AN INACTIVE
SUBSIDIARY) OR (III) THE WINDING-UP OR LIQUIDATION OF HOLDINGS, THE BORROWER OR
ANY SUBSIDIARY (OTHER THAN AN INACTIVE SUBSIDIARY); AND SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(H)  HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN AN INACTIVE
SUBSIDIARY) SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION
SEEKING RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR
HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) CONSENT TO THE INSTITUTION OF, OR
FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING
OF ANY PETITION DESCRIBED IN (G) ABOVE, (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN AN
INACTIVE SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN AN INACTIVE SUBSIDIARY),
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, (VI) BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(I)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $7,500,000 SHALL BE RENDERED AGAINST HOLDINGS, THE BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON
ASSETS OR PROPERTIES OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY
SUCH JUDGMENT;

 

(J)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS, COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(K)  ANY GUARANTEE UNDER THE COLLATERAL AGREEMENT FOR ANY REASON SHALL CEASE TO
BE IN FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS), OR ANY
GUARANTOR SHALL DENY IN WRITING THAT IT HAS ANY FURTHER LIABILITY UNDER THE
COLLATERAL AGREEMENT (OTHER

 

72

--------------------------------------------------------------------------------


 

THAN AS A RESULT OF THE DISCHARGE OF SUCH GUARANTOR IN ACCORDANCE WITH THE TERMS
OF THE LOAN DOCUMENTS);

 

(L)  ANY SECURITY INTEREST PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT
SHALL CEASE TO BE, OR SHALL BE ASSERTED BY THE BORROWER OR ANY OTHER LOAN PARTY
NOT TO BE, A VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT) SECURITY INTEREST IN THE
SECURITIES, ASSETS OR PROPERTIES COVERED THEREBY, EXCEPT TO THE EXTENT THAT ANY
SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM (I) THE SALE OR OTHER
DISPOSITION OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED BY ANY LOAN
DOCUMENT, (II) ANY ACTION TAKEN BY THE COLLATERAL AGENT TO RELEASE ANY SUCH LIEN
IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
(III) THE COLLATERAL AGENT’S FAILURE TO PROPERLY FILE (A) UNIFORM COMMERCIAL
CODE FINANCING STATEMENTS OR COMPARABLE FILINGS DELIVERED TO IT FOR FILING UNDER
THE SECURITY DOCUMENTS OR (B) UNIFORM COMMERCIAL CODE CONTINUATION STATEMENTS OR
COMPARABLE FILINGS NECESSARY TO MAINTAIN PERFECTION OR (IV) THE FAILURE OF THE
COLLATERAL AGENT TO MAINTAIN POSSESSION OF CERTIFICATES REPRESENTING SECURITIES
PLEDGED AND DELIVERED TO IT UNDER THE COLLATERAL AGREEMENT;

 

(M)  ANY OF THE OBLIGATIONS SHALL CEASE TO CONSTITUTE “DESIGNATED SENIOR
INDEBTEDNESS” UNDER AND AS DEFINED IN THE SENIOR SUBORDINATED NOTE INDENTURE; OR

 

(N)  THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such

 

73

--------------------------------------------------------------------------------


 

Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents.

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or wilful misconduct. 
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Holdings, the Borrower or a
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective

 

74

--------------------------------------------------------------------------------


 

Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower and, unless an Event of
Default shall have occurred and be continuing, with the consent of the Borrower
(which shall not be unreasonably withheld), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After an Agent’s resignation
hereunder, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01.  NOTICES.  NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FAX, AS FOLLOWS:


 

(A)  IF TO THE BORROWER OR HOLDINGS, TO IT AT CB RICHARD ELLIS SERVICES, INC.,
865 SOUTH FIGUEROA STREET, 34TH FLOOR, LOS ANGELES, CA 90017, ATTENTION OF CHIEF
FINANCIAL OFFICER (FAX NO. (213) 438-4820); AT CB RICHARD ELLIS SERVICES, INC.,
355 SOUTH GRAND AVENUE, SUITE 3100, LOS ANGELES, CA 90071, ATTENTION OF
ASSISTANT GENERAL COUNSEL, CORPORATE (FAX NO. (213) 613-3008); AND AT CB RICHARD
ELLIS SERVICES, INC., AT 970 WEST 190TH STREET, SUITE 280, TORRANCE, CA 90502,
ATTENTION OF TREASURER (FAX NO. (310) 354-5070);

 

(B)  IF TO THE ADMINISTRATIVE AGENT, TO CREDIT SUISSE FIRST BOSTON, ELEVEN
MADISON AVENUE, NEW YORK, NY 10010, ATTENTION OF SYNDICATED FINANCE/AGENCY

 

75

--------------------------------------------------------------------------------


 

DEPARTMENT MANAGER (FAX NO. (212) 325-8304), WITH A COPY TO CREDIT SUISSE FIRST
BOSTON, AT ELEVEN MADISON AVENUE, NEW YORK, NY 10010, ATTENTION OF MARK E.
GLEASON (FAX NO. (212) 325-8615); AND

 

(C)  IF TO A LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER OR E-MAIL ADDRESS) SET
FORTH ON SCHEDULE 2.01 OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH
SUCH LENDER SHALL HAVE BECOME A PARTY HERETO.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.  Holdings, the
Borrower, the Administrative Agent and any Lender may each change the address or
e-mail address for service of notice and other communications by a notice in
writing to the other parties hereto.

 


SECTION 9.02.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER OR HOLDINGS HEREIN AND IN
THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH
OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND THE ISSUING BANK AND SHALL SURVIVE THE
MAKING BY THE LENDERS OF THE LOANS AND THE ISSUANCE OF LETTERS OF CREDIT BY THE
ISSUING BANK, REGARDLESS OF ANY INVESTIGATION MADE BY THE LENDERS OR THE ISSUING
BANK OR ON THEIR BEHALF, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS
THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER
AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING
AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS
HAVE NOT BEEN TERMINATED.  THE PROVISIONS OF SECTIONS 2.14, 2.16, 2.20 AND 9.05
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION
OF THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS,
THE EXPIRATION OF ANY LETTER OF CREDIT, THE INVALIDITY OR UNENFORCEABILITY OF
ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, ANY LENDER OR THE ISSUING BANK.


 


SECTION 9.03.  BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS
PROVIDED IN THE AMENDMENT AGREEMENT.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  WHENEVER IN THIS AGREEMENT ANY OF
THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, THE ISSUING BANK OR THE LENDERS THAT ARE CONTAINED IN THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


(B)  EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED,
HOWEVER, THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT BY A LENDER OF ITS
OUTSTANDING TERM LOANS TO A LENDER OR AN AFFILIATE OR RELATED FUND OF A LENDER

 

76

--------------------------------------------------------------------------------


 

which does not result in any increased costs or other additional amounts being
paid by the Borrower, (x) the Borrower and the Administrative Agent (and, in the
case of any assignment of a Revolving Credit Commitment, the Issuing Bank and
the Swingline Lender) must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld); provided, however, that the
consent of the Borrower shall not be required to any such assignment during the
continuance of any Event of Default; provided further, however, that any such
assignment made in connection with the syndication of the Term Loans within 60
Business Days after the Restatement Date shall not require the consent of the
Borrower but shall be made in consultation with the Borrower, and (y) the amount
of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment), (ii) the parties to each such assignment shall (A) electronically
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (B) if no such system shall be acceptable
to the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 at the discretion of the Administrative Agent, and (iii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and any applicable tax forms.  Upon acceptance
and recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).


 


(C)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS
TERM LOAN COMMITMENT AND REVOLVING CREDIT COMMITMENT, AND THE OUTSTANDING
BALANCES OF ITS TERM LOANS AND REVOLVING LOANS, IN EACH CASE WITHOUT GIVING
EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET FORTH
IN SUCH ASSIGNMENT AND ACCEPTANCE, (II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH
ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO, OR THE FINANCIAL CONDITION OF THE HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;
(III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO
ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT
HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.05 OR DELIVERED PURSUANT TO
SECTION 5.04 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE;

 

77

--------------------------------------------------------------------------------


 

(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.


 

(d)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


 


(E)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE (INCLUDING
ANY TAX DOCUMENTATION REQUIRED THEREIN) COMPLETED IN RESPECT OF THE ASSIGNEE
(UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND
RECORDATION FEE REFERRED TO IN PARAGRAPH (B) ABOVE, IF ANY, AND, IF REQUIRED,
THE WRITTEN CONSENT OF THE BORROWER, THE SWINGLINE LENDER, THE ISSUING BANK AND
THE ADMINISTRATIVE AGENT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL
(I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE BORROWER,
THE ISSUING BANK AND THE SWINGLINE LENDER.  NO ASSIGNMENT SHALL BE EFFECTIVE
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH (E),
AND IT SHALL BE THE SOLE RESPONSIBILITY OF EACH ASSIGNEE TO CONFIRM SUCH
RECORDATION.


 


(F)  EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER, THE SWINGLINE LENDER,
THE ISSUING BANK OR THE ADMINISTRATIVE AGENT SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) THE PARTICIPATING BANKS OR OTHER ENTITIES SHALL BE ENTITLED TO THE BENEFIT
OF THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS 2.14, 2.16 AND 2.20 TO
THE SAME EXTENT AS IF THEY WERE LENDERS (BUT, WITH RESPECT TO ANY PARTICULAR
PARTICIPANT, TO NO GREATER EXTENT THAN THE LENDER THAT SOLD THE PARTICIPATION TO
SUCH PARTICIPANT AND SOLELY TO THE EXTENT THAT SUCH PARTICIPANT AGREES TO COMPLY
WITH THE REQUIREMENTS OF SECTION 2.20(F) AS THOUGH IT WERE A LENDER) AND
(IV) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THE OBLIGATIONS OF THE BORROWER RELATING TO THE
LOANS OR L/C DISBURSEMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY

 

78

--------------------------------------------------------------------------------


 

provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans, increasing
or extending the Commitments or releasing any Guarantor or all or any
substantial part of the Collateral).


 


(G)  ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.04, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY
OR ON BEHALF OF THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF
INFORMATION DESIGNATED BY THE BORROWER AS CONFIDENTIAL, EACH SUCH ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL EXECUTE AN AGREEMENT
WHEREBY SUCH ASSIGNEE OR PARTICIPANT SHALL AGREE (SUBJECT TO CUSTOMARY
EXCEPTIONS) TO PRESERVE THE CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION ON
TERMS NO LESS RESTRICTIVE THAN THOSE APPLICABLE TO THE LENDERS PURSUANT TO
SECTION 9.16.


 


(H)  ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN SUPPORT OF
OBLIGATIONS OWED BY SUCH LENDER; PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE
FOR SUCH LENDER AS A PARTY HERETO.


 


(I)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN
SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY
PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF,
SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES
THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION
UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING
LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES
(WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO
THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.04, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN
CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS
TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE
BORROWER AND ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO
OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS
AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC, SUBJECT TO AN
AGREEMENT TO PRESERVE THE CONFIDENTIALITY OF SUCH NON-PUBLIC INFORMATION.

 

79

--------------------------------------------------------------------------------


 


(J)  NEITHER HOLDINGS NOR THE BORROWER SHALL ASSIGN OR DELEGATE ANY OF ITS
RIGHTS OR DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND ANY ATTEMPTED
ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND VOID.


 


(K)  IN THE EVENT THAT STANDARD & POOR’S RATINGS SERVICE, MOODY’S INVESTORS
SERVICE, INC., AND THOMPSON’S BANK WATCH (OR INSURANCE WATCH RATINGS SERVICE, IN
THE CASE OF LENDERS THAT ARE INSURANCE COMPANIES (OR BEST’S INSURANCE REPORTS,
IF SUCH INSURANCE COMPANY IS NOT RATED BY INSURANCE WATCH RATINGS SERVICE))
SHALL, AFTER THE DATE THAT ANY LENDER BECOMES A REVOLVING CREDIT LENDER,
DOWNGRADE THE LONG-TERM CERTIFICATE OF DEPOSIT RATINGS OF SUCH LENDER, AND THE
RESULTING RATINGS SHALL BE BELOW BBB-, BAA3 AND C (OR BB, IN THE CASE OF A
LENDER THAT IS AN INSURANCE COMPANY (OR B, IN THE CASE OF AN INSURANCE COMPANY
NOT RATED BY INSURANCE WATCH RATINGS SERVICE)), THEN THE ISSUING BANK SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH
LENDER AND THE ADMINISTRATIVE AGENT, TO REPLACE (OR TO REQUEST THE BORROWER TO
USE ITS REASONABLE EFFORTS TO REPLACE) SUCH LENDER WITH AN ASSIGNEE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN PARAGRAPH (B)
ABOVE), AND SUCH LENDER HEREBY AGREES TO TRANSFER AND ASSIGN WITHOUT RECOURSE
(IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN PARAGRAPH (B)
ABOVE) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS IN RESPECT OF ITS REVOLVING
CREDIT COMMITMENT TO SUCH ASSIGNEE; PROVIDED, HOWEVER, THAT (I) NO SUCH
ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE AND REGULATION OR ORDER OF ANY
GOVERNMENTAL AUTHORITY AND (II) THE ISSUING BANK OR SUCH ASSIGNEE, AS THE CASE
MAY BE, SHALL PAY TO SUCH LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF
SUCH ASSIGNMENT THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE OF PAYMENT ON
THE LOANS MADE BY SUCH LENDER HEREUNDER AND ALL OTHER AMOUNTS ACCRUED FOR SUCH
LENDER’S ACCOUNT OR OWED TO IT HEREUNDER.


 


SECTION 9.05.  EXPENSES; INDEMNITY.  (A)  THE BORROWER AND HOLDINGS AGREE,
JOINTLY AND SEVERALLY, TO PAY ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK AND THE
SWINGLINE LENDER IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN AND THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
HEREBY OR THEREBY CONTEMPLATED SHALL BE CONSUMMATED) OR INCURRED BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF
CREDIT ISSUED HEREUNDER, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT, AND, IN CONNECTION WITH ANY SUCH ENFORCEMENT OR
PROTECTION, THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY OTHER COUNSEL
FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER.


 


(B)  THE BORROWER AND HOLDINGS AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, EACH LENDER, THE ISSUING BANK AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (OTHER THAN
EXCLUDED TAXES), INCLUDING REASONABLE COUNSEL FEES, CHARGES AND DISBURSEMENTS,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY
CONNECTED WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
THEREBY, THE PERFORMANCE BY THE PARTIES THERETO OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED THEREBY, (II) THE USE OF THE PROCEEDS OF THE LOANS OR ISSUANCE OF
LETTERS OF CREDIT, (III) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE

 

80

--------------------------------------------------------------------------------


 

foregoing, whether or not any Indemnitee is a party thereto, or (iv) any actual
or alleged presence or Release of Hazardous Materials on any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.


 


(C)  TO THE EXTENT THAT HOLDINGS AND THE BORROWER FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY THEM TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE ISSUING BANK OR THE SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS
SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE,
SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO
RATA SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE AGGREGATE
REVOLVING CREDIT EXPOSURE, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE
TIME.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER HOLDINGS NOR THE
BORROWER SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREOF.


 


(E)  THE PROVISIONS OF THIS SECTION 9.05 SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE EXPIRATION OF THE COMMITMENTS, THE EXPIRATION OF ANY LETTER OF
CREDIT, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE ISSUING
BANK.  ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE ON WRITTEN
DEMAND THEREFOR.


 


SECTION 9.06.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, EXCEPT TO THE EXTENT PROHIBITED BY LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER OR HOLDINGS AGAINST ANY OF AND ALL THE
OBLIGATIONS OF THE BORROWER OR HOLDINGS NOW OR HEREAFTER EXISTING UNDER THIS
AGREEMENT AND OTHER LOAN DOCUMENTS (TO THE EXTENT SUCH OBLIGATIONS OF HOLDINGS
OR THE BORROWER ARE THEN DUE AND PAYABLE (BY ACCELERATION OR OTHERWISE)) HELD BY
SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY
DEMAND UNDER THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH
OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION 9.06
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.07.  APPLICABLE LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH

 

81

--------------------------------------------------------------------------------


 

IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN
EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 9.08.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE ISSUING BANK IN
EXERCISING ANY POWER OR RIGHT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE
SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY THE BORROWER OR ANY OTHER LOAN PARTY THEREFROM SHALL IN ANY EVENT
BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  NO NOTICE OR DEMAND ON THE BORROWER OR HOLDINGS IN
ANY CASE SHALL ENTITLE THE BORROWER OR HOLDINGS TO ANY OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER, HOLDINGS AND THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO
SUCH AGREEMENT SHALL (I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE
MATURITY OF OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE PAYMENT OF
ANY INTEREST ON ANY LOAN OR ANY DATE FOR REIMBURSEMENT OF AN L/C DISBURSEMENT,
OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR ANY PART THEREOF, OR DECREASE THE RATE OF
INTEREST ON ANY LOAN OR L/C DISBURSEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (II) INCREASE OR EXTEND THE COMMITMENT OR DECREASE
OR EXTEND THE DATE FOR PAYMENT OF ANY FEES OF ANY LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF SUCH LENDER, (III) AMEND OR MODIFY THE PRO RATA REQUIREMENTS
OF SECTION 2.17, THE PROVISIONS OF SECTION 9.04(J) OR THE PROVISIONS OF THIS
SECTION, OR RELEASE ANY GUARANTOR OR ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, (IV)  CHANGE THE PROVISIONS OF
ANY LOAN DOCUMENT IN A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN
RESPECT OF PAYMENTS DUE TO LENDERS HOLDING LOANS OF ONE CLASS DIFFERENTLY FROM
THE RIGHTS OF LENDERS HOLDING LOANS OF ANY OTHER CLASS WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND
UNUSED COMMITMENTS OF EACH ADVERSELY AFFECTED CLASS, (V) MODIFY THE PROTECTIONS
AFFORDED TO AN SPC PURSUANT TO THE PROVISIONS OF SECTION 9.04(I) WITHOUT THE
WRITTEN CONSENT OF SUCH SPC OR (VI) REDUCE THE PERCENTAGE CONTAINED IN THE
DEFINITION OF THE TERM “REQUIRED LENDERS” WITHOUT THE CONSENT OF EACH LENDER
AFFECTED THEREBY (IT BEING UNDERSTOOD THAT WITH THE CONSENT OF THE REQUIRED
LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE
INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE SAME
BASIS AS THE TERM LOAN COMMITMENTS AND REVOLVING CREDIT COMMITMENTS ARE INCLUDED
ON THE DATE HEREOF); PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY
OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ISSUING BANK OR THE

 

82

--------------------------------------------------------------------------------


 

Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as the case may be.


 


SECTION 9.09.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN OR
PARTICIPATION IN ANY L/C DISBURSEMENT, TOGETHER WITH ALL FEES, CHARGES AND OTHER
AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN OR PARTICIPATION IN SUCH L/C
DISBURSEMENT UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN OR PARTICIPATION IN
ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH
LOAN OR PARTICIPATION HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT
THEREOF, SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE
INTEREST AND CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN OR
PARTICIPATION BUT WERE NOT PAYABLE AS A RESULT OF THE OPERATION OF THIS
SECTION 9.09 SHALL BE CUMULATED AND THE INTEREST AND CHARGES PAYABLE TO SUCH
LENDER IN RESPECT OF OTHER LOANS OR PARTICIPATIONS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.10.  ENTIRE AGREEMENT.  THIS AGREEMENT, THE FEE LETTER DATED
FEBRUARY 17, 2003, AS AMENDED, BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE
PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF.  ANY OTHER PREVIOUS AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NOTHING IN THIS AGREEMENT OR IN
THE OTHER LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO AND THERETO, THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS PERMITTED HEREUNDER (INCLUDING ANY AFFILIATE OF THE ISSUING BANK
THAT ISSUES ANY LETTER OF CREDIT) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED
HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE ISSUING BANK AND THE LENDERS) ANY RIGHTS, REMEDIES, OBLIGATIONS OR
LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.


 


SECTION 9.12.  SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN
AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION). 
THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH

 

83

--------------------------------------------------------------------------------


 

negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


 


SECTION 9.13.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS
(AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 9.03. 
DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS AGREEMENT.


 


SECTION 9.14.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.15.  JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH OF
HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE BORROWER, HOLDINGS OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(B)  EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


SECTION 9.16.  CONFIDENTIALITY.  (A)  EACH OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (I) TO ITS AND ITS AFFILIATES’ OFFICERS, DIRECTORS, EMPLOYEES
AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (II) TO THE EXTENT REQUESTED OR REQUIRED BY ANY
REGULATORY AUTHORITY OR QUASI-REGULATORY AUTHORITY (SUCH AS THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS), (III) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(IV) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS OR ANY SUIT, ACTION OR PROCEEDING

 

84

--------------------------------------------------------------------------------


 

relating to the enforcement of its rights hereunder or thereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Section 9.16, to (y) any actual or prospective assignee of or participant in any
of its rights or obligations under this Agreement and the other Loan Documents
or (z) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Subsidiary or any of
their respective obligations, (vi) with the consent of the Borrower, (vii) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (viii) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16.  For the
purposes of this Section, “Information” shall mean all information received from
the Borrower or Holdings and related to the Borrower or Holdings or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower or Holdings.  Any
person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.


 


(B)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY PARTY SUBJECT TO
CONFIDENTIALITY OBLIGATIONS HEREUNDER OR OTHERWISE (AND ANY AFFILIATE THEREOF
AND ANY EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF SUCH PARTY OR SUCH AFFILIATE)
MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE U.S.
FEDERAL INCOME TAX TREATMENT AND THE U.S. FEDERAL INCOME TAX STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND ALL MATERIALS OF ANY KIND (INCLUDING
OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO IT RELATING TO SUCH TAX
TREATMENT AND TAX STRUCTURE.  FOR THIS PURPOSE, THE TAX TREATMENT OF THE
TRANSACTIONS CONTEMPLATED HEREBY IS THE PURPORTED OR CLAIMED U.S. FEDERAL INCOME
TAX TREATMENT OF SUCH TRANSACTIONS AND THE TAX STRUCTURE OF SUCH TRANSACTIONS IS
ANY FACT THAT MAY BE RELEVANT TO UNDERSTANDING THE PURPORTED OR CLAIMED U.S.
FEDERAL INCOME TAX TREATMENT OF SUCH TRANSACTIONS.


 


SECTION 9.17.  EFFECT OF RESTATEMENT.  THIS AGREEMENT SHALL, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, SUPERSEDE THE EXISTING CREDIT AGREEMENT FROM AND
AFTER THE RESTATEMENT DATE WITH RESPECT TO THE TRANSACTIONS HEREUNDER AND WITH
RESPECT TO THE LOANS AND LETTERS OF CREDIT OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT AS OF THE RESTATEMENT DATE.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE,
HOWEVER, THAT (I) THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED AND
DELIVERED HEREWITH DO NOT CONSTITUTE A NOVATION, PAYMENT AND REBORROWING OR
TERMINATION OF THE OBLIGATIONS (EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN WITH
RESPECT TO THE REPAYMENT OF THE EXISTING TERM LOANS) UNDER THE EXISTING CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS IN EFFECT PRIOR TO THE RESTATEMENT
DATE, (II) SUCH OBLIGATIONS ARE IN ALL RESPECTS CONTINUING WITH ONLY THE TERMS
BEING MODIFIED AS PROVIDED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(III) THE LIENS AND SECURITY INTERESTS IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES SECURING PAYMENT OF SUCH OBLIGATIONS ARE IN ALL
RESPECTS CONTINUING AND IN FULL FORCE AND EFFECT WITH RESPECT TO ALL OBLIGATIONS
AND (IV) ALL REFERENCES IN THE OTHER LOAN DOCUMENTS TO THE CREDIT AGREEMENT
SHALL BE DEEMED TO REFER WITHOUT FURTHER AMENDMENT TO THIS AGREEMENT.


 

85

--------------------------------------------------------------------------------